                   Case 20-11548-CSS                 Doc 883        Filed 10/23/20           Page 1 of 99




THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE
STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY
SECURITIES.


                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )    Chapter 11
                                                                     )
    EXTRACTION OIL & GAS, INC. et al.,1                              )    Case No. 20-11548 (CSS)
                                                                     )
                                          Debtors.                   )    (Jointly Administered)
                                                                     )

                   FIRST AMENDED DISCLOSURE STATEMENT FOR THE FIRST
         AMENDED JOINT PLAN OF REORGANIZATION OF EXTRACTION OIL & GAS, INC.
       AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

    KIRKLAND & ELLIS LLP                                          WHITEFORD, TAYLOR & PRESTON LLC
    KIRKLAND & ELLIS INTERNATIONAL LLP                            Marc R. Abrams (DE No. 955)
    Christopher Marcus, P.C. (admitted pro hac vice)              Richard W. Riley (DE No. 4052)
    Allyson Smith Weinhouse (admitted pro hac vice)               Stephen B. Gerald (DE No. 5857)
    Ciara Foster (admitted pro hac vice)                          The Renaissance Centre, Suite 500
    601 Lexington Avenue                                          405 North King Street
    New York, New York 10022                                      Wilmington, Delaware 19801
    Telephone:       (212) 446-4800                               Telephone:       (302) 353-4144
    Facsimile:       (212) 446-4900                               Facsimile:       (302) 661-7950
    Email:           christopher.marcus@kirkland.com              Email:           mabrams@wtplaw.com
                     allyson.smith@kirkland.com                                    rriley@wtplaw.com
                     ciara.foster@kirkland.com                                     sgerald@wtplaw.com

    Co-Counsel to the Debtors and Debtors in Possession           Co-Counsel to the Debtors and Debtors in Possession

    Dated: October 23, 2020




1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Extraction Oil & Gas, Inc. (3923); 7N, LLC (4912); 8 North, LLC (0904); Axis Exploration, LLC (8170); Extraction
       Finance Corp. (7117); Mountaintop Minerals, LLC (7256); Northwest Corridor Holdings, LLC (9353); Table Mountain
       Resources, LLC (5070); XOG Services, LLC (6915); and XTR Midstream, LLC (5624). The location of the Debtors’ principal
       place of business is 370 17th Street, Suite 5300, Denver, Colorado 80202.
                 Case 20-11548-CSS                              Doc 883               Filed 10/23/20                    Page 2 of 99



                                                             TABLE OF CONTENTS

                                                                                                                                                                   Page

IMPORTANT INFORMATION REGARDING THIS DISCLOSURE STATEMENT .......................................1
I.     INTRODUCTION .........................................................................................................................................5
II.    PRELIMINARY STATEMENT ..................................................................................................................5
III.   OVERVIEW OF THE PLAN.......................................................................................................................6
       A.           The Stand-Alone Restructuring.........................................................................................................6
       B.           The Combination Transaction Restructuring. ...................................................................................7
       C.           Releases.............................................................................................................................................7
IV.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
       PLAN ..............................................................................................................................................................8
       A.           What is chapter 11? ...........................................................................................................................8
       B.           Why are the Debtors sending me this Disclosure Statement? ...........................................................9
       C.           Am I entitled to vote on the Plan? .....................................................................................................9
       D.           What will I receive from the Debtors if the Plan is consummated? ..................................................9
       E.           What will I receive from the Debtors if I hold an Allowed Administrative Claim or a
                    Priority Tax Claim? ......................................................................................................................... 12
       F.           Are any regulatory approvals required to consummate the Plan? ................................................... 12
       G.           What happens to my recovery if the Plan is not confirmed or does not go effective? .................... 12
       H.           If the Plan provides that I get a distribution, do I get it upon Confirmation or when the
                    Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                    “Consummation?” ........................................................................................................................... 12
       I.           Will royalty and working interests be affected by the Plan? ........................................................... 13
       J.           How do I know if my Claim is a Trade Claim or a General Unsecured Claim? ............................. 13
       K.           What are the sources of Cash and other consideration required to fund the Plan?.......................... 13
       L.           Are there risks to owning the New Common Stock upon emergence from Chapter 11? ................ 13
       M.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ............... 13
       N.           What is the deadline to vote on the Plan? ....................................................................................... 17
       O.           How do I vote for or against the Plan? ............................................................................................ 17
       P.           Why is the Bankruptcy Court holding a Confirmation Hearing? .................................................... 17
       Q.           When is the Confirmation Hearing set to occur? ............................................................................ 17
       R.           What is the purpose of the Confirmation Hearing? ......................................................................... 17
       S.           What is the effect of the Plan on the Debtors’ ongoing business? .................................................. 17
       T.           Will any party have significant influence over the corporate governance and operations of
                    the Reorganized Debtors? ............................................................................................................... 18
       U.           What steps did the Debtors take to evaluate alternatives to a chapter 11 filing? ............................ 18
       V.           What are the terms of the Exit Facility? .......................................................................................... 18
       W.           What election is available to Holders of Revolving Credit Agreement Claims pursuant to
                    the Plan? .......................................................................................................................................... 18
       X.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                    or the Plan? ..................................................................................................................................... 19
       Y.           Do the Debtors recommend voting in favor of the Plan? ................................................................ 19
V.     THE DEBTORS’ BUSINESS OPERATIONS AND CAPITAL STRUCTURE .................................... 19
       A.           The Debtors’ Corporate Structure and History. .............................................................................. 19
       B.           The Debtors’ Assets and Operations. .............................................................................................. 20
       C.           The Debtors’ Operations. ................................................................................................................ 21
       D.           Environmental Matters. ................................................................................................................... 24
       E.           The Debtors’ Prepetition Capital Structure. .................................................................................... 24
VI.    EVENTS LEADING TO THESE CHAPTER 11 CASES ....................................................................... 26
                  Case 20-11548-CSS                             Doc 883               Filed 10/23/20                    Page 3 of 99



        A.          Initial Stakeholder Outreach and Retention of Restructuring Advisors. ......................................... 26
        B.          Market and Industry-Specific Challenges. ...................................................................................... 26
        C.          Exploration of Potential Alternatives. ............................................................................................. 27
VII.    EVENTS OF THE CHAPTER 11 CASES ................................................................................................ 28
        A.          Corporate Structure upon Emergence. ............................................................................................ 28
        B.          Expected Timetable of the Chapter 11 Cases.................................................................................. 28
        C.          First Day Relief. .............................................................................................................................. 28
        D.          Other Requested First-Day Relief and Retention Applications....................................................... 29
        E.          Schedules and Statements. .............................................................................................................. 29
        F.          Appointment of Creditors’ Committee. .......................................................................................... 29
        G.          Midstream Litigation....................................................................................................................... 29
VIII.   RISK FACTORS ......................................................................................................................................... 29
        A.          Risks Related to the Restructuring. ................................................................................................. 30
        B.          Risks Related to Recoveries Under the Plan. .................................................................................. 35
        C.          Risks Related to the Debtors’ Businesses. ...................................................................................... 36
        D.          Miscellaneous Risk Factors and Disclaimers. ................................................................................. 42
IX.     SOLICITATION AND VOTING PROCEDURES .................................................................................. 43
        A.          Classes Entitled to Vote on the Plan. .............................................................................................. 43
        B.          Votes Required for Acceptance by a Class. .................................................................................... 44
        C.          Certain Factors to Be Considered Prior to Voting. ......................................................................... 44
        D.          Classes Not Entitled To Vote on the Plan. ...................................................................................... 44
        E.          Solicitation Procedures. .................................................................................................................. 45
        F.          Voting Procedures ........................................................................................................................... 46
        G.          Voting Tabulation. .......................................................................................................................... 47
        H.          Ballots Not Counted. ....................................................................................................................... 47
X.      CONFIRMATION OF THE PLAN........................................................................................................... 47
        A.          Requirements of Section 1129(a) of the Bankruptcy Code. ............................................................ 47
        B.          Best Interests of Creditors—Liquidation Analysis. ........................................................................ 48
        C.          Feasibility. ....................................................................................................................................... 49
        D.          Acceptance by Impaired Classes. .................................................................................................... 49
        E.          Confirmation Without Acceptance by All Impaired Classes. ......................................................... 49
XI.     IMPORTANT SECURITIES LAWS DISCLOSURES ........................................................................... 51
        A.          Issuance of Securities under the Plan; Registration Rights ............................................................. 51
        B.          Subsequent Transfers of Securities Issued under the Plan. ............................................................. 51
XII.    CERTAIN U.S. FEDERAL TAX CONSEQUENCES OF THE PLAN ................................................. 52
        A.          Introduction. .................................................................................................................................... 52
        B.          Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                    Debtors. ........................................................................................................................................... 53
        C.          Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Claims and
                    Interests Entitled to Vote................................................................................................................. 56
        D.          Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed Claims
                    or Interests Entitled to Vote. ........................................................................................................... 61
        E.          FATCA. .......................................................................................................................................... 64
        F.          Information Reporting and Backup Withholding. ........................................................................... 65
XIII.   RECOMMENDATION OF THE DEBTORS .......................................................................................... 66




                                                                                ii
                Case 20-11548-CSS                 Doc 883          Filed 10/23/20   Page 4 of 99



                                                       EXHIBITS

EXHIBIT A         Plan

EXHIBIT B         Restructuring Support Agreement

EXHIBIT C         Liquidation Analysis

EXHIBIT D         Disclosure Statement Order

EXHIBIT E         Financial Projections

EXHIBIT F         Valuation Analysis

EXHIBIT G         Rights Offering Procedures

EXHIBIT H         Exit Facility Term Sheet2




2   To be filed in advance of the Disclosure Statement Hearing.


                                                             iii
              Case 20-11548-CSS              Doc 883       Filed 10/23/20         Page 5 of 99



           IMPORTANT INFORMATION REGARDING THIS DISCLOSURE STATEMENT
                   DISCLOSURE STATEMENT, DATED OCTOBER 23, 2020

                   SOLICITATION OF VOTES TO ACCEPT OR REJECT
       THE DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION

 YOU ARE RECEIVING THIS DOCUMENT AND THE ACCOMPANYING MATERIALS BECAUSE AS
OF THE VOTING RECORD DATE, YOU HELD A CLAIM AGAINST OR INTEREST IN THE DEBTORS
  IN ONE OF THE FOLLOWING CLASSES AND THEREFORE YOU ARE ENTITLED TO VOTE ON
                                   THE PLAN:

     VOTING CLASSES                                 NAME OF CLASS UNDER THE PLAN
           3                                          Revolving Credit Agreement Claims
           4                                                 Senior Notes Claims
           6                                              General Unsecured Claims
           7                                              Existing Preferred Interests
           8                                              Existing Common Interests


                                         DELIVERY OF BALLOTS
1.      Ballots must be actually received by the Notice and Claims Agent before the Voting Deadline (4:00 p.m.,
        prevailing Eastern Time, on [●], 2020).

2.      Ballots may be returned by the following methods: (a) in the enclosed pre-paid, pre-addressed return
        envelope; (b) via first class mail, overnight courier, or hand delivery to the address set forth below; or
        (c) via electronic submission through the Notice and Claims Agent’s online voting portal at to
        https://eballot.kccllc.net/extractionog.

                                Extraction Oil & Gas Ballots Processing Center
                                    c/o Kurtzman Carson Consultants LLC
                                   222 N. Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245

If you have any questions on the procedures for voting on the Plan, please contact the Notice and Claims Agent by
emailing XOGInfo@kccllc.com and referencing “Extraction Oil & Gas” in the subject line, or by calling (866) 571-
1791 (U.S./Canada) or (781) 575-2049 (International).
           Case 20-11548-CSS     Doc 883     Filed 10/23/20   Page 6 of 99



                        RECOMMENDATION BY THE DEBTORS

EACH OF THE DEBTORS STRONGLY RECOMMENDS THAT ALL HOLDERS OF CLAIMS OR
INTERESTS WHOSE VOTES ARE BEING SOLICITED SUBMIT BALLOTS TO ACCEPT THE PLAN BY
RETURNING THEIR BALLOTS SO AS TO BE ACTUALLY RECEIVED BY THE NOTICE AND CLAIMS
AGENT NO LATER THAN [●], 2020 AT 4:00 P.M. (PREVAILING EASTERN TIME) PURSUANT TO THE
INSTRUCTIONS SET FORTH HEREIN AND ON THE BALLOTS. THE BOARD OF DIRECTORS, SOLE
STOCKHOLDER, MEMBER, OR MANAGER, AS APPLICABLE FOR EACH OF THE DEBTORS HAS
APPROVED THE TRANSACTIONS CONTEMPLATED BY THE PLAN AND DESCRIBED IN THIS
DISCLOSURE STATEMENT, AND EACH DEBTOR BELIEVES THAT THE COMPROMISES
CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF
EACH OF THE DEBTORS’ ESTATES, AND PROVIDE THE BEST RECOVERIES TO CLAIM AND
INTEREST HOLDERS. AT THIS TIME, EACH DEBTOR BELIEVES THAT THE PLAN AND RELATED
TRANSACTIONS REPRESENT THE BEST ALTERNATIVE FOR ACCOMPLISHING THE DEBTORS’
OVERALL RESTRUCTURING OBJECTIVES.

      THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT
TO HOLDERS OF CLAIMS AND INTERESTS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT
OR REJECT THE JOINT CHAPTER 11 PLAN OF EXTRACTION OIL & GAS, INC. AND ITS DEBTOR
AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE. NOTHING IN THIS
DISCLOSURE STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER
PURPOSE. BEFORE DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER
ENTITLED TO VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS
DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE IX
HEREIN. IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE PLAN AND THE DISCLOSURE
STATEMENT, THE PLAN SHALL GOVERN.

     THE DEBTORS URGE EACH HOLDER OF A CLAIM OR INTEREST TO CONSULT WITH ITS
OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES, TAX, OR BUSINESS
ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT, THE PLAN, AND THE PROPOSED
TRANSACTIONS CONTEMPLATED THEREBY. FURTHERMORE, THE BANKRUPTCY COURT’S
APPROVAL OF THE ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT DOES NOT CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

      THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF
THE PLAN, CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN THE
DEBTORS’ CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES
ARE FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE
EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR
STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT
OF ANY INCONSISTENCY OR DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE
STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS
INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH OTHER DOCUMENTS WILL
GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT EXCEPT WHERE
OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT
THE INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY MATERIAL
INACCURACY OR OMISSION.




                                         2
               Case 20-11548-CSS              Doc 883       Filed 10/23/20        Page 7 of 99



             SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

Neither this Disclosure Statement nor the Plan has been filed with the United States Securities and Exchange
Commission (the “SEC”) or any state authority. The Plan has not been approved or disapproved by the SEC
or any state securities commission, and neither the SEC nor any state securities commission has passed upon
the accuracy or adequacy of this Disclosure Statement or the merits of the Plan. Any representation to the
contrary is a criminal offense.

This Disclosure Statement has been prepared pursuant to sections 1125 and 1126 of the Bankruptcy Code and
Bankruptcy Rule 3016(b). The Securities to be issued on or after the Effective Date will not have been the
subject of a registration statement filed with the SEC under the Securities Act of 1933, as amended
(the “Securities Act”), or any securities regulatory authority of any state under applicable state securities law
(collectively, the “Blue Sky Laws”). The solicitation of votes on the Plan is being made in reliance on the
exemption from the registration requirements of the Securities Act provided by section 4(a)(2) of the Securities
Act (the “Solicitation”). The Debtors intend to rely on section 1145 of the Bankruptcy Code and section 4(a)(2)
of the Securities Act to exempt the offer, issuance, and distribution of Securities of the Reorganized Debtors in
connection with the Solicitation and the Plan from registration under the Securities Act and the Blue Sky Laws.
Neither the Solicitation nor this Disclosure Statement constitutes an offer to sell or the solicitation of an offer
to buy securities.

This Disclosure Statement contains “forward-looking statements” within the meaning of the Private Securities
Litigation Reform Act of 1995. Readers are cautioned that any forward-looking statements in this
Disclosure Statement are based on assumptions that are believed to be reasonable, but are subject to a wide
range of risks, including risks associated with the following:

            The Debtors’ Plans, Objectives, and Expectations;

            The Debtors’ Business Strategy;

            The Debtors’ Financial Strategy, Budget, Projections, and Operating Results;

            The Debtors’ Financial Condition, Revenues, Cash Flows, and Expenses;

            The Success of the Debtors’ Operations;

            The Costs of Conducting the Debtors’ Operations;

            The Debtors’ Levels of Indebtedness, Liquidity, and Compliance With Debt Covenants;

            The Level of Uncertainty Regarding the Debtors’ Future Operating Results;

            The Amount, Nature, and Timing of the Debtors’ Capital Expenditures;

            The Terms of Capital Available to the Debtors;

            The Debtors’ Ability to Satisfy Future Cash Obligations;

            The Integration and Benefits of Asset and Property Acquisitions and/or the Effects of Asset and
             Property Acquisitions or Dispositions on the Debtors’ Cash Position and Levels of Indebtedness;

            The Risks Associated with Certain of the Debtors’ Acquisitions;

            The Effectiveness of the Debtors’ Risk Management Activities;



                                                        3
               Case 20-11548-CSS            Doc 883       Filed 10/23/20       Page 8 of 99



           The Debtors’ Environmental Liabilities;

           The Debtors’ Counterparty Credit Risk;

           The Outcome of Pending and Future Litigation Claims;

           General Economic and Business Conditions;

           Oil, Natural Gas, and Natural Gas Liquid Prices and the Overall Health of the Exploration and
            Production Industry;

           Developments in Oil-producing and Natural Gas-Producing Countries;

           Governmental Regulations and Taxation of the Oil And Natural Gas Industry; and

           The Potential Adoption of New Governmental Regulations.

You are cautioned that all forward-looking statements are necessarily speculative, and there are certain risks
and uncertainties that could cause actual events or results to differ materially from those referred to in such
forward-looking statements. The liquidation analysis, financial projections, and other projections and
forward-looking information contained herein and attached hereto are only estimates, and the timing and
amount of actual distributions to Holders of Allowed Claims and Interests, among other things, may be affected
by many factors that cannot be predicted. Any analyses, estimates, or recovery projections may or may not
turn out to be accurate.




                                                      4
                  Case 20-11548-CSS                 Doc 883         Filed 10/23/20           Page 9 of 99



I.        INTRODUCTION

         The Debtors submit this Disclosure Statement, pursuant to section 1125 of the Bankruptcy Code, to holders
of Claims against and Interests in the Debtors in connection with the solicitation of votes for acceptance of the Plan.
A copy of the Plan is attached hereto as Exhibit A and is incorporated herein by reference. The Plan constitutes a
separate chapter 11 plan for each of the Debtors.3

      THE DEBTORS AND CERTAIN CONSENTING CREDITORS THAT HAVE EXECUTED THE
RESTRUCTURING SUPPORT AGREEMENT, INCLUDING HOLDERS OF APPROXIMATELY 80% OF
SENIOR NOTES CLAIMS, BELIEVE THAT THE COMPROMISES AND SETTLEMENTS
CONTEMPLATED BY THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE
DEBTORS’ ESTATES, AND MAXIMIZE RECOVERIES TO HOLDERS OF CLAIMS AND INTERESTS.
THE DEBTORS BELIEVE THE PLAN IS THE BEST AVAILABLE OPTION FOR COMPLETING THE
CHAPTER 11 CASES. THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE
PLAN.

II.       PRELIMINARY STATEMENT

          The Debtors operate an independent exploration and production (“E&P”) company that is focused on the
acquisition, development and production of oil, natural gas and natural gas liquids reserves in the Rocky Mountain
region—primarily in the Wattenberg Field in the Denver-Julesburg Basin of Colorado. Headquartered in Denver,
Colorado, the Debtors have approximately 130 employees. As of the Petition Date, the Debtors had approximately
$1.7 billion in total funded debt obligations.

         The Debtors, like many of their industry peers, experienced significant challenges over the past several years
due to sustained downturns and volatility in commodities markets. In March 2020, such challenges were exacerbated
by an unprecedented drop in global energy prices and market uncertainty due to the combined effects of the COVID-19
pandemic and tensions between OPEC and Russia. XOG and its Board of Directors immediately snapped into action
to address the unprecedented situation.

         In April 2020, the Debtors initiated discussions to consider potential paths forward to address their liquidity
constraints and various debt obligations with their stakeholders, primarily including the Ad Hoc Noteholder Group, a
group of holders of the Debtors’ Existing Preferred Stock (the “Preferred Holdings Group”), and the Revolving Credit
Agreement Lenders via the Revolving Credit Agreement Agent.

         In light of their significantly constrained liquidity, on May 13, 2020, XOG’s Board of Directors determined,
in a sound exercise of their fiduciary duties, to forego the semiannual interest payment due in respect of the 2024
Senior Notes to preserve liquidity and permit additional time to (a) fully investigate an out of-court financing effort,
(b) effectuate an out-of-court restructuring transaction, or (c) reach agreement with their existing stakeholders
regarding a comprehensive deleveraging through a chapter 11 process. The Debtors’ failure to make the 2024 Senior
Notes interest payment triggered a 30-calendar-day cure period before such non-payment would constitute an “Event
of Default” under the 2024 Senior Notes Indenture. Non-payment would also cause a cross-default under the RBL
Facility. Over the following weeks, while operating within the grace period afforded under the 2024 Senior Notes
Indenture, the Debtors continued to engage in arms’-length negotiations, exchanging numerous term sheets and
participating in dozens of telephonic conferences, with the Ad Hoc Noteholder Group and the Preferred Holdings
Group regarding a comprehensive deleveraging of their balance sheet.

        To facilitate these discussions, several members of the Ad Hoc Committee of Noteholders became restricted
under confidentiality agreements and the Debtors provided certain requested diligence to the Ad Hoc Noteholder

3     Capitalized terms used but not otherwise defined herein have the meaning ascribed to such terms in the Plan. Additionally,
      this Disclosure Statement incorporates the rules of interpretation located in Article I of the Plan. The summary provided in
      this Disclosure Statement of any documents attached to this Disclosure Statement, including the Plan, are qualified in
      their entirety by reference to the Plan, the exhibits, and other materials referenced in the Plan, the Plan Supplement,
      and the documents being summarized. In the event of any inconsistencies between the terms of this Disclosure
      Statement and the Plan, the Plan shall govern.
                  Case 20-11548-CSS                  Doc 883          Filed 10/23/20          Page 10 of 99



Group and its advisors. The Debtors and the Ad Hoc Noteholder Group ultimately exchanged numerous term sheets
regarding a consensual restructuring to be implemented pursuant to a prearranged chapter 11 plan of reorganization.

        In connection therewith, the Debtors entered into the Restructuring Support Agreement, attached hereto as
Exhibit B, with over 80% of the Senior Noteholders on the Petition Date. After careful evaluation, the Revolving
Credit Agreement Lenders declined to join the Restructuring Support Agreement; however, a subset of the Revolving
Credit Agreement Lenders continued to work to provide the DIP financing (as described below) and all Revolving
Credit Agreement Lenders worked to provide consensual use of cash collateral upon filing. The Restructuring Support
Agreement and subsequent restructuring term sheet outline the terms of a consensual restructuring of the Debtors’
funded debt obligations through the Plan. The Debtors will continue their efforts to garner additional support for the
Plan and anticipate that additional Senior Noteholders and other stakeholders will execute the Restructuring Support
Agreement or formally support the Plan in advance of Confirmation.

          Further, upon the Debtors’ decision to forego the 2024 Senior Notes interest payment, the Debtors began
discussions with their Revolving Credit Agreement Lenders via the Revolving Credit Agreement Agent regarding a
potential DIP financing. On or about June 14, 2020, the Debtors executed a commitment letter for a $125 million
postpetition financing facility (comprised of $50 million in new money), substantially on the same terms as set forth
in the DIP Motion and DIP Credit Agreement. On July 20, 2020, the Bankruptcy Court approved the DIP Facility on
a final basis through the Final Order (I) Authorizing the Debtors to Obtain Postpetition Financing and Superpriority
Administrative Expense Claims, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 303]. The DIP Facility represents the
culmination of a hard-fought process, provides the Debtors and their creditor constituencies with postpetition
financing on the best available terms, allows the Debtors to continue operating their businesses and operations on a
postpetition basis, halts the further accrual of interest under the Debtors’ various prepetition unsecured or under
secured debt instruments, and gives the Debtors (and their stakeholders) an opportunity to negotiate and consummate
an orderly and efficient deleveraging.

III.       OVERVIEW OF THE PLAN

        The Plan provides for the restructuring of the Debtors through a Stand-Alone Restructuring. The Debtors
contemplated a dual-track process that included a Combination Transaction,4 but ultimately determined the Stand-
Alone Restructuring was the superior path forward. The key terms of the Plan are as follows:

           A.        The Stand-Alone Restructuring.

          On the Effective Date, (i) Reorganized XOG shall issue the New Common Shares and the New Warrants to
fund distributions to certain Holders of Allowed Claims and Allowed Interests in accordance with Article III of the
Plan, (ii) Reorganized XOG shall enter into the Exit Facility, which shall be a new credit facility and/or term loan in
an amount sufficient to pay on the Effective Date certain Holders of Claims as set forth in Article III of the Plan, and
to provide incremental liquidity, and (iii) the New Board shall be authorized to implement the Management Incentive
Plan.5

         The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the Effective Date, the
revenues and proceeds of all assets of the Debtors, including proceeds from all Causes of Action not settled, released,
discharged, enjoined, or exculpated under the Plan or otherwise on or prior to the Effective Date, the Exit Facility, the
Equity Rights Offering (if any), the New Common Shares, and the New Warrants.

        Except as otherwise provided in the Plan or otherwise agreed to by the Debtors and the counterparty to an
Executory Contract or Unexpired Lease, all Executory Contracts or Unexpired Leases not previously assumed,

4      “Combination Transaction” means any sale to, or combination merger with, a third party involving all or substantially all of
       the Debtors’ restructured equity or assets pursuant to a successful proposal and a Combination Transaction agreement or as
       otherwise authorized by order of the Bankruptcy Court or the Bankruptcy Code.

5      Management Incentive Plan and executive compensation are subject to ongoing negotiations among the Debtors and the
       Consenting Senior Noteholders.


                                                                  6
               Case 20-11548-CSS                 Doc 883         Filed 10/23/20          Page 11 of 99



assumed and assigned, or rejected in the Chapter 11 Cases, shall be deemed assumed by the Reorganized Debtors,
effective as of the Effective Date, in accordance with the provisions and requirements of sections 365 and 1123 of the
Bankruptcy Code, and regardless of whether such Executory Contract or Unexpired Lease is set forth on the Schedule
of Assumed Executory Contracts and Unexpired Leases, other than: (1) those that are identified on the Schedule of
Rejected Executory Contracts and Unexpired Leases; (2) those that have been previously rejected by a Final Order;
(3) those that are the subject of a motion to reject Executory Contracts or Unexpired Leases that is pending on the
Confirmation Date; or (4) those that are subject to a motion to reject an Executory Contract or Unexpired Lease
pursuant to which the requested effective date of such rejection is after the Effective Date; provided that
notwithstanding anything to the contrary herein, no Executory Contract or Unexpired Lease shall be assumed, assumed
and assigned, or rejected without the reasonable consent of the Required Consenting Senior Noteholders; provided,
further, that the Debtors shall consult with the DIP Agent regarding the assumption, assumption and assignment, or
rejection (or related settlement) of any Executory Contract or Unexpired Lease.

         B.       The Combination Transaction Restructuring.

          In pursuing the Combination Transaction, the Bankruptcy Court granted approval of the Proposal Submission
Guidelines6 through the Order (I) Approving Initial Submission Proposal Guidelines in connection with a
Combination Transaction, and (II) Granting Related Relief [Docket No. 299]. Subsequently, the Bankruptcy Court
granted approval of the the stage 2 guidelines through the Order Approving Stage 2 Process Procedures in Connection
with a Combination Transaction [Docket No. 455]. The Bankruptcy Court approved the following timeline, which
set forth certain key dates and deadlines with respect to the Combination Transaction process:

                       Event or Deadline                                             Date and Time
     Initial Proposal Date                                          July 29, 2020, at 11:00 a.m. Mountain Daylight
                                                                    Time
     Notification of Stage 2 Participants                           Within five (5) business days after the Initial
                                                                    Proposal Date
     Stage 2 Guidelines Filed with the Bankruptcy Court             No later than fourteen (14) calendar days prior
                                                                    to the hearing to consider the Bankruptcy
                                                                    Court’s approval of the Stage 2 Guidelines
     Hearing to Approve the Stage 2 Guidelines                      August 14, 2020, at 9:00 a.m. Mountain
                                                                    Daylight Time
     Firm Proposal Deadline                                         August 28, 2020, at 11:00 a.m. Mountain
                                                                    Daylight Time
     Definitive Transaction Document Executed and                   September 17, 2020
     Delivered, if a Combination Transaction is to be
     Pursued


The Bankruptcy Court-sanctioned Proposal Submission Guidelines allowed the Debtors to optimally and
expeditiously solicit, receive, and evaluate any proposals in a fair, accessible, and timely manner. Pursuant to the
Proposal Submission Guidelines, on July 29, 2020, the Debtors received five initial indications of interest and
subsequently, on August 28, 2020, the Debtors received four firm proposals. Ultimately, when considering the
Combination Transaction and the Stand-Alone Restructuring, the Debtors determined that the Stand-Alone
Restructuring provides the Debtors the best and most value-maximizing path forward. The Debtors filed the Notice
of Termination of Discussions with Potential Merger Counterparty Regarding Combination Transaction
Restructuring [Docket No. 813] informing the Bankruptcy Court and parties in interest of the Debtors’ decision.

         C.       Releases.

         The Plan contains certain releases (as described more fully in Article IV.L of the Plan), including mutual
releases between the Debtors and the Reorganized Debtors on the one hand, and: (i) the Consenting Senior
6   “Proposal Submission Guidelines” means the guidelines governing the submission of firm proposals pursuant to the M&A
    Process (as defined in the Restructuring Support Agreement) and the marketing process for the Combination Transaction, in
    form and substance reasonably acceptable to the Required Consenting Senior Noteholders.


                                                             7
                Case 20-11548-CSS               Doc 883         Filed 10/23/20         Page 12 of 99



Noteholders; (ii) the Ad Hoc Noteholder Group and each of its members; (iii) each Trustee; (iv) the Backstop Parties;
(v) the DIP Agent and the DIP Lenders; (vi) the Revolving Credit Agreement Agent and the Revolving Credit
Agreement Lenders; (vii) the Exit Facility Agent and Exit Facility Lenders; (viii) any Releasing Party; (ix) with respect
to each of the foregoing Persons, in clauses (i) through (viii), such Person’s Related Parties, in each case in their
capacity as such; provided, however, that any Holder of a Claim or Interest that opts out of the releases in the
Plan shall not be a “Released Party.”

          The Plan includes releases of claims held by the Debtors against the Debtors’ current and former directors
and officers, subject to certain exceptions. The Plan does not preserve any Claims or Causes of Action held by the
Debtors against the Debtors’ directors and officers except those specifically retained. The Debtors have analyzed and
are not aware of any colorable Claims or Causes of Action against the Debtors’ directors and officers; provided,
however, that the Debtors’ Investigation Special Committee has not concluded its investigation into potential claims
arising from the buyback of certain shares in 2018 and 2019, which claims to the extent they exist are referred to
herein as the “Buyback Claims.”

         The Plan also provides that all Holders of Claims and Interests that (i) vote to accept or are deemed to accept
the Plan or (ii) are in voting Classes who abstain from voting on the Plan or vote to reject the Plan and do not opt out
of the release provisions contained in Article VIII of the Plan will be deemed to have expressly, unconditionally,
generally, individually, and collectively released and discharged all Claims and Causes of Action against the Debtors
and the Released Parties.

         Importantly, all Holders of Claims and Interests that are not in voting Classes that do not opt out of the release
provisions contained in Article VIII of the Plan will be deemed to have expressly, unconditionally, generally,
individually, and collectively consented to the release and discharge of all Claims and Causes of Action against the
Debtors and the Released Parties. The releases are an integral element of the Plan.

         The Debtors believe that the releases, exculpations, and injunctions set forth in the Plan are appropriate
because, among other things: (i) the releases, exculpations, and injunctions are specific; (ii) the releases provide
closure with respect to prepetition Claims and Causes of Action, which the Debtors determined is a valuable
component of the overall restructuring under the circumstances and is integral to the Plan; (iii) the releases are a
necessary part of the Plan; and (iv) each of the Released Parties and Exculpated Parties has afforded value to the
Debtors and aided in the reorganization process, which facilitated the Debtors’ ability to propose and pursue
confirmation of a value-maximizing restructuring. Further, the releases, exculpations, and injunctions have the
support of the vast majority of the Debtors’ creditors. The Debtors believe that each of the Released Parties and
Exculpated Parties has played an integral role in formulating or enabling the Plan and has expended significant time
and resources analyzing and negotiating the issues presented by the Debtors’ prepetition capital structure. The Debtors
will be prepared to meet their burden to establish the basis for the releases, exculpations, and injunctions for each
Released Party and Exculpated Party as part of Confirmation of the Plan.

IV.      QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND PLAN

         A.       What is chapter 11?

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In addition to permitting
debtor rehabilitation, chapter 11 promotes equality of treatment for creditors and similarly situated equity interest
holders, subject to the priority of distributions prescribed by the Bankruptcy Code.

         The commencement of a chapter 11 case creates an estate that comprises all of the legal and equitable interests
of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code provides that the debtor may
continue to operate its business and remain in possession of its property as a “debtor in possession.”

         Consummating a plan of reorganization is the principal objective of a chapter 11 case. A bankruptcy court’s
confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor or equity interest
Holder of the debtor (whether or not such creditor or equity interest Holder voted to accept the plan), and any other
entity as may be ordered by the bankruptcy court. Subject to certain limited exceptions, the order issued by a
bankruptcy court confirming a plan provides for the treatment of the debtor’s liabilities in accordance with the terms
of the confirmed plan.

                                                            8
                Case 20-11548-CSS               Doc 883       Filed 10/23/20        Page 13 of 99



           B.     Why are the Debtors sending me this Disclosure Statement?

         The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting acceptances of
the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure statement containing
adequate information of a kind, and in sufficient detail, to enable a hypothetical reasonable investor to make an
informed judgment regarding acceptance of the Plan and to share such disclosure statement with all holders of Claims
and Interests whose votes on the Plan are being solicited. This Disclosure Statement is being submitted in accordance
with these requirements.

           C.     Am I entitled to vote on the Plan?

          Your ability to vote on, and your distribution under, the Plan, if any, depends on what type of Claim or
Interest you hold. Each category of Holders of Claims or Interests, as set forth in Article III of the Plan pursuant to
section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s respective voting status is set forth
below.

    Class        Claim or Interest                         Status                      Voting Rights
      1          Other Secured Claims                      Unimpaired                  Deemed to Accept
      2          Other Priority Claims                     Unimpaired                  Deemed to Accept
      3          Revolving Credit Agreement Claims         Impaired                    Entitled to Vote
      4          Senior Notes Claims                       Impaired                    Entitled to Vote
      5          Trade Claims                              Unimpaired                  Deemed to Accept
      6          General Unsecured Claims                  Impaired                    Entitled to Vote
      7          Existing Preferred Interests              Impaired                    Entitled to Vote
      8          Existing Common Interests                 Impaired                    Entitled to Vote
      9          Other Equity Interests                    Impaired                    Deemed to Reject
      10         Intercompany Claims                       Unimpaired / Impaired       Deemed to Accept / Deemed
                                                                                       to Reject
      11         Intercompany Interests                    Unimpaired / Impaired       Deemed to Accept / Deemed
                                                                                       to Reject
      12         Section 510(b) Claims                     Impaired                    Deemed to Reject

           D.     What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to Holders of Claims and Interests under
the Plan. Any estimates of Claims and Interests in this Disclosure Statement may vary from the final amounts allowed
by the Bankruptcy Court. Your ability to receive distributions under the Plan depends upon the ability of the Debtors
to obtain Confirmation and meet the conditions necessary to consummate the Plan.

          Amounts in the far right column under the heading “Liquidation Recovery” are estimates only and are based
on certain assumptions described herein and set forth in greater detail in the Liquidation Analysis (as defined below)
attached hereto as Exhibit C. Accordingly, recoveries actually received by holders of Claims and Interests in a
liquidation scenario may differ materially from the projected liquidation recoveries listed in the table below.

      THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE ESTIMATES
ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE DESCRIPTION OF THE




                                                          9
                    Case 20-11548-CSS                 Doc 883           Filed 10/23/20           Page 14 of 99



    DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS, REFERENCE
    SHOULD BE MADE TO THE ENTIRE PLAN.7

                                                                                                            Projected      Liquidation
Class     Claim or Interest                                   Treatment
                                                                                                          Plan Recovery     Recovery
                                 Each Holder of an Allowed Other Secured Claim will receive in full
                                 and final satisfaction, compromise, settlement, release, and
                                 discharge of, and in exchange for such Allowed Other Secured
                                 Claim, at the Debtors’ election (subject to the reasonable consent of
                                 the Required Consenting Senior Noteholders and the Majority
                                 Lenders) either:
         Other Secured              (i) payment in full in Cash, payable on the later of the Effective
1                                   Date and the date that is ten (10) Business Days after the date on        100%            100%
         Claims
                                    which such Other Secured Claim becomes an Allowed Other
                                    Secured Claim, in each case, or as soon as reasonably
                                    practicable thereafter;
                                    (ii) Reinstatement of such Allowed Other Secured Claim; or
                                    (iii) other treatment rendering such Allowed Other Secured
                                    Claim Unimpaired.
                                 Each Holder of an Allowed Other Priority Claim will receive, in full
                                 and final satisfaction, compromise, settlement, release, and
                                 discharge of, and in exchange for such Allowed Other Priority
                                 Claim, at the Debtors’ election (subject to the reasonable consent of
                                 the Required Consenting Senior Noteholders and Majority
                                 Lenders), either:
         Other Priority
2                                   (i) payment in full in Cash, payable on the later of the Effective        100%             N/A
         Claims
                                    Date and the date that is ten (10) Business Days after the date on
                                    which such Other Priority Claim becomes an Allowed Other
                                    Priority Claim, in each case, or as soon as reasonably practicable
                                    thereafter; or
                                    (ii) such other treatment rendering such Allowed Other Priority
                                    Claim Unimpaired.
                                 Except to the extent that a Holder of an Allowed Revolving Credit
                                 Agreement Claim and the Debtors against which such Allowed
                                 Revolving Credit Agreement Claim is asserted agree to a less
                                 favorable treatment for such Holder, in full and final satisfaction,
                                 settlement, release, and discharge of and in exchange for each
                                 Allowed Revolving Credit Agreement Claim, each Holder of such
                                 Allowed Revolving Credit Agreement Claim shall receive, either:
                                     (i) if such Holder elects to participate in the Exit RBL Facility
         Revolving Credit            on a pro rata basis, determined on a ratable basis with respect to
3                                                                                                             100%            63.8%
         Agreement Claims            its percentage of the Obligations (as defined in the Revolving
                                     Credit Agreement) under the Revolving Credit Agreement, such
                                     Holder of an Allowed Revolving Credit Agreement Claim shall
                                     become an Exit RBL Facility Lender in accordance with the
                                     terms of the Exit RBL Facility Documents; or
                                     (ii) if such Holder does not elect to participate in the Exit RBL
                                     Facility as provided above (including by not making any
                                     election with respect to the Exit RBL Facility on the ballot), its
                                     Pro Rata Share of the Exit Term Loans.8



    7   The recoveries set forth below may change based upon changes in the amount of Claims that are allowed as well as other
        factors related to the Debtors’ business operations and general economic conditions.

    8   The Revolving Credit Agreement Agent is supportive of the Exit Facility Revolving Term Loans Term Sheet attached as
        Exhibit H to this Disclosure Statement. The Debtors will seek to enter into a “best efforts” commitment letter with respect to

                                                                   10
                    Case 20-11548-CSS                  Doc 883          Filed 10/23/20           Page 15 of 99



                                                                                                            Projected       Liquidation
Class      Claim or Interest                                  Treatment
                                                                                                          Plan Recovery      Recovery
                                 Each Holder of an Allowed Senior Notes Claim shall receive, in
                                 full and final satisfaction, compromise, settlement, release, and
4        Senior Notes Claims     discharge of, and in exchange for such Allowed Senior Notes                 26.9%             0.00%
                                 Claim, its Pro Rata share of (A) the Claims Equity Allocation and
                                 (B) the Senior Noteholder Subscription Rights.
                                 Each Holder of an Allowed Trade Claim shall receive, in full and
                                 final satisfaction, compromise, settlement, release, and discharge
5        Trade Claims            of, and in exchange for such Allowed Trade Claim, payment in full            100%             0.00%
                                 of such Allowed Trade Claim on the Effective Date or otherwise in
                                 the ordinary course of the Debtors’ business.
                                 Each Holder of an Allowed General Unsecured Claim will receive
         General Unsecured       in full and final satisfaction, compromise, settlement, release, and
6                                                                                                            17.6%             0.00%
         Claims                  discharge of, and in exchange for such Allowed General Unsecured
                                 Claim, its Pro Rata share of the Claims Equity Allocation.
                                 Each Existing Preferred Interest shall be canceled, released, and
                                 extinguished, and will be of no further force or effect, and each
                                 Holder of an Allowed Existing Preferred Interest shall receive, in
                                 full and final satisfaction, compromise, settlement, release, and
         Existing Preferred
7                                discharge of, and in exchange for such Existing Preferred Interest,          3.2%             0.00%
         Interests
                                 its Pro Rata share of (A) 50% of the Existing Interests Equity
                                 Allocation, (B) the Existing Preferred Interest Subscription Rights,
                                 (C) 50% of the Tranche A Warrants, and (D) 50% of the
                                 Tranche B Warrants
                                 Each Existing Common Interest shall be canceled, released, and
                                 extinguished, and will be of no further force or effect, and each
                                 Holder of an Allowed Existing Common Interest shall receive, in
                                 full and final satisfaction, compromise, settlement, release, and
         Existing Common
8                                discharge of, and in exchange for such Existing Common Interest              N/A               N/A
         Interests
                                 its Pro Rata share of (A) 50% of the Existing Interests Equity
                                 Allocation, (B) the Existing Common Interest Subscription Rights,
                                 (C) 50% of the Tranche A Warrants, and (D) 50% of the
                                 Tranche B Warrants.
                                 On the Effective Date, all Other Equity Interests will be cancelled,
         Other Equity            released, and extinguished and will be of no further force and effect,
9                                                                                                            0.00%             0.00%
         Interests               and Holders of Other Equity Interests will not receive any
                                 distribution on account thereof.
                                 On the Effective Date, each Allowed Intercompany Claim, unless
                                 otherwise provided for under the Plan, shall be adjusted, Reinstated,
         Intercompany
10                               modified, or cancelled at the Debtors’ election, subject to the           0% / 100%           0.00%
         Claims
                                 reasonable consent of the Required Consenting Senior Noteholders
                                 and the Majority Lenders.
                                 On the Effective Date, each Allowed Intercompany Interest shall,
                                 at the option of the Debtors, unless otherwise provided for under
                                 the Plan, and subject to the reasonable consent of the Required
         Intercompany
11                               Consenting Senior Noteholders and the Majority Lenders, be (A)            0% / 100%           0.00%
         Interests
                                 Reinstated or modified or recharacterized as Intercompany Claims
                                 or (B) canceled or otherwise eliminated without any distribution on
                                 account of such interests.
         Section 510(b)          Section 510(b) Claims will be canceled, released, and extinguished
12                                                                                                            N/A               N/A
         Claims                  as of the Effective Date, and will be of no further force or effect,


        the syndication of the proposed Exit Facility as contemplated by Article III.B of the Plan regarding treatment of the Revolving
        Credit Agreement Claims, which letter shall be included in the Plan Supplement.


                                                                   11
                  Case 20-11548-CSS                  Doc 883           Filed 10/23/20           Page 16 of 99



                                                                                                          Projected        Liquidation
Class    Claim or Interest                                  Treatment
                                                                                                        Plan Recovery       Recovery
                                and each Holder of a Section 510(b) Claim will not receive any
                                distribution on account of such Section 510(b) Claim. The Debtors
                                are not aware of any valid Section 510(b) Claims and believe that
                                no such Section 510(b) Claims exist.




           E.         What will I receive from the Debtors if I hold an Allowed Administrative Claim or a Priority
                      Tax Claim?

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims, Professional
 Fee Claims, DIP Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
 Claims and Interests set forth in Article III of the Plan. The chart below summarizes the various unclassified claims
 and provides the relevant section of the Plan that addresses their treatment:

          Claim                                          Description of Claim                                       Plan Section

                             A Claim for costs and expenses of administration of the Chapter 11 Cases
                             pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
   Administrative
                             Bankruptcy Code, including the actual and necessary costs and expenses             Article II, Section A
   Expense Claims
                             incurred on or after the Petition Date until and including the Effective Date of
                             preserving the Estates and operating the Debtors’ businesses.

                             All Administrative Claims for the compensation of Professionals and the
   Professional Fee          reimbursement of expenses incurred by such Professionals through and
                                                                                                                Article II, Section B
   Claims                    including the Confirmation Date to the extent such fees and expenses have
                             not been previously paid.

                             Any and all Claims against a Debtor arising under, derived from, based
   DIP Claims                                                                                                   Article II, Section C
                             upon, or related to the DIP Facility Documents.

                             Any Claim of a Governmental Unit against a Debtor of the kind specified in
   Priority Tax Claims                                                                                          Article II, Section D
                             section 507(a)(8) of the Bankruptcy Code.



           F.         Are any regulatory approvals required to consummate the Plan?

         There are no known U.S. regulatory approvals that are required to consummate the Plan. However, to the
 extent any such regulatory approvals or other authorizations, consents, rulings, or documents are necessary to
 implement and effectuate the Plan, it is a condition precedent to the Effective Date that they be obtained.

           G.         What happens to my recovery if the Plan is not confirmed or does not go effective?

          In the event that the Plan is not confirmed or does not go effective, there is no assurance that the Debtors will
 be able to reorganize their businesses. It is possible that any alternative transaction may provide Holders of Claims
 and Interests with less than they would have received pursuant to the Plan. For a more detailed description of the
 consequences of an extended chapter 11 case, or of a liquidation scenario, see Art. VIII.D.3 of this Disclosure
 Statement, and the Liquidation Analysis attached hereto as Exhibit C.

           H.         If the Plan provides that I get a distribution, do I get it upon Confirmation or when the Plan
                      goes effective, and what is meant by “Confirmation,” “Effective Date,” and “Consummation?”

          “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation of the Plan
 does not guarantee that you will receive the distribution indicated under the Plan. After Confirmation of the Plan by


                                                                  12
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 17 of 99



the Bankruptcy Court, there are conditions that need to be satisfied or waived so that the Plan can go effective. Initial
distributions to Holders of Allowed Claims will only be made on the date the Plan becomes effective—the “Effective
Date”—or as soon as practicable thereafter, as specified in the Plan. See Article IX of the Plan for a description of
the conditions precedent to consummation of the Plan.

         I.        Will royalty and working interests be affected by the Plan?

          All royalty and working interests shall be preserved and remain in full force and effect in accordance with
the terms of the granting instruments or other governing documents applicable to such royalty and working Interest,
and no royalty and working interests shall be compromised or discharged by the Plan. The Plan shall not impair the
related legal and equitable rights, interests, defenses, or obligations of the Debtors or the Reorganized Debtors. To
the extent applicable, such Interests shall be Reinstated pursuant to the Plan; provided that nothing in the Plan shall
limit the Debtors’ rights to reject any Executory Contract or Unexpired Lease in accordance with the Bankruptcy Code
or pursuant to Article V of the Plan; provided, further, that overriding royalty interests and joint-interest billings shall
not constitute Executory Contracts or Unexpired Leases. Accordingly, for the avoidance of doubt, overriding royalty
interests and joint-interest billings are not eligible to be assumed or rejected pursuant to the Plan.

         J.        How do I know if my Claim is a Trade Claim or a General Unsecured Claim?

         Trade Claim means any Claim held by an ordinary course trade vendor of the Debtors against any of the
Debtors on account of ordinary course goods and/or services provided to any of the Debtors. For the avoidance of
doubt, Trade Claims shall not include any Claim arising from or based upon rejection of any Executory Contract or
Unexpired Lease, nor any Claim that is not Secured resulting from litigation against one or more of the Debtors.

         General Unsecured Claim means any Claim against any of the Debtors that is not Secured and is not: (a) an
Administrative Claim; (b) a Professional Fee Claim; (c) a Priority Tax Claim; (d) an Other Priority Claim; (e)
Revolving Credit Agreement Claims; (f) a Senior Notes Claim; (g) an Existing Common Interest; (h) an Existing
Preferred Interest; (i) an Other Equity Interest; (j) a Trade Claim; (k) an Intercompany Claim; or (l) a Section 510(b)
Claim. For the avoidance of doubt, all (i) claims resulting from the rejection of Executory Contracts and Unexpired
Leases, and (ii) Claims that are not Secured resulting from litigation against one or more of the Debtors are General
Unsecured Claims.

         K.        What are the sources of Cash and other consideration required to fund the Plan?

         The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the Effective Date, the
revenues and proceeds of all assets of the Debtors, including proceeds from all Causes of Action not settled, released,
discharged, enjoined, or exculpated under the Plan or otherwise on or prior to the Effective Date, the Exit Facility, the
Equity Rights Offering (if any), the New Common Shares, and the New Warrants.

         L.      Are there risks to owning the New Common Stock upon emergence from Chapter 11?

          Yes. See “Risk Factors,” which begins on page 29 of this Disclosure Statement. The Debtors intend to seek
a listing of the New Common Stock on the New York Stock Exchange (the “NYSE”), the Nasdaq Stock Market
(the “Nasdaq”), or another comparable national securities exchange on or as soon as reasonably practicable after the
Effective Date.

         M.      Will there be releases and exculpation granted to parties in interest as part of the Plan?

         Yes, Article VIII of the Plan proposes to provide releases to the Released Parties and to exculpate the
Exculpated Parties. The Debtors’ releases, third-party releases, and exculpation provisions included in the Plan are
an integral part of the Debtors’ overall restructuring efforts and were an essential element of the negotiations between
the Debtors and the stakeholders.

         All of the Released Parties and the Exculpated Parties have made substantial and valuable contributions to
the Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize and preserve the
going-concern value of the Debtors for the benefit of all parties in interest. Accordingly, each of the Released Parties
and the Exculpated Parties warrants the benefit of the release and exculpation provisions.

                                                            13
               Case 20-11548-CSS              Doc 883         Filed 10/23/20       Page 18 of 99



      ALL HOLDERS OF CLAIMS OR INTERESTS THAT (I) VOTE TO ACCEPT OR ARE DEEMED
TO ACCEPT THE PLAN OR (II) ARE IN VOTING CLASSES WHO ABSTAIN FROM VOTING ON THE
PLAN OR VOTE TO REJECT THE PLAN AND DO NOT OPT OUT OF THE RELEASE PROVISIONS
CONTAINED IN ARTICLE VIII OF THE PLAN WILL BE DEEMED TO HAVE EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY RELEASED AND
DISCHARGED ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE
RELEASED PARTIES.

      ALL HOLDERS OF CLAIMS AND INTERESTS THAT ARE NOT IN VOTING CLASSES THAT
DO NOT OPT OUT OF THE RELEASE PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN
WILL BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY,
AND COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND
CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES. THE RELEASES
ARE AN INTEGRAL ELEMENT OF THE PLAN.

          Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are necessary and
appropriate and meet the requisite legal standard promulgated by the United States Court of Appeals for the Third
Circuit. Moreover, to the extent requested by the Bankruptcy Court, the Debtors will present evidence at the
Confirmation Hearing to demonstrate the basis for and propriety of the release and exculpation provisions. The
release, exculpation, and injunction provisions that are contained in the Plan are copied in pertinent part below.

                  1.       Release of Liens

          Except as otherwise specifically provided in the Plan, the Confirmation Order, the Exit Facility
Documents, or in any contract, instrument, release, or other agreement or document created pursuant to the
Plan, on the Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the Estates shall
be fully released and discharged, and all of the right, title, and interest of any Holder of such mortgages, deeds
of trust, Liens, pledges, or other security interests shall revert to the Reorganized Debtors and their successors
and assigns, in each case, without any further approval or order of the Bankruptcy Court and without any
action or Filing being required to be made by the Debtors or the Reorganized Debtors, as applicable. The DIP
Agent and the Revolving Credit Agreement Agent shall execute and deliver all documents reasonably requested
by the Reorganized Debtors to evidence the release of such mortgages, deeds of trust, Liens, pledges, and other
security interests on such assets of the Debtors that are subject to the Stand-Alone Restructuring.

         To the extent that any Holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such Holder has filed or recorded publicly any Liens and/or security interests to
secure such Holder’s Secured Claim, then such Holder (or the agent for such Holder) shall be authorized and
directed to release any collateral or other property of any Debtor (including any cash collateral and possessory
collateral) held by such Holder (and the applicable agents for such Holder) and take any and all steps requested
by the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary or desirable to record or
effectuate the cancellation and/or extinguishment of such Liens and/or security interests, including the
execution and delivery of such releases and the making of any applicable filings or recordings, and the
Reorganized Debtors shall be entitled to make any such filings or recordings on such Holder’s behalf. The
presentation or filing of the Confirmation Order to or with any federal, state, provincial, or local agency,
records office, or department shall constitute good and sufficient evidence of, but shall not be required to effect,
the termination of such Liens. Notwithstanding the foregoing paragraph, Article VIII.D of the Plan shall not
apply to any Secured Claims that are Reinstated pursuant to the terms of this Plan.

                  2.       Debtor Release

        Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, the
adequacy of which is hereby confirmed, on and after the Effective Date, each Released Party is deemed to be,
hereby conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by the
Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives, and any and all other Entities who may purport to assert any Cause


                                                         14
               Case 20-11548-CSS             Doc 883         Filed 10/23/20       Page 19 of 99



of Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any and all Causes
of Action, including any derivative claims, asserted on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors (including the Debtors’ capital structure, management, ownership, or operation thereof, including
any draws under the Revolving Credit Facility, or any claims or causes of action related to the Revolving Credit
Facility Documents) the assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in-
or out-of-court restructuring efforts, any avoidance actions, intercompany transactions between or among a
Debtor or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the
Plan (including, for the avoidance of doubt, the Plan Supplement), the Definitive Documents (including, for the
avoidance of doubt, the DIP Facility, the DIP Facility Documents, the Exit Facility, the Exit Facility Documents,
the Disclosure Statement, and the Backstop Commitment Agreement), or any aspect of the Restructuring,
including any contract, instrument, release, or other agreement or document created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment
Agreement, the Plan, or the Definitive Documents, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to any of the foregoing. Notwithstanding
anything contained herein to the contrary, the foregoing release does not release any obligations of any party
under the Plan or any document, instrument, or agreement executed to implement the Plan.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not release (i)
any obligations of any party under the Plan or any document, instrument, or agreement executed to implement
the Plan, (ii) any Buyback Claims, (iii) claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (iv) the rights of any current employee
of the Debtors under any employment agreement or plan, (v) the rights of the Debtors with respect to any
confidentiality provisions or other covenants restricting competition in favor of the Debtors under any
employment or other agreement with a current or former employee of the Debtors, or (vi) the rights of holders
of Allowed Claims or Interests to receive distributions under the Plan.

                 3.       Release by Holders of Claims or Interests

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, the Reorganized
Debtors, or their Estates, that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors (including
the Debtors’ capital structure, management, ownership, or operation thereof, including any draws under the
Revolving Credit Facility or any claims or causes of action related to the Revolving Credit Facility Documents),
the Debtors’ in- or out-of-court restructuring efforts, intercompany transactions between or among a Debtor
or an Affiliate of a Debtor and another Debtor or Affiliate of a Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement, the Plan (including,
for the avoidance of doubt, the Plan Supplement), the Definitive Documents (including, for the avoidance of
doubt, the DIP Facility, the DIP Facility Documents, the Exit Facility, the Exit Facility Documents, the
Disclosure Statement, and the Backstop Commitment Agreement), or any aspect of the Restructuring,
including any contract, instrument, release, or other agreement or document created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment
Agreement, the Plan, or the Definitive Documents, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the


                                                        15
              Case 20-11548-CSS              Doc 883         Filed 10/23/20      Page 20 of 99



issuance or distribution of securities pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to any of the foregoing.

         Notwithstanding anything contained herein to the contrary, the foregoing release does not release (i)
any obligations of any party under the Plan or any document, instrument, or agreement executed to implement
the Plan, (ii) any Buyback Claims or claims related to any act or omission that is determined in a Final Order
to have constituted willful misconduct, gross negligence, or actual fraud, (iii) the rights of any current employee
of the Debtors under any employment agreement or plan, (iv) the rights of the Debtors with respect to any
confidentiality provisions or other covenants restricting competition in favor of the Debtors under any
employment or other agreement with a current or former employee of the Debtors, or (v) the rights of holders
of Allowed Claims or Interests to receive distributions under the Plan.

                 4.       Exculpation

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for, and each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim
related to any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement and
related prepetition transactions (including any draws under the Revolving Credit Facility or any claims or
causes of action related to the Revolving Credit Facility Documents), the Plan, the Plan Supplement, the
Definitive Documents (including, for the avoidance of doubt, the DIP Facility, the DIP Facility Documents, the
Exit Facility, the Exit Facility Documents, the Disclosure Statement, and the Backstop Commitment
Agreement), or any transaction related to the Restructuring, any contract, instrument, release or other
agreement or document created or entered into before or during the Chapter 11 Cases, any preference,
fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or other
applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance of securities pursuant to the Plan,
or the distribution of property under the Plan or any other related agreement, except for claims related to any
act or omission that is determined in a Final Order to have constituted actual fraud, gross negligence or willful
misconduct, but in all respects such Exculpated Parties shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan.

                 5.       Injunction

         Except with respect to the obligations arising under the Plan or the Confirmation Order, and except
as otherwise expressly provided in the Plan or the Confirmation Order, all Entities that held, hold, or may hold
Claims or Interests that have been released, discharged, or exculpated pursuant to the Plan, are permanently
enjoined, from and after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors or Reorganized Debtors, or the other Released Parties or the Exculpated Parties: (1) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such claims or interests; (2) enforcing, attaching, collecting, or recovering by any manner
or means any judgment, award, decree, or order against such Entities on account of or in connection with or
with respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any Lien or encumbrance of
any kind against such Entities or the property of such Entities on account of or in connection with or with
respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any
kind against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests unless such Entity has timely asserted such
setoff right in a document Filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a claim or interest or otherwise that such Entity asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection with or with respect to any
such Claims or Interests released or settled pursuant to the Plan.




                                                        16
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 21 of 99



         N.       What is the deadline to vote on the Plan?

         The Voting Deadline is twenty-eight (28) days after Solicitation Launch, but in no event later than [●], 2020,
at 4:00 p.m. (prevailing Eastern Time).

         O.       How do I vote for or against the Plan?

          Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to Holders of
Claims that are entitled to vote on the Plan. To be counted as votes to accept or reject the Plan, each ballot (a “Ballot”)
must be properly executed, completed, and delivered in accordance with the instructions provided such that a vote
cast is actually received before the Voting Deadline by Kurtzman Carson Consultants LLC (“KCC” or the “Notice
and Claims Agent”). See Article X of this Disclosure Statement, entitled “Solicitation and Voting Procedures.”

 IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING PROCESS, PLEASE
 CONTACT THE NOTICE AND CLAIMS AGENT. ANY BALLOT RECEIVED AFTER THE VOTING
 DEADLINE OR OTHERWISE NOT IN COMPLIANCE WITH THE VOTING INSTRUCTIONS WILL
 NOT BE COUNTED EXCEPT AS DETERMINED BY THE DEBTORS.

         P.       Why is the Bankruptcy Court holding a Confirmation Hearing?

         Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on confirmation of
the Plan and recognizes that any party in interest may object to Confirmation of the Plan.

         Q.       When is the Confirmation Hearing set to occur?

          The Debtors will request that the Bankruptcy Court schedule the Confirmation Hearing for [●] (prevailing
Eastern Time). The Confirmation Hearing may be adjourned from time to time without further notice. The
Bankruptcy Court, in its discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code and the consent of the Required
Consenting Senior Noteholders, and the Majority Lenders, or the Majority Exit RBL Facility Lenders, as applicable,
the Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without further
notice to parties in interest.

          Objections to Confirmation of the Plan must be filed and served on the Debtors, and certain other parties, by
no later than twenty-eight (28) days after solicitation on the Plan launches, but in no event later than [●], at 4:00 p.m.
(prevailing Eastern Time) in accordance with the notice of the Confirmation Hearing that accompanies this Disclosure
Statement.

         The Debtors will publish the notice of the Confirmation Hearing, which will contain the deadline for
objections to the Plan and the date and time of the Confirmation Hearing, in The New York Times (national edition)
and Denver Post to provide notification to those persons who may not receive notice by mail. The Debtors may also
publish the notice of the Confirmation Hearing in such trade or other publications as the Debtors may choose.

         R.       What is the purpose of the Confirmation Hearing?

          The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any issuer of securities
under a plan of reorganization, any person acquiring property under a plan of reorganization, any creditor or equity
interest holder of a debtor, and any other person or entity as may be ordered by the bankruptcy court in accordance
with the applicable provisions of the Bankruptcy Code. Subject to certain limited exceptions, the order issued by the
bankruptcy court confirming a plan of reorganization discharges a debtor from any debt that arose before the
confirmation of such plan of reorganization and provides for the treatment of such debt in accordance with the terms
of the confirmed plan of reorganization.

         S.       What is the effect of the Plan on the Debtors’ ongoing business?

          The Debtors are reorganizing under chapter 11 of the Bankruptcy Code. Following Confirmation, the Plan
will be consummated on the Effective Date, which is the first business day after which all conditions to Consummation


                                                            17
               Case 20-11548-CSS               Doc 883         Filed 10/23/20        Page 22 of 99



have been satisfied or waived. See Article IX of the Plan. On or after the Effective Date, and unless otherwise
provided in the Plan, the Reorganized Debtors may operate their businesses and, except as otherwise provided by the
Plan, may use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. Additionally, upon the Effective Date, all actions contemplated by the Plan will be deemed
authorized and approved.

         T.       Will any party have significant influence over the corporate governance and operations of the
                  Reorganized Debtors?

         As of the Effective Date, the terms of the current members of the board of directors of the Debtors shall
expire, and the New Board and new officers of each of the Reorganized Debtors shall be appointed, in accordance
with the New Organizational Documents and other constituent documents of each Reorganized Debtor, by the
Required Consenting Senior Noteholders.

          Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the extent reasonably practicable,
disclose in advance of the Confirmation Hearing the identity and affiliations of any Person proposed to serve on the
New Board, as well as those Persons that will serve as officers of the Reorganized Debtors. To the extent any such
director or officer is an “insider” under the Bankruptcy Code, the nature of any compensation to be paid to such
director or officer will also be disclosed. Provisions regarding the removal, appointment, and replacement of members
of the New Boards will be disclosed in the New Organizational Documents.

         U.      What steps did the Debtors take to evaluate alternatives to a chapter 11 filing?

         As described in Section V. herein, as well as in the Declaration of Matthew R. Owens, Co-Founder, President
and Chief Executive Officer of the Debtors, in Support of Chapter 11 Petitions and First Day Motions [Docket No.
18] (the “First Day Declaration”), prior to the Petition Date, the Debtors evaluated numerous potential alternatives,
including options relating to mergers and acquisitions, sales, and consensual recapitalizations, to expand the size of
their business enterprise and address their funded indebtedness, particularly their senior note maturities in 2024 and
2026.

         V.      What are the terms of the Exit Facility?

         The Exit Facility Term Sheet is attached as Exhibit H to this Disclosure Statement. The Revolving Credit
Agreement Agent is supportive of the Exit Facility Term Sheet. The Debtors will seek to enter into a “best efforts”
commitment letter with respect to the syndication of the proposed Exit RBL Facility as contemplated by Article III.B
of the Plan regarding treatment of the Revolving Credit Agreement Claims, which letter shall be included in the Plan
Supplement.

         W.       What election is available to Holders of Revolving Credit Agreement Claims pursuant to the
                  Plan?

          The Ballot for Holders of Revolving Credit Agreement Claims includes an election to participate in the Exit
Facility. Only Holders of Revolving Credit Agreement Claims that elect to participate ratably in the Exit RBL Facility
shall receive Exit Facility Revolving Commitments. Any Holder of a Revolving Credit Agreement Claim that does
not elect to participate ratably in the Exit RBL Facility (including by not making any election with respect to the Exit
RBL Facility on the Ballot) will receive only its pro rata share of the Exit Facility Term Loans.




                                                          18
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 23 of 99




         X.       Who do I contact if I have additional questions with respect to this Disclosure Statement or
                  the Plan?

        If you have any questions regarding this Disclosure Statement or the Plan, please contact the Notice and
Claims Agent:

         By electronic mail at:
         Email: XOGInfo@kccllc.com with a reference to “XOG” or “Extraction” in the subject line.

         By telephone at:
         (866) 571-1791 (U.S./Canada) or (781) 575-2049 (International)

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the Chapter 11 Cases
are available upon written request to the Debtors’ Claims, Noticing and Solicitation Agent at the address above or by
downloading the exhibits and documents from the website of the Debtors’ Claims, Noticing and Solicitation Agent at
https://www.kccllc.net/extractionog (free of charge) or the Bankruptcy Court’s website at
http://www.deb.uscourts.gov (for a fee).

         Y.       Do the Debtors recommend voting in favor of the Plan?

        Yes. The Debtors believe the Plan provides for a larger distribution to the Debtors’ creditors than would
otherwise result from any other available alternative. The Debtors believe the Plan is in the best interest of all Holders
of Claims, and that other alternatives (if any) fail to realize or recognize the value inherent under the Plan.

V.       THE DEBTORS’ BUSINESS OPERATIONS AND CAPITAL STRUCTURE

         A.       The Debtors’ Corporate Structure and History.

         Headquartered in Denver, Colorado, XOG and its Debtor affiliates are an independent oil and gas company
focused on the acquisition, development and production of oil, natural gas and natural gas liquids reserves in the
Rocky Mountain region—primarily in the Wattenberg Field in the Denver-Julesburg Basin (the “DJ Basin”) of
Colorado. The Debtors operate primarily in the “upstream” oil and gas sector and conduct their exploration and
production activities across approximately 295,000 net acres, approximately 169,000 net acres of which are in some
of the most productive areas of the DJ Basin.

        In the eight years since its founding in November 2012, XOG has grown to become one of the largest oil
producers in Colorado, with substantial upstream operations. Through strategic leasing and acquisition programs, the
Debtors’ management team has built a large, contiguous acreage position while enhancing drilling economics by
allowing the drilling of longer horizontal wellbores. In 2016, after a roughly two-year hiatus of United States E&P
company initial public offerings, XOG successfully launched an initial public offering and began trading on the




                                                           19
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 24 of 99



NASDAQ Global Select Market under the ticker symbol XOG. A simplified version of the Debtors’ current corporate
structure is as follows:




         B.       The Debtors’ Assets and Operations.

          The Debtors have built a strong asset base through a combination of property acquisitions, development of
reserves, and exploration activities. The Debtors have consistently maintained a high degree of operational control
over their lease development and producing wells under the belief that retaining control of production enables
increased recovery rates, lower well costs, improved drilling performance and increased ultimate hydrocarbon
recovery through optimization of drilling and completion techniques. Additionally, operating their production allows
the Debtors to manage the pace of their horizontal development program and the gathering and marketing of their
production more efficiently. The Debtors have sought to continuously monitor and adjust their drilling program with
the objective of achieving the highest total returns on their portfolio of drilling opportunities. As the Debtors’ acreage
and production expanded, they proactively sought to secure the necessary midstream and associated operational
infrastructure to support their drilling schedule and keep pace with their expected production growth.

        February 2020 Divestiture: In February 2020, the Debtors completed the sale of certain non-operated
         producing properties for aggregate sales proceeds of approximately $12.2 million, subject to customary
         purchase price adjustments.

        December 2019 Divestiture: In December 2019, the Debtors completed the sale of certain non-operated
         producing properties for aggregate sales proceeds of approximately $10.0 million, subject to customary
         purchase price adjustments.

        August 2019 Divestiture: In August 2019, the Debtors completed the sale of certain non-operated producing
         properties for aggregate sales proceeds of approximately $22.0 million, subject to customary purchase price
         adjustments.

        March 2019 Divestiture: In March 2019, the Debtors completed the sale of its interests in approximately
         5,000 net acres of leasehold and producing properties for aggregate sales proceeds of approximately
         $22.4 million. The effective date for the March 2019 Divestiture was July 1, 2018 with purchase price
         adjustments calculated as of the closing date of $5.9 million, resulting in net proceeds of $16.5 million.



                                                           20
               Case 20-11548-CSS                 Doc 883           Filed 10/23/20         Page 25 of 99



       December 2018 Divestitures: In December 2018, the Debtors completed various sales of its interests in
        approximately 31,200 net acres of leasehold and primarily non-producing properties, for aggregate sales
        proceeds of approximately $8.5 million, subject to customary purchase price adjustments.

       August 2018 Divestitures: In August 2018, Elevation received proceeds of $83.6 million, upon the sale of
        assets held by DJ Holdings, LLC, a subsidiary of Discovery Midstream Partners, LP, of which Elevation held
        a 10% membership interest. Elevation acquired this membership interest in exchange for the contribution of
        an acreage dedication from certain of the Debtors, which is considered a nonfinancial asset.

       April 2018 Divestitures: In April 2018, the Debtors completed various sales of its interests in approximately
        15,100 net acres of leasehold and primarily nonproducing properties for aggregate sales proceeds of
        approximately $72.3 million.

       April 2018 Acquisition: In April 2018, the Debtors acquired an unaffiliated oil and gas company’s interest
        in approximately 1,000 net acres of non-producing leasehold primarily located in Arapahoe County,
        Colorado for approximately $9.4 million in cash, providing the Debtors with new asset development
        opportunities in certain “core” areas of the DJ Basin.

       January 2018 Acquisition: On January 8, 2018, the Debtors acquired an unaffiliated oil and gas company’s
        interest in approximately 1,200 net acres of non-producing leasehold located in Arapahoe County, Colorado
        for approximately $11.6 million in cash.

       November 2017 Acquisition: On November 15, 2017, the Debtors acquired an unaffiliated oil and gas
        company’s interest in approximately 36,600 net acres of leasehold and primarily non-producing properties
        located in Arapahoe County, Colorado for approximately $214.3 million in cash, subject to customary
        purchase price adjustments.

       July 2017 Acquisition: On July 7, 2017, the Debtors acquired an unaffiliated oil and gas company’s interests
        in approximately 12,500 net acres of leasehold and primarily non-producing properties located primarily in
        Adams County, Colorado for total consideration of approximately $84.0 million in cash.

       June 2017 Acquisition: On June 8, 2017, the Debtors acquired an unaffiliated oil and gas company’s
        interests in approximately 160 net acres of leasehold and related producing properties located in Weld
        County, Colorado for approximately $13.4 million in cash consideration.

        C.        The Debtors’ Operations.

                  1.        The Upstream Industry.

         The oil and gas industry is typically divided into three major sectors: “upstream,” “midstream,” and
“downstream.” The upstream sector is comprised of “exploration and production,” or E&P, activities that focus on
locating and extracting crude oil, raw natural gas, and other hydrocarbons from beneath the surface. Common
upstream assets include mineral leases, producing wells, and associated production equipment. The midstream sector
includes the activities involved in gathering, transporting, processing, and storing hydrocarbons. Common midstream
assets include gathering pipelines, separation facilities, and tankage. The downstream sector is focused on the
marketing and distribution of the products derived from the extracted hydrocarbons to the ultimate end users.
Common downstream assets include refineries and retail sites. Many industry companies operate in two or more of
these sectors. The majority of the Debtors’ assets are considered to be in the upstream sector, but the Debtors also
have limited ownership9 in midstream assets, primarily via their non-Debtor affiliate, Elevation Midstream, LLC.




9   Following deconsolidation in March 2020, and as discussed further herein, as of the Petition Date, XOG has less than a
    0.01% interest in Elevation Midstream, LLC.


                                                              21
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 26 of 99



                   2.       Upstream Activities.

         As noted, the Debtors conduct their business operations primarily in the “upstream” sector, meaning their
E&P operations involve the capture and sale of oil and natural gas, operations they conduct in domestic, onshore
hydrocarbon-bearing basins. Through oil and natural gas leases entered into with mineral rights owners throughout
the regions in which the Debtors conduct business, the Debtors hold working interests and revenue interests in oil and
gas properties that give them the right to drill, produce, and maintain wells in the applicable geographic areas.

          As an “operator,” the Debtors are the parties engaged in the production of oil and natural gas for certain
geographic units, often established pursuant to state law, for the benefit of themselves and other parties with mineral
interests or leasehold interests in the same unit. Acting as operator, the Debtors conduct the day-to-day business
operations of producing oil and natural gas at well sites and initially cover their own expenses as well as the expenses
incurred on behalf of the owners of working interests in a designated unit covered by a joint operating agreement,
pooling order, or similar agreement. The Debtors transport the majority of their hydrocarbon production by pipeline
or tanker truck for sale to their customers. After receipt of gross proceeds, the Debtors—when acting as operator—
distribute funds to various working interest holders, royalty interest holders, governmental entities, and other parties
with an interest in production. The remaining proceeds are retained by the Debtors as operating revenues. As of
December 31, 2019, the Debtors’ revenue interest in their properties after lessor royalties and other leasehold burdens
was approximately 80 percent, and the Debtors’ working interest for all producing wells averaged approximately
72 percent with a proportionally reduced net revenue interest of approximately 60 percent.

          In areas where the Debtors own interests in oil and natural gas leases but do not act as operator, a third party
typically will serve as the operator for the wells relating to the Debtors’ oil and natural gas leasehold interests and will
distribute an allocable share of any productive sale proceeds to the Debtors and will invoice to the Debtors the Debtors’
share of operating expenses and capital investments.

                   3.       Midstream Activities.

         Primarily for the benefit of their production activities, the Debtors, through Elevation Midstream, LLC
(“Elevation”), a non-Debtor affiliate of XOG, also provide “midstream” services, which involve the gathering,
transportation, and processing of produced water and hydrocarbons, to serve the development of the Debtors’ acreage
in the Hawkeye and Southwest Wattenberg areas. Historically, Elevation had been a consolidated subsidiary of XOG
for accounting purposes.

         In October 2019, Elevation commenced moving crude oil, natural gas and water through its newly
constructed Badger central gathering facility servicing the Debtors’ production from the Southwest Wattenberg area.
This facility enabled the Debtors and others to efficiently transport crude oil, natural gas, and water production, as
well as supplying a portion of water used during the completion process. Revenues and operating expenses associated
with the gathering systems and facilities operations were derived primarily from intersegment transactions for services
provided to the Debtors’ exploration, development and production operations as well as to third parties. However,
effective March 16, 2020, Elevation became a separate, deconsolidated entity.

                            (a)       Elevation Gathering Agreements.

           In July 2018, XOG entered into three long-term gathering agreements with Elevation (the “Elevation
Gathering Agreements”) for gas, crude oil and produced water. In April 2019, the Elevation Gathering Agreements
were amended to provide for, among other changes, the inclusion of additional gathering facilities. Pursuant to this
amendment, Elevation has recently asserted that the additional gathering facilities were required to be completed by
April 1, 2020, subject to a right by Elevation, within 30 days of such date, to demand a payment from XOG in the
amount of 135 percent of all costs incurred by Elevation as of such date for the development and construction of such
additional gathering facilities. As of March 31, 2020, the costs incurred by Elevation for these additional gathering
facilities totaled approximately $34.8 million.

        As of April 1, 2020, the additional gathering facilities had yet to be completed, leading Elevation to allege
that XOG is obligated to pay Elevation $46.8 million in purported damages. On May 26, 2020, XOG filed suit against



                                                            22
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 27 of 99



Elevation and certain of its affiliates seeking a declaratory judgment regarding this demand for payment. As of July
30, 2020, XOG voluntarily dismissed the suit without prejudice.

          In connection with these chapter 11 cases, the Debtors are seeking to reject the Elevation Gathering
Agreements through the Notice of Rejection of Certain Executory Contracts and/or Unexpired Leases [Docket No.
377]. On September 4, 2020, the Debtors filed the Complaint for Declaratory Judgment [Docket No. 591] to
determine that the Elevation Gathering Agreements do not run with the land and for authority to reject the Elevation
Gathering Agreements as executory contracts. On September 10, 2020, Elevation filed the Objection of Elevation
Midstream, LLC and GSO EM Holdings LP to the Notice of Rejection of Certain Executory Contracts and/or
Unexpired Leases [Docket No. 612]. On October 14, 2020, the Bankruptcy Court published the Findings of Fact and
Conclusions of Law on Plaintiff’s Motion for Summary Judgment against Elevation Midstream, LLC [Docket
No. 832], which determined that the covenant did not run with the land and thus, that the Executory Contracts are
eligible for rejection under section 365 of the Bankruptcy Code.

                  4.        Sales and Marketing Arrangements.

         The Debtors generally sell their oil and natural gas production from their operated properties, both for their
own account and for the accounts of other working interest owners in these properties, at market prices to credit-
worthy purchasers, including independent marketing companies, gas-processing companies, and other purchasers who
have the ability to pay the highest price for the oil and natural gas production and move the oil and natural gas under
the most efficient and effective transportation agreements. Until June 2020, the Debtors’ largest purchaser was an oil
marketer who had the ability to sell production into multiple markets. For the fiscal year ended December 31, 2019,
approximately 77 percent of the Debtors’ production was sold to this purchaser. Beginning in July 2020, the Debtors
have been marketing their production directly.

         Because the Debtors’ oil and natural gas production from their operated properties is sold under market-
priced agreements, the Debtors are positioned to take advantage of future increases in oil and natural gas prices, but
they are also subject to any future price declines. This potential volatility is partially offset through hedging
arrangements, as discussed further herein.

         The Debtors’ natural gas is transported through their own and third-party gathering systems and pipelines.
As such, the Debtors incur processing, gathering and transportation expenses to move their natural gas from the
wellheads to specified delivery points. These expenses vary based on the volume and distance shipped, and the fee
charged by the third-party gatherer, processor or transporter. Capacity on these gathering systems and pipelines is
occasionally limited and at times unavailable because of repairs or improvements, or as a result of priority
transportation agreements with other gas shippers. If transportation space is restricted or is unavailable, the Debtors’
cash flow from the affected properties could be adversely affected. In certain instances, the Debtors may enter into
firm transportation agreements to provide for pipeline capacity to flow and sell a portion of their gas volumes. These
agreements have term delivery commitments of fixed and determinable quantities of natural gas.

                  5.        Prepetition Hedging Arrangements.

          To achieve more predictable cash flow and reduce their exposure to adverse fluctuations in commodity prices,
the Debtors periodically enter into commodity derivative arrangements, or “hedging arrangements,” for their oil and
natural gas production. By removing a significant portion of price volatility associated with their oil and natural gas
production, the Debtors believe they are able to mitigate, but not eliminate, the potential negative effects of reductions
in oil and natural gas prices on their cash flow from operations for the periods covered under hedging arrangements.
The Debtors realize gains on the derivatives to the extent their hedging contract prices are higher than market prices.
In certain circumstances, where the Debtors have unrealized gains in their hedging portfolio, they may choose to
restructure existing derivative contracts or enter into new transactions to modify the terms of current contracts in order
to realize the current value of their existing positions.

          All of the counterparties to the Debtors’ hedging agreements are also lenders or affiliates of lenders under
the Debtors’ RBL Facility (as defined herein). Eight of these counterparties and the non-RBL Facility lender
counterparty (each, a “Non-Consenting Prepetition Hedging Provider”) informed the Debtors of their intent to exercise
their rights under the “safe harbor” protections of the Bankruptcy Code to terminate such hedging agreements upon

                                                           23
               Case 20-11548-CSS               Doc 883         Filed 10/23/20       Page 28 of 99



the Debtors’ filing of these chapter 11 cases. As a result, the Debtors negotiated with four of the Non-Consenting
Prepetition Hedging Providers to effect an orderly unwinding of those hedges in advance of the Petition Date. The
the remaining four Non-Consenting Prepetition Hedging Providers terminated their hedging agreements shortly after
the Petition Date, and the proceeds of the hedges were applied to prepay amounts outstanding under the Revolving
Credit Agreement.

         Additionally, prior to the Petition Date, XOG further negotiated amendments to its hedging arrangement with
the secured counterparty with which it had and continues to have the largest outstanding hedge positions
(the “Consenting Prepetition Hedging Provider”) to reflect terms on which the Consenting Prepetition Hedging
Provider was willing to forbear from terminating its hedging arrangement upon the Debtors’ commencement of these
chapter 11 cases.

         D.       Environmental Matters.

          The Debtors are subject to complex and stringent environmental laws and regulations at the federal, state,
and local levels in connection with the development, ownership, and operation of their facilities, which both
governmental units and third parties have sought to enforce. In the course of operating the business, the Debtors have
entered into consent orders and agreements involving federal and state environmental governmental units and third
parties to resolve disputes regarding compliance with, and liabilities arising under, applicable environmental laws and
regulations. Certain of these consent orders and agreements impose ongoing obligations on the Debtors to monitor
and address environmental conditions.

         E.       The Debtors’ Prepetition Capital Structure.

                  6.       The Debtors’ Debt Obligations.

         As of the Petition Date, the Debtors had approximately $1.7 billion in total funded debt, consisting of
(a) the Revolving Loan Facility, in an aggregate outstanding amount of approximately $600.5 million; (b) the Senior
2024 Notes, in an outstanding principal amount of $400.0 million; and (c) the Senior 2026 Notes, in an outstanding
principal amount of $700.2 million. The chart below reflects the Debtors’ capital structure as of the Petition Date.




                           (a)      Revolving Loan Facility.

        XOG is the borrower under the approximately $600.5 million Revolving Loan Facility by and among XOG,
the Revolving Credit Agreement Lenders, and the Administrative Agent. The Revolving Loan Facility is guaranteed



                                                          24
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 29 of 99



by each of XOG’s subsidiaries (excluding Northwest Corridor (collectively, the “RBL Guarantors”)) and is secured
on a first-priority basis by substantially all of XOG’s and the RBL Guarantors’ assets.

          The RBL Facility matures on August 16, 2022, subject to a “springing” maturity of April 15, 2021 if (a) the
shares of Preferred Stock (as defined herein) have not been either converted into shares of Common Stock (as defined
herein) or redeemed by April 14, 2021 and (b) a sufficient extension has not been granted. The RBL Facility accrues
interest at a rate per annum equal to: (y) the adjusted base rate plus an applicable margin of between 0.5% and 1.5%
based on the utilization percentage; or (z) adjusted LIBOR plus an applicable margin of between 1.5% and 2.5% based
on the utilization percentage.

          The RBL Facility is subject to a limitation on borrowing in an amount equal to the least of (a) the
commitments thereunder, (b) the borrowing base then in effect, and (c) the maximum cap then in effect. The
borrowing base under the RBL Facility is subject to scheduled redeterminations and redeterminations at the election
of the Revolving Credit Agreement Lenders and XOG. In November 2019, the RBL Facility’s borrowing base was
decreased from $1.1 billion to $950.0 million and the maximum cap was decreased from $1.0 billion to $950.0 million
in connection with the scheduled borrowing base redetermination. On April 27, 2020, the borrowing base and the
maximum cap under the RBL Facility were decreased further to $650.0 million. As of the Petition Date, approximately
$600.5 million in principal amount is outstanding under the RBL Facility in addition to approximately $49.5 million
in outstanding letters of credit issued under the RBL Facility—together reducing the borrowing base availability to
close to $0.

                            (a)      The Senior 2024 Notes.

         Pursuant to the 2024 Senior Notes Indenture, XOG issued a series of 7.375% 2024 Senior Notes in an
aggregate principal amount of $400.0 million. Interest is payable on the 2024 Senior Notes on May 15 and November
15 of each year beginning on November 15, 2017. The 2024 Senior Notes mature on May 15, 2024. As of the Petition
Date, approximately $400 million in principal amount remains outstanding under the 2024 Senior Notes.

                            (b)      The Senior 2026 Notes

         Pursuant to the 2026 Senior Notes Indenture, XOG issued a series of 5.625% Senior 2026 Notes in an
aggregate principal amount of $750.0 million. Interest is payable on the 2026 Senior Notes on February 1 and August
1 of each year beginning on August 1, 2018. The 2026 Senior Notes mature on February 1, 2026. As of the Petition
Date, approximately $700.2 million in principal amount remains outstanding under the 2026 Senior Notes.

                  7.        The Equity Interests in the Debtors.

         As of the Petition Date, XOG’s issued and outstanding share capital consisted of approximately 138 million
shares of common stock (the “Common Stock”), the majority of which is publicly traded on NASDAQ, and
approximately 185,280 shares of Series A Convertible Preferred Stock (the “Preferred Stock”), which are convertible
into shares of Common Stock at the election of the holders. Affiliated funds of Yorktown Partners, LLC hold
approximately 36 percent of the Common Stock.

          Holders of the Preferred Stock are entitled to a cash dividend of 5.875% per year, payable quarterly in arrears;
however, commencing with the fourth fiscal quarter of 2019, XOG elected to begin paying the dividend in-kind, which
accrues interest at a rate of 2.5% per quarter. Prior to its maturity date of October 15, 2021, the Preferred Stock is
convertible into shares of Common Stock at the holder’s election at a conversion ratio of 61.9195 shares of Common
Stock per share of Preferred Stock. As of October 15, 2019, pursuant to the terms of the Certificate of Designations
governing the Preferred Stock (the “Certificate of Designations”), XOG is no longer able to force conversion of the
Preferred Stock into shares of Common Stock. XOG may, however, still redeem the Preferred Stock at any time for
the liquidation preference, equal to $1,050.625 per share of Preferred Stock, subject to adjustment in accordance with
the terms of the Certificate of Designations. Upon maturity, the Preferred Stock is mandatorily redeemable for cash
at the liquidation preference in accordance with the terms of the Certificate of Designations.




                                                           25
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 30 of 99




VI.      EVENTS LEADING TO THESE CHAPTER 11 CASES

         A.       Initial Stakeholder Outreach and Retention of Restructuring Advisors.

         While the oil and gas sector is presently experiencing unprecedented financial pressure, the Debtors entered
into 2020 with a relatively secure financial position. Despite debt service payments on their approximately $1.7 billion
of funded debt and the potential for a springing maturity under their RBL Facility in April 2021, the Debtors
maintained financial flexibility. Most importantly, the Debtors began 2020 with committed financing of up to $950
million under their RBL Facility—sufficient liquidity to service their debt and fund anticipated capital expenditure
needs throughout the year. Indeed, the Debtors secured a “clean” audit report as recently as March 12, 2020.

          Nonetheless, recognizing that their then-current asset mix was likely insufficient to best position their
business for the long term, in late 2019, the Debtors sought to take proactive steps to optimize their balance sheet and
capital needs. The Debtors engaged advisors—including Moelis and Petrie as investment bankers and Kirkland as
legal advisors—to assist charting a path forward to reduce their funded indebtedness. Through January and February
2020, the Debtors and their advisors evaluated strategic alternatives (including a potential restructuring) to address
their leverage position. Beginning in January 2020, the Debtors and their advisors initiated discussions with certain
of their key stakeholders, including members of the current Ad Hoc Noteholder Group and Preferred Holdings Group,
to explore a potential holistic liability management transaction. Ultimately, these initial efforts did not materialize
into a viable out-of-court restructuring alternative and negotiations with the Debtors’ various stakeholders regarding
a potential out-of-court restructuring ceased in late February 2020. In connection with a review of prior events, the
Debtors had executed a program to repurchase stock in 2018 and 2019. This program was authorized in November
2018 and it concluded in the summer of 2019. Given the liquidity issues experienced in 2020, the Board deemed it
appropriate to review the repurchase of the stock in prior periods, and to determine whether any potential claims exist
arising from the share buyback program. As a result, the Board established a Special Committee to investigate and
review the share buyback program, which such process is ongoing.

         B.       Market and Industry-Specific Challenges.

                  1.        Recent Market Volatility and March 2020 Oil Market Crash.

         The Debtors’ near and long-term liquidity projections were completely upended by the sudden crash of oil
prices in March followed by a continuing downward spiral through April and May. Historically, markets for oil,
natural gas, and natural gas liquid have been volatile. The natural volatility, however, has been greatly exacerbated
by the sudden, combined impact of the COVID-19 pandemic and the oil price war between the Kingdom of Saudi
Arabia and Russia.

          In early 2020, the initial spread of COVID-19 caused decreased factory output and transportation demand,
resulting in a sharp decline in energy prices. In an effort to rectify this strong downward pressure on prices, the
Organization of Petroleum Exporting Countries (“OPEC”), led by the Kingdom of Saudi Arabia, called for additional
cuts in oil production, subject to agreement by Russia, a non-OPEC member. Yet, those efforts faltered, and the
parties failed to reach an agreement as to production levels. In the aftermath, both the Kingdom of Saudi Arabia and
Russia announced that they would increase, rather than decrease, oil production, resulting in significant excess global
supply of crude oil amidst the backdrop of an already severely depressed demand environment.

         In addition, the uncertainty regarding the impact of COVID-19 and various governmental actions taken to
mitigate its impact resulted in an unprecedented decline in demand for oil and natural gas. At the same time, the
decision by Saudi Arabia in March 2020 to drastically reduce export prices and increase oil production followed by
curtailment agreements among OPEC and other countries, such as Russia, further increased uncertainty and volatility
around global oil supply-demand dynamics. Decreased demand resulting from “shelter-in-place” orders implemented
across much of the United States in order to prevent the further spread of COVID-19 caused domestic storage capacity
to peak during March and April, prompting further volatility and ultimately leading the price of crude oil to crater into
negative territory for the first time in United States history. Independent exploration and production companies, such
as the Debtors, were hit especially hard, as their revenues are generated primarily from the sale of unrefined oil, natural
gas, and natural gas liquids.


                                                            26
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 31 of 99



                   2.       Borrowing Base Redetermination.

          While oil prices have tentatively begun to recover, they remain meaningfully below levels seen in the recent
past (e.g., June 12, 2020 WTI oil pricing was approximately 40 percent below levels seen at the beginning of 2020),
and the extreme and sudden downturn fundamentally changed the economic landscape surrounding the Debtors’
deleveraging options. As a direct effect of the substantial drop in oil and natural gas prices, the borrowing base under
the RBL Facility, which is subject to periodic redeterminations, was reduced from $950.0 million to $650.0 million
on April 27, 2020. Combined with the other financial and operational challenges described herein, this borrowing
base redetermination further strained the Debtors’ liquidity.

         C.        Exploration of Potential Alternatives.

         The Debtors instituted measures to preserve capital, including measures to increase operational efficiency
and the reduction of employment-related expenses through two separate rounds of headcount reductions and salary
reductions. Additionally, over recent months, the Debtors undertook extensive efforts, in consultation with Petrie and
A&M, to renegotiate the terms of their existing midstream contracts. These renegotiation efforts, which remain
ongoing, include numerous hours of analysis, formulation of proposals and counterproposals, and discussions with
their midstream contract counterparties.

         Nonetheless, it became increasingly clear that such measures alone would be insufficient to meet future
capital requirements and satisfy financial obligations. In April 2020, the Debtors again commenced stakeholder
outreach to explore potential alternatives and address their liquidity, as discussed below.

                   3.       Solicitation of Out-of-Court Financing.

         Beginning in April 2020, the Debtors retained Parkman Whaling LLC (“Parkman”) to, together with Petrie,
conduct a formal out-of-court financing solicitation process to address the Debtors’ tightening liquidity needs.
Simultaneously, the Debtors commenced contingency planning efforts in concert with the out-of-court financing
process efforts as a backstop should such financing efforts not produce a viable proposal. Shortly thereafter, A&M
was retained as restructuring advisor to assist with liquidity management and contingency planning efforts.

          Pursuant to the financing solicitation process, Parkman and Petrie, on behalf of the Debtors, contacted over
60 potential investors, including existing equityholders, to explore securing an out-of-court financing. Ultimately,
these efforts did not result in an actionable out-of-court restructuring alternative, and the Debtors elected to discontinue
the out-of-court solicitation efforts. In connection with doing so, the Debtors terminated Parkman’s retention.

                   4.       Restructuring Negotiations and the DIP Financing Solicitation Process.

         As part of their contingency planning efforts, the Debtors re-engaged with certain of their stakeholders,
including the Ad Hoc Noteholder Group and the Preferred Holdings Group, regarding the terms of a potential in-court
restructuring. The Debtors’ failure to make the 2024 Senior Notes interest payment triggered a 30-calendar-day cure
period before such non-payment would constitute an “Event of Default” under the 2024 Senior Notes Indenture. Non-
payment would also cause a cross-default under the RBL Facility.

          Following the Board’s decision to forego the 2024 Senior Notes interest payment and instead enter the grace
period, on May 14, 2020, the Debtors, with the assistance of Moelis, contacted 21 parties in total (including 18 third-
parties, the current RBL Lenders via the Revolving Credit Agreement Agent, the Ad Hoc Noteholder Group, and the
Preferred Holdings Group), to solicit proposals for debtor-in-possession financing. Of the 18 third-parties contacted,
only four parties requested and executed non-disclosure agreements and were granted access to due diligence through
the Debtors’ virtual data room. Ultimately, none of the third-parties submitted a proposal, and the only proposal the
Debtors received was from the Revolving Credit Agreement Agent.

         In the week leading up to the Petition Date, the Preferred Holdings Group expressed a desire to avoid an in-
court proceeding. The Debtors and their advisors, both with the Ad Hoc Noteholder Group and separately, engaged
in meaningful discussions with the Preferred Holdings Group in the hopes of ultimately reaching agreement on a
value-maximizing path forward on an out-of-court basis. Ultimately, the Debtors determined that their severe liquidity


                                                            27
               Case 20-11548-CSS               Doc 883          Filed 10/23/20       Page 32 of 99



constraints did not allow for the timeline necessary to effect a viable and comprehensive deleveraging out-of-court
transaction.

          The Debtors and their advisors had numerous discussions with the Ad Hoc Noteholder Group, the RBL
Group (including the Revolving Credit Agreement Agent), and the Preferred Holdings Group on a potential plan of
reorganization structure. Although the Debtors were not able to achieve consensus across their entire prepetition
capital structure prior to filing, the parties made significant progress, and the Debtors ultimately reached an agreement
with the Ad Hoc Noteholder Group, representing over 80% in aggregate principal amount of the Senior Notes, and
entered into the Restructuring Support Agreement. The Restructuring Support Agreement contemplates the terms of
the Restructuring Transactions provided in the Plan.

          Additionally, the Debtors, in consultation with their advisors, determined that the financing proposal
provided by the RBL Group afforded the Debtors the best (and in fact the only) financing arrangement to enable the
Debtors to continue to operate through the chapter 11 process, and was in the best interests of the Debtors and their
estates. Although the Debtors were unable to achieve a global consensus prior to filing, the proposed DIP Facility
provides the bedrock upon which the Debtors hope to build such accord. At the core, it was the Debtors’ tightening
liquidity that dictated the timeline on which the Debtors could negotiate and ultimately necessitated a chapter 11 filing
without a broader agreement among all parties in place—the Debtors needed to file for chapter 11 in order to access
the additional liquidity provided by the DIP Facility to avoid halting operations entirely. Nevertheless, the Debtors
continued negotiations with the hope of entering into an agreement as soon as possible following the Petition Date.

          On or about June 14, 2020, the Debtors executed a commitment letter for a $125 million postpetition
financing facility (comprised of $50 million in new money), substantially on the same terms as set forth in the DIP
Motion and DIP Credit Agreement. The proposed DIP Facility represents the culmination of a hard-fought process,
provides the Debtors and their creditor constituencies with postpetition financing on the best available terms, allows
the Debtors to continue operating their businesses and operations on a postpetition basis, halts the further accrual of
interest under the Debtors’ various unsecured or under secured prepetition debt instruments, and gives the Debtors
(and their stakeholders) an opportunity to negotiate and consummate an orderly and efficient deleveraging, as set forth
in the Milestones.

VII.     EVENTS OF THE CHAPTER 11 CASES

         A.       Corporate Structure upon Emergence.

          Except as otherwise provided in the Plan, the New Corporate Governance Documents, the New Common
Shares Agreement, or any agreement, instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation, limited
liability company, or other form of entity, as the case may be, with all the powers of a corporation, limited liability
company, or other form of entity, as the case may be, pursuant to the applicable law in the jurisdiction in which each
applicable Debtor is incorporated or formed and pursuant to the respective certificate of incorporation and bylaws (or
other analogous formation documents) in effect before the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other analogous formation documents) are amended by the Plan or otherwise, and to the
extent such documents are amended, such documents are deemed to be amended pursuant to the Plan and require no
further action or approval

         B.       Expected Timetable of the Chapter 11 Cases.

         The Restructuring Support Agreement, which is attached as Exhibit B, and as amended from time to time
consistent with the Final DIP Order and any amendments thereto, set forth certain milestones. No assurances can be
made, however, that the Bankruptcy Court will enter various orders on the timetable anticipated by the
Debtors.

         C.       First Day Relief.

         On the Petition Date, the Debtors filed several motions (the “First Day Motions”) designed to facilitate the
administration of the Chapter 11 Cases and minimize disruption to the Debtors’ operations by, among other things,
easing the strain on the Debtors’ relationships with employees, vendors, and customers following the commencement

                                                           28
               Case 20-11548-CSS               Doc 883         Filed 10/23/20        Page 33 of 99



of the Chapter 11 Cases. At a hearing on June 16, 2020 (the “First Day Hearing”), the Bankruptcy Court granted all
of the relief requested in the First Day Motions. Subsequently, the Bankruptcy Court granted the relief requested in
the First Day Motions on a final basis. The First Day Motions, and all orders for relief granted in the Chapter 11
Cases, can be viewed free of charge at https://www.kccllc.net/extractionog.

         D.       Other Requested First-Day Relief and Retention Applications.

         In addition, the Debtors filed motions and/or applications seeking certain customary relief, including an order
directing the joint administration of the three Chapter 11 Cases under a single docket and orders approving the
retention of the Debtors’ bankruptcy advisors, including Kirkland as their legal advisors, WTP as their local counsel,
Moelis and Petrie as their investment bankers, A&M as their restructuring advisors, Deloitte Tax LLP as their tax
services provider, PricewaterhouseCoopers LLP as their independent auditor and tax compliance provider, KCC as
their Notice and Claims Agent, and has engaged Riveron Consulting LLC as their financial reporting and fresh start
accounting advisor, and Protiviti Inc. as their internal control servicer.

         E.       Schedules and Statements.

         The Debtors filed their Schedules on July 31, 2020.

         F.       Appointment of Creditors’ Committee.

        On June 30, 2020, the Creditors’ Committee was appointed pursuant to section 1102(a)(1) of the Bankruptcy
Code. See Docket No. 155.

         G.       Midstream Litigation.

          The Debtors are party to various adversary proceedings to determine whether certain agreements are subject
to section 365 of the Bankruptcy Code. Accordingly, the Debtors filed various adversary proceedings to determine
the nature of the agreements. On August 14, 2020, the Debtors filed an adversary proceeding against REP Processing,
LLC [Ad. Pr. No. 20-50813]. On August 19, 2020, the Debtors filed an adversary proceeding against Grand Mesa
Pipeline, LLC [Ad. Pr. No. 20-50816]. On August 25, 2020, the Debtors filed an adversary proceeding against Platte
River Midstream, LLC and DJ South Gathering, LLC [Ad. Pr. No. 20-50833]. On September 4, 2020, the Debtors
filed an adversary proceeding against Elevation Midstream, LLC [Ad. Pr. No. 20-50839]. On September 8, 2020, the
Debtors filed an adversary proceeding against Rocky Mountain Midstream LLC [Ad. Pr. No. 20-50840]. On October
14, 2020, the Bankruptcy Court published the Findings of Fact and Conclusions of Law on Plaintiff’s Motion for
Summary Judgment against Platte River Midstream, LLC and DJ South Gathering, LLC [Docket No. 833], which
determined that the covenant did not run with the land and thus, that the Executory Contracts are eligible for rejection
under section 365 of the Bankruptcy Code. On October 14, 2020, the Bankruptcy Court published the Findings of
Fact and Conclusions of Law on Plaintiff’s Motion for Summary Judgment against Defendant, Grand Mesa Pipeline,
LLC; and Defendant’s Motion for Permissive Abstention [Docket No. 834], which determined that the covenant did
not run with the land and thus, that the Executory Contracts are eligible for rejection under section 365 of the
Bankruptcy Code. On October 20, 2020, Grand Mesa Pipeline, LLC filed the Notice of Appeal [Docket No. 864],
appealing the Bankruptcy Court’s decision. On October 20, 2020, the Federal Energy Regulatory Commission filed
the Notice of Appeal and Statement of Election, appealing the Bankruptcy Court’s decision with respect to Grand
Mesa Pipeline, LLC.

VIII.    RISK FACTORS

      BEFORE TAKING ANY ACTION WITH RESPECT TO THE PLAN, HOLDERS OF CLAIMS
AGAINST THE DEBTORS WHO ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN
SHOULD READ AND CONSIDER CAREFULLY THE RISK FACTORS SET FORTH BELOW, AS WELL
AS THE OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT, THE PLAN, AND
THE DOCUMENTS DELIVERED TOGETHER HEREWITH, REFERRED TO, OR INCORPORATED BY
REFERENCE INTO THIS DISCLOSURE STATEMENT, INCLUDING OTHER DOCUMENTS FILED
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES. THE RISK FACTORS SHOULD NOT
BE REGARDED AS CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
DEBTORS’ BUSINESSES OR THE RESTRUCTURING AND CONSUMMATION OF THE PLAN. EACH

                                                          29
               Case 20-11548-CSS                 Doc 883          Filed 10/23/20      Page 34 of 99



OF THE RISK FACTORS DISCUSSED IN THIS DISCLOSURE STATEMENT MAY APPLY EQUALLY
TO THE DEBTORS AND THE REORGANIZED DEBTORS, AS APPLICABLE AND AS CONTEXT
REQUIRES.

         A.       Risks Related to the Restructuring.

          Holders of Claims should read and consider carefully the risk factors set forth below before voting to accept
or reject the Plan. Although there are many risk factors discussed below, these factors should not be regarded as
constituting the only risks present in connection with the Debtors’ businesses or the Plan and its implementation.

                  1.        The Debtors Will Consider All Available Restructuring Alternatives if the Restructuring
                            Transactions are not Implemented, and Such Alternatives May Result in Lower
                            Recoveries for Holders of Claims Against and Interests in the Debtors.

          If the Restructuring Transactions are not implemented, the Debtors will consider all other restructuring
alternatives available at that time, which may include the filing of an alternative chapter 11 plan, conversion to
chapter 7, or any other transaction that would maximize the value of the Debtors’ estates. Any alternative restructuring
proposal may be on terms less favorable to Holders of Claims against and Interests in the Debtors than the terms of
the Plan as described in this Disclosure Statement.

         Any material delay in the confirmation of the Plan, or the Chapter 11 Cases, or the threat of rejection of the
Plan by the Bankruptcy Court, would add substantial expense and uncertainty to the process.

        The uncertainty surrounding a prolonged restructuring would also have other adverse effects on the Debtors.
For example, it would also adversely affect:

             the Debtors’ ability to raise additional capital;

             the Debtors’ ability to retain key employees;

             the Debtors’ liquidity;

             how the Debtors’ business is viewed by regulators, investors, lenders, and credit ratings agencies; and

             the Debtors’ enterprise value.

                  2.        There Is a Risk of Termination of the Restructuring Support Agreement.

         To the extent that events giving rise to termination of the Restructuring Support Agreement occur, the
Restructuring Support Agreement may terminate prior to the Confirmation or Consummation of the Plan, which
could result in the loss of support for the Plan by important creditor constituencies. Any such loss of support could
adversely affect the Debtors’ ability to confirm and consummate the Plan.

                  3.        Certain Bankruptcy Law Considerations.

          The occurrence or non-occurrence of any or all of the following contingencies, and any others, could affect
distributions available to Holders of Allowed Claims under the Plan but will not necessarily affect the validity of the
vote of the Impaired Classes to accept or reject the Plan or necessarily require a re-solicitation of the votes of Holders
of Claims in such Impaired Classes.

                            (a)         Parties in Interest May Object to the Plan’s Classification of Claims and
                                        Interests.

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest in a
particular class only if such claim or equity interest is substantially similar to the other claims or equity interests in
such class. The Debtors believe that the classification of the Claims under the Plan complies with the requirements


                                                            30
               Case 20-11548-CSS               Doc 883          Filed 10/23/20       Page 35 of 99



set forth in the Bankruptcy Code because the Debtors created Classes of Claims, each encompassing Claims that are
substantially similar to the other Claims in each such Class. Nevertheless, there can be no assurance that the
Bankruptcy Court will reach the same conclusion.

                           (b)       The Conditions Precedent to the Effective Date of the Plan May Not Occur.

        As more fully set forth in Article IX of the Plan, the Effective Date is subject to a number of conditions
precedent. If such conditions precedent are not met or waived, the Effective Date will not take place.

                           (c)       Failure to Satisfy Vote Requirements.

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm the Plan,
the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the event that sufficient
votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan. There can be no assurance
that the terms of any such alternative chapter 11 plan would be similar or as favorable to the Holders of Allowed
Claims as those proposed in the Plan.

                           (d)       The Debtors May Not Be Able to Secure Confirmation of the Plan.

         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11 plan, and
requires, among other things, a finding by the Bankruptcy Court that: (i) such plan “does not unfairly discriminate”
and is “fair and equitable” with respect to any non-accepting classes; (ii) confirmation of such plan is not likely to be
followed by a liquidation or a need for further financial reorganization unless such liquidation or reorganization is
contemplated by the plan; and (iii) the value of distributions to non-accepting holders of claims and equity interests
within a particular class under such plan will not be less than the value of distributions such holders would receive if
the debtors were liquidated under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even if the
requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm the Plan.
A non-accepting Holder of an Allowed Claim might challenge either the adequacy of this Disclosure Statement or
whether the balloting procedures and voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy
Rules. Even if the Bankruptcy Court determined that this Disclosure Statement, the balloting procedures and voting
results were appropriate, the Bankruptcy Court could still decline to confirm the Plan if it found that any of the
statutory requirements for Confirmation had not been met.

          Confirmation of the Plan is also subject to certain conditions as described in Article XI of the Plan. If the
Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed Claims would receive with respect
to their Allowed Claims.

         The Debtors, with the consent of the Required Consenting Senior Noteholders, and the Majority Lenders, or
the Majority Exit RBL Facility Lenders, as applicable in accordance with Article I.A.56 of the Plan, and subject to the
terms and conditions of the Plan, reserve the right to modify the terms and conditions of the Plan as necessary for
Confirmation. Any such modifications could result in a less favorable treatment of any non-accepting Class, as well
as of any Classes junior to such non-accepting Class, than the treatment currently provided in the Plan. Such a less
favorable treatment could include a distribution of property to the Class affected by the modification of a lesser value
than currently provided in the Plan or no distribution of property whatsoever under the Plan.

                           (e)       Nonconsensual Confirmation.

          In the event that any Impaired Class of Claims or Interests does not accept a chapter 11 plan, a bankruptcy
court may nevertheless confirm a plan at the proponents’ request if at least one Impaired Class has accepted the plan
(with such acceptance being determined without including the vote of any “insider” in such class), and, as to each
impaired class that has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate
unfairly” and is “fair and equitable” with respect to the dissenting impaired classes. The Debtors believe that the Plan
satisfies these requirements, and the Debtors will request such nonconsensual Confirmation in accordance with
subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that the Bankruptcy Court will
reach the conclusion that the Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code. In addition,

                                                           31
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 36 of 99



the pursuit of nonconsensual Confirmation or Consummation of the Plan may result in, among other things, increased
expenses relating to Accrued Professional Compensation Claims.

                            (f)      The Debtors May Object to the Amount or Classification of a Claim.

          Except as otherwise provided in the Plan or the DIP Orders, as applicable, the Debtors reserve the right to
object to the amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement
cannot be relied upon by any Holder of a Claim where such Claim is subject to an objection. Any Holder of a Claim
that is subject to an objection thus may not receive its expected share of the estimated distributions described in this
Disclosure Statement.

                            (g)      Risk of Non-Occurrence of the Effective Date.

         Although the Debtors believe that the Effective Date may occur quickly after the Confirmation Date, there
can be no assurance as to such timing or as to whether the Effective Date will in fact occur.

                            (h)      Contingencies Could Affect Votes of Impaired Classes to Accept or Reject
                                     the Plan.

         The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety of
contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed Claims to be
subordinated to other Allowed Claims. The occurrence of any and all such contingencies could affect solutions
available to Holders of Allowed Claims under the Plan but may not affect the validity of the vote taken by the Impaired
Classes to accept or reject the Plan or require any sort of revote by the Impaired Classes.

          The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on various
assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates. Should one or
more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed amounts of Claims may vary
from the estimated Claims contained in this Disclosure Statement. Moreover, the Debtors cannot determine with any
certainty at this time, the number or amount of Claims that will ultimately be Allowed. Such differences may
materially and adversely affect, among other things, the percentage recoveries to Holders of Allowed Claims under
the Plan.

                            (i)      Releases, Injunctions, and Exculpations Provisions May Not Be Approved.

         Article X of the Plan provides for certain releases, injunctions, and exculpations. However, all of the releases,
injunctions, and exculpations provided in the Plan are subject to objection by parties in interest and may not be
approved.

                  4.        Even if the Restructuring Transactions are Successful, the Debtors Will Continue to
                            Face Risks.

          The Restructuring Transactions are generally designed to reduce the amount of the Debtors’ cash interest
expense and improve the Debtors’ liquidity and financial and operational flexibility to generate long-term growth.
Even if the Restructuring Transactions are implemented, the Debtors will continue to face a number of risks, including
certain risks that are beyond the Debtors’ control, such as changes in economic conditions, changes in the Debtors’
industry, and changes in commodity prices. As a result of these risks and others, there is no guarantee that the
Restructuring Transactions will achieve the Debtors’ stated goals.

                  5.        Risks Related to the New Common Shares.

         The following are some of the risks that apply to Holders of Claims against the Debtors who become Holders
of the New Common Shares if any are distributed pursuant to the Plan. There are additional risk factors attendant to
ownership of the New Common Shares that Holders of Claims against the Debtors should consider before deciding to
vote to accept or reject the Plan.




                                                           32
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 37 of 99



                            (a)      The Estimated Value of the New Common Shares in Connection with the
                                     Plan May Differ from the Actual Value of the New Common Shares.

         The estimated value of the New Common Shares for purposes of estimating recovery percentages under the
Plan represents a valuation of the Reorganized Debtors and assumes that, among other things, such Reorganized
Debtors continue as an operating business. Such valuation does not purport to constitute an appraisal of the
Reorganized Debtors or necessarily reflect the actual market value that might be realized through a sale or liquidation
of the Reorganized Debtors or their assets, which may be materially different than the estimated value of the New
Common Shares. Accordingly, the estimated value of the New Common Shares does not necessarily reflect the actual
market value of the New Common Shares that might be realized after Confirmation and Consummation of the Plan,
which may be materially lower than the estimated valuation of the New Common Shares as set forth in this Disclosure
Statement. Accordingly, such estimated value is not necessarily indicative of the prices at which the New Common
Shares may trade after giving effect to the transactions set forth in the Plan.

                            (b)      An Active Trading Market May Not Develop for the New Common Shares.

          The New Common Shares are a new issue of securities and, accordingly, there is currently no established
public trading market for the New Common Shares. If no active trading market in the New Common Shares develops,
the market price and liquidity of the New Common Shares may be adversely affected. If a trading market does not
develop or is not maintained, holders of New Common Shares may experience difficulty in reselling such securities
at an acceptable price or may be unable to sell them at all. Even if a trading market were to exist, such market could
have limited liquidity and the New Common Shares could trade at prices higher or lower than the value attributed to
such securities in connection with their distribution under the Plan, depending upon many factors, including, without
limitation, markets for similar securities, industry conditions, financial performance, prevailing interest rates,
conditions in financial markets, or prospects and investor expectations thereof. As a result, there may be limited
liquidity in any trading market that does develop for the New Common Shares. Finally, the New Organizational
Documents may also contain restrictions on the transferability of the New Common Shares (such as rights of first
refusal/offer, tag-along rights, and/or drag-along rights, among others), which may adversely affect the liquidity in the
trading market for the New Common Shares.

                            (c)      The Trading Prices for the New Common Shares May Be Depressed
                                     Following the Effective Date.

         Following the Effective Date, recipients of the New Common Shares under the Plan may seek to dispose of
such securities to obtain liquidity, which could cause the initial trading prices for these securities to be depressed,
particularly in light of the lack of established trading markets for these securities. Further, the possibility that
recipients of New Common Shares may determine to sell all or a large portion of their shares in a short period of time
may adversely affect the market price of the New Common Shares.

                            (d)      A Small Number of Holders or Voting Blocks May Control the Reorganized
                                     Debtors.

         Consummation of the Plan may result in a small number of holders owning a significant percentage of the
outstanding New Common Shares in the Reorganized Debtors. These holders may, among other things, exercise a
controlling influence over the business and affairs of the Reorganized Debtors and have the power to elect directors
or managers and approve significant mergers and other material corporate transactions.

                            (e)      The Issuance of New Common Shares under the Management Incentive Plan
                                     and the Issuance of Common Shares upon Any Exercise of the New Warrants
                                     Will Dilute the New Common Shares.

        The New Board will be authorized to implement the Management Incentive Plan.10 If the Reorganized
Debtors distribute such equity-based awards to management pursuant to the Management Incentive Plan, it is

10   The Management Incentive Plan and executive compensation are subject to ongoing negotiations among the Debtors and
     Consenting Senior Noteholders.


                                                            33
               Case 20-11548-CSS              Doc 883         Filed 10/23/20       Page 38 of 99



contemplated that such distributions will dilute the New Common Shares issued on account of Claims under the Plan
and the ownership percentage represented by the New Common Shares distributed under the Plan.

          Furthermore, the Plan contemplates the issuance of the New Warrants to holders of Existing Equity Interests
and Existing Preferred Interests. The issuance of Common Shares upon any exercise of the New Warrants will also
dilute the New Common Shares.

                           (f)      The New Common Shares are an Equity Interest and Therefore
                                    Subordinated to the Indebtedness of the Reorganized Debtors.

          In any liquidation, dissolution, or winding up of the Reorganized Debtors, the New Common Shares would
rank junior to all debt claims against the Reorganized Debtors. As a result, holders of New Common Shares will not
be entitled to receive any payment or other distribution of assets upon the liquidation, dissolution, or winding up of
the Reorganized Debtors until after all of their obligations to their debt holders have been satisfied.

                           (g)      Certain Holders of New Common Shares May Be Restricted in Their Ability
                                    to Transfer or Sell Their Securities.

          To the extent that the New Common Shares are issued under the Plan pursuant to section 1145(a) of the
Bankruptcy Code, such New Common Shares may be resold by the holders thereof without registration under the
Securities Act, unless the holder is an “underwriter” with respect to such securities. Resales by Persons who receive
New Common Shares pursuant to the Plan that are deemed to be “underwriters” as defined in section 1145(b) of the
Bankruptcy Code would not be exempted by section 1145 of the Bankruptcy Code from registration under the
Securities Act or other applicable law. Such Persons would only be permitted to sell such securities without
registration if they are able to comply with the provisions of Rule 144 under the Securities Act or another applicable
exemption.

        The New Common Shares will not be registered under the Securities Act or any state securities law, and the
Reorganized Debtors make no representation regarding the right of any holder of New Common Shares to freely resell
the New Common Shares.

         The New Common Shares issued on account of the Backstop Obligations and the Backstop Commitment
Premium are being issued and sold pursuant to an exemption from registration under applicable securities
laws. Accordingly, such securities will be subject to resale restrictions and may be resold, exchanged, assigned, or
otherwise transferred only pursuant to registration, or an applicable exemption from registration, under the
Securities Act and other applicable law.


                           (h)      The Consideration Under the Plan Does Not Reflect any Independent
                                    Valuation of Claims against or Interests in the Debtors.

          The Debtors have not obtained or requested a fairness opinion from any banking or other firm as to the
fairness of the consideration under the Plan.

                           (i)      The Terms of the New Common Shares Are Subject to Change Based on
                                    Negotiation and the Approval of the Bankruptcy Court.

          The terms of the New Common Shares have not been finalized and are subject to ongoing negotiations. The
results of such negotiations may alter the terms of the New Common Shares in a material manner. As a result, the
final terms of the New Common Shares may be less favorable to Holders of Claims or Interests than as described
herein and in the Plan.

                  6.       Necessary Governmental Approvals May Not Be Granted.

        Consummation of the Restructuring Transactions depends upon the approval of FERC, approval by the
United States Department of Justice under the HSR Act, and any other approvals may be required by a Governmental



                                                         34
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 39 of 99



Unit. Failure by any Governmental Unit to grant a necessary approval could prevent consummation of the
Restructuring Transactions and Confirmation of the Plan.

         B.        Risks Related to Recoveries Under the Plan.

                   7.       The Debtors May Not Be Able to Achieve Their Projected Financial Results or Meet
                            Their Post-Restructuring Debt Obligations.

          The Financial Projections represent management’s best estimate of the future financial performance of the
Debtors or the Reorganized Debtors, as applicable, based on currently known facts and assumptions about future
operations of the Debtors or the Reorganized Debtors, as applicable, as well as the U.S. and world economy in general
and the industry segments in which the Debtors operate in particular. There is no guarantee that the Financial
Projections will be realized, and actual financial results may differ significantly from the Financial Projections. To
the extent the Reorganized Debtors do not meet their projected financial results or achieve projected revenues and
cash flows, the Reorganized Debtors may lack sufficient liquidity to continue operating as planned after the Effective
Date, may be unable to service their debt obligations as they come due, or may not be able to meet their operational
needs, all of which may negatively affect the value of the Exit Facility and the New Common Shares. Further, a
failure of the Reorganized Debtors to meet their projected financial results or achieve projected revenues and cash
flows could lead to cash flow and working capital constraints, which constraints may require the Debtors to seek
additional working capital. The Reorganized Debtors may be unable to obtain such working capital when it is
required, or may only be able to obtain such capital on unreasonable or cost prohibitive terms. For example, the
Reorganized Debtors may be required to take on additional debt, the interest costs of which could adversely affect the
results of the operations and financial condition of the Reorganized Debtors, and also have a negative effect on the
value of the New Common Shares. In addition, if any such required capital is obtained in the form of equity, the New
Common Shares to be issued to Holders of Allowed Claims in Class 3 under the Plan could be diluted.

                   8.       Estimated Valuations of the Debtors, the New Common Shares, and Estimated
                            Recoveries to Holders of Allowed Claims and Interests Are Not Intended to Represent
                            Potential Market Values.

          The Debtors’ estimated recoveries to Holders of Allowed Claims and Allowed Interests are not intended to
represent the market value of the Debtors’ securities. The estimated recoveries are based on numerous assumptions
(the realization of many of which will be beyond the control of the Debtors), including: (a) the successful
reorganization of the Debtors; (b) an assumed date for the occurrence of the Effective Date; (c) the Debtors’ ability to
achieve the operating and financial results included in the Financial Projections; (d) the Debtors’ ability to maintain
adequate liquidity to fund operations; and (e) the assumption that capital and equity markets remain consistent with
current conditions. In addition, there can be no guarantee that the Reorganized Debtors will have adequate liquidity
to fund the New Organizational Documents.

                   9.       Holders of Claims or Interests That Acquire the New Common Shares May Assert
                            Significant Control Over the Reorganized Debtors.

         On the Effective Date, the Reorganized Debtors shall issue the New Common Shares to fund distributions to
certain Holders of Allowed Claims in accordance with Article III of the Plan, as well as options, or other equity
awards, if any, under the Management Incentive Plan.11 As a result, following the Consummation of a Stand-Alone
Restructuring, certain Holders of Allowed Claims may exercise substantial influence over the Reorganized Debtors
and their affairs.




11   The Management Incentive Plan and executive compensation are subject to ongoing negotiations among the Debtors and
     Consenting Senior Noteholders.


                                                            35
                 Case 20-11548-CSS                  Doc 883           Filed 10/23/20           Page 40 of 99



                    10.       The Tax Implications of the Debtors’ Bankruptcy and Reorganization Are Highly
                              Complex.

         Holders of Allowed Claims and Allowed Interests should carefully review Section XII of this Disclosure
Statement, entitled “Certain U.S. Federal Tax Consequences of the Plan,” to determine how the tax implications of
the Plan and the Chapter 11 Cases may adversely affect the Debtors.

          C.        Risks Related to the Debtors’ Businesses.12

                    1.        The Debtors May Not Be Able to Generate Sufficient Cash to Service All of Their
                              Indebtedness.

         The Debtors’ ability to make scheduled payments on, or refinance their debt obligations, depends on the
Debtors’ financial condition and operating performance, which are subject to prevailing economic, industry, and
competitive conditions and to certain financial, business, legislative, regulatory, and other factors beyond the Debtors’
control. The Debtors may be unable to maintain a level of cash flow from operating activities sufficient to permit the
Debtors to pay the principal, premium, if any, and interest on their indebtedness, including, without limitation,
potential borrowings under the Exit Facility upon emergence.

                    2.        The Debtors Will Be Subject to the Risks and Uncertainties Associated with the Chapter
                              11 Cases.

          For the duration of the Chapter 11 Cases, the Debtors’ ability to operate, develop, and execute a business
plan, and continue as a going concern, will be subject to the risks and uncertainties associated with bankruptcy. These
risks include the following: (a) ability to develop, confirm, and consummate the Restructuring Transactions specified
in the Plan; (b) ability to obtain Bankruptcy Court approval with respect to motions filed in the Chapter 11 Cases from
time to time; (c) ability to maintain relationships with suppliers, vendors, service providers, customers, employees,
independent contractors, and other third parties; (d) ability to maintain contracts that are critical to the Debtors’
operations; (e) ability of third parties to seek and obtain Bankruptcy Court approval to terminate contracts and other
agreements with the Debtors; (f) ability of third parties to seek and obtain Bankruptcy Court approval to terminate or
shorten the exclusivity period for the Debtors to propose and confirm a chapter 11 plan, to appoint a chapter 11 trustee,
or to convert the Chapter 11 Cases to chapter 7 proceedings; and (g) the actions and decisions of the Debtors’ creditors
and other third parties who have interests in the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

         These risks and uncertainties could affect the Debtors’ businesses and operations in various ways. For
example, negative events associated with the Chapter 11 Cases could adversely affect the Debtors’ relationships with
suppliers, service providers, customers, employees, independent contractors, and other third parties, which in turn
could adversely affect the Debtors’ operations and financial condition. Also, the Debtors will need the prior approval
of the Bankruptcy Court for transactions outside the ordinary course of business, which may limit the Debtors’ ability
to respond timely to certain events or take advantage of certain opportunities. Because of the risks and uncertainties
associated with the Chapter 11 Cases, the Debtors cannot accurately predict or quantify the ultimate impact of events
that occur during the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

                    3.        Financial Results May Be Volatile and May Not Reflect Historical Trends.

          During the Chapter 11 Cases, the Debtors expect that their financial results will continue to be volatile as
asset impairments, asset dispositions, restructuring activities and expenses, contract terminations and rejections, and/or
claims assessments significantly impact the Debtors’ consolidated financial statements. As a result, the Debtors’
historical financial performance likely will not be indicative of their financial performance after the Petition Date.

        In addition, if the Debtors emerge from chapter 11, the amounts reported in subsequent consolidated financial
statements may materially change relative to historical consolidated financial statements, including as a result of

12   For the avoidance of doubt, as used in this section, the term Debtors shall refer to both the Debtors prior to the Effective
     Date and the Reorganized Debtors after the Effective Date.


                                                                 36
                Case 20-11548-CSS                Doc 883          Filed 10/23/20        Page 41 of 99



revisions to the Debtors’ operating plans pursuant to a plan of reorganization. The Debtors also may be required to
adopt “fresh start” accounting in accordance with Accounting Standards Codification 852 (“Reorganizations”) in
which case their assets and liabilities will be recorded at fair value as of the fresh start reporting date, which may differ
materially from the recorded values of assets and liabilities on the Debtors’ consolidated balance sheets. The Debtors’
financial results after the application of fresh start accounting also may be different from historical trends. The
financial projections contained in Exhibit E hereto do not currently reflect the impact of fresh start accounting, which
may have a material impact on such financial projections.

                   4.       The Debtors’ Substantial Liquidity Needs May Impact Revenue.

          The Debtors operate in a capital-intensive industry. The Debtors’ principal sources of liquidity historically
have been cash flow from operations, borrowings under various bank-funded facilities, issuances of bonds, and
issuances of equity securities. If the Debtors’ cash flow from operations remains depressed or decreases as a result of
lower commodity prices, decreased E&P sector capital expenditures, or otherwise, the Debtors may not have the
ability to expend the capital necessary to improve or maintain their current operations, resulting in decreased revenues
over time.

         The Debtors face uncertainty regarding the adequacy of their liquidity and capital resources and have
extremely limited, if any, access to additional financing. In addition to the cash necessary to fund ongoing operations,
the Debtors have incurred significant professional fees and other costs in connection with preparing for the Chapter
11 Cases and expect to continue to incur significant professional fees and costs throughout the Chapter 11 Cases. The
Debtors cannot guarantee that cash on hand and cash flow from operations will be sufficient to continue to fund their
operations and allow the Debtors to satisfy obligations related to the Chapter 11 Cases until the Debtors are able to
emerge from bankruptcy protection.

          The Debtors’ liquidity, including the ability to meet ongoing operational obligations, will be dependent upon,
among other things: (a) their ability to comply with the terms and condition of any cash collateral order entered by
the Bankruptcy Court in connection with the Chapter 11 Cases; (b) their ability to maintain adequate cash on hand;
(c) their ability to generate cash flow from operations; (d) their ability to develop, confirm, and consummate a chapter
11 plan or other alternative restructuring transaction; and (e) the cost, duration, and outcome of the Chapter 11 Cases.
The Debtors’ ability to maintain adequate liquidity depends, in part, upon industry conditions and general economic,
financial, competitive, regulatory, and other factors beyond the Debtors’ control. In the event that cash on hand and
cash flow from operations are not sufficient to meet the Debtors’ liquidity needs, the Debtors may be required to seek
additional financing. The Debtors can provide no assurance that additional financing would be available or, if
available, offered to the Debtors on acceptable terms. The Debtors’ access to additional financing is, and for the
foreseeable future likely will continue to be, extremely limited if it is available at all. The Debtors’ long-term liquidity
requirements and the adequacy of their capital resources are difficult to predict at this time.

                   5.       Oil, Natural Gas, and Natural Gas Liquids Prices Are Volatile, and Continued Low Oil,
                            Natural Gas, or Natural Gas Liquids Prices Could Materially Adversely Affect the
                            Debtors’ Businesses, Results of Operations, and Financial Condition.

          The Debtors’ revenues, profitability and the value of the Debtors’ properties substantially depend on the
willingness of their operator customer base to make operating and capital expenditures to explore and drill for,
develop, produce, and extract oil, natural gas, and NGLs. Operators’ willingness to conduct such activities are in turn
dependent on prevailing oil, natural gas, and NGLs prices. Further, since operators are reluctant to increase drilling
activities in a high-volatility commodities pricing environment, demand for the Debtors’ services is affected as much
by oil, natural gas, and NGLs price expectations as actual pricing. In short, the Debtors face a high level of exposure
to oil, natural gas, and NGLs price swings. Oil, natural gas, and NGLs are commodities, and therefore, their prices
are subject to wide fluctuations in response to changes in supply and demand and are subject to both short-term and
long-term cyclical trends. Oil, natural gas, and NGLs prices historically have been volatile and are likely to continue
to be volatile in the future, especially given current economic and geopolitical conditions. The Debtors expect such
volatility to continue in the future. The prices for oil, natural gas, and NGLs are volatile due to a variety of factors,
including, but not limited to:



                                                             37
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 42 of 99



        worldwide and regional economic conditions impacting the global supply and demand for oil and natural gas,
         including the economic impacts of the COVID-19 virus;

        the domestic and foreign supply of oil and natural gas;

        the ability of members of the Organization of Petroleum Exporting Countries and other producing countries
         to agree upon production levels which has an impact on oil prices;

        social unrest and political instability, particularly in major oil and natural gas producing regions outside the
         United States, such as the Middle East, and armed conflict or terrorist attacks, whether or not in oil or natural
         gas producing regions;

        the level and growth of consumer product demand;

        labor unrest in oil and natural gas producing regions;

        weather conditions, including hurricanes and other natural occurrences that affect the supply and/or demand
         of oil and natural gas;

        the price and availability of alternative fuels and renewable energy sources;

        the impact of the U.S. dollar exchange rates on commodity prices;

        the price of foreign imports;

        technological advances affecting energy consumption;

        worldwide economic conditions; and

        the availability of liquid natural gas imports and exports.

As set forth in Article VI.B of this Disclosure Statement, in early 2020, the continued spread of COVID-19 led to a
decline in factory output and transportation demand, causing oil and gas prices to suffer. Subsequently, in March
2020, a breakdown in dialogue between OPEC and Russia over proposed oil production cuts in the midst of the
COVID-19 pandemic caused oil and gas prices to fall to their lowest levels in nearly twenty years. It is impossible to
tell with certainty whether a deal will be reached regarding production levels and whether such a deal would ultimately
correct commodity prices. Further, it is impossible to tell with certainty how, or to what degree, the COVID-19
pandemic will affect the macro-economy and commodity prices in the long term.

         Continued volatility or weakness in oil, natural gas, and NGLs prices (or the perception that oil, natural gas,
and NGLs prices will remain depressed) generally leads to decreased upstream spending, which in turn negatively
affects demand for the Debtors’ services. A sustained decline in oil, natural gas, or NGLs prices may materially and
adversely affect the Debtors’ future business, financial condition, results of operations, liquidity or ability to finance
planned capital expenditures. As a result, if there is a further decline or sustained depression in commodity prices,
the Debtors may, among other things, be unable to maintain or increase their borrowing capacity, meet their debt
obligations or other financial commitments, or obtain additional capital, all of which could materially adversely affect
the Debtors’ businesses, results of operations, and financial condition.

                  6.        Drilling for and Producing Natural Gas and Oil Are High Risk Activities with Many
                            Uncertainties that Could Adversely Affect the Debtors’ Business, Financial Condition,
                            and Results of Operations.

          The Debtors’ future success will depend on, among other things, the success of their development and
production activities. The Debtors must incur significant expenditures to identify and acquire properties and to drill
and complete wells. The costs of drilling and completing wells are often uncertain, and drilling operations may be
curtailed, delayed, or canceled as a result of a variety of factors, including unexpected drilling conditions, pressure or
irregularities in formations, equipment failures or accidents, weather conditions, and shortages or delays in the delivery

                                                           38
                Case 20-11548-CSS                Doc 883          Filed 10/23/20         Page 43 of 99



of equipment. Additionally, seismic and other technology does not allow the Debtors to know conclusively prior to
drilling a well that oil and natural gas is present or economically producible. The results of drilling in new or emerging
formations, including the Debtors’ properties in shale formations, are more uncertain initially than drilling results in
areas that are developed, have established production, or where the Debtors have a longer history of operation.
Overruns in budgeted expenditures are common risks that can make a particular project uneconomical.

           Further, the Debtors’ future business, financial condition, results of operations, liquidity, or ability to finance
planned capital expenditures could be materially and adversely affected by any factor that may curtail, delay, or cancel
drilling, including the following:

        delays imposed by or resulting from compliance with regulatory requirements;

        unusual or unexpected geological formations;

        pressure or irregularities in geological formations;

        shortages of or delays in obtaining equipment, materials, and qualified personnel;

        equipment malfunctions, failures, or accidents;

        unexpected operational events and drilling conditions;

        pipe or cement failures;

        casing collapses;

        lost or damaged oilfield drilling and service tools;

        loss of drilling fluid circulation;

        uncontrollable flows of oil, natural gas, and fluids;

        fires and natural disasters;

        environmental hazards, such as releases, spills, leaks, ruptures or discharges of toxic gases, brine, well fluids
         or other hazardous substances, materials or wastes (including petroleum) into the environment;

        adverse weather conditions;

        reductions in oil and natural gas prices;

        natural gas and oil property title problems; and

        market limitations for natural gas and oil.

         If any of these factors were to occur with respect to a particular field, the Debtors could lose all or a part of
their investment in the field, or they could fail to realize the expected benefits from the field, either of which could
materially and adversely affect their revenue and profitability.

          In addition, the Debtors’ operations are subject to the risks inherent in the oil and natural gas industry,
including the risks of fires, explosions, and blowouts; pipe failures; abnormally pressured formations; and
environmental hazards such as releases, spills, leaks, ruptures or discharges of toxic gases, brine, well fluids or other
hazardous substances, materials or wastes (including petroleum) into the environment. As is customary in the oil and
natural gas industry, the Debtors maintain insurance against some, but not all, of these risks. The Debtors’ insurance
may not be adequate to cover these potential losses or liabilities. Further, insurance coverage may not continue to be
available at commercially acceptable premium levels or at all. Although the Debtors historically have maintained
certain insurance policies, due to cost considerations, from time to time the Debtors may decline to obtain or maintain


                                                             39
                Case 20-11548-CSS                 Doc 883        Filed 10/23/20        Page 44 of 99



coverage for certain drilling activities. Losses and liabilities arising from uninsured or under-insured events could
require the Debtors to make large unbudgeted Cash expenditures that could adversely impact the results of operations
and Cash flow.

         Further, the Debtors’ success depends upon their ability to find, develop or acquire additional oil and natural
gas reserves that are profitable to produce. Factors that may hinder the Debtors’ ability to acquire or develop additional
oil and natural gas reserves include competition, access to capital, prevailing oil and natural gas prices, and the number
and attractiveness of properties for sale. The Debtors’ decisions to purchase, explore, develop or otherwise exploit
properties or prospects will depend in part on the evaluation of data obtained from production reports and engineering
studies, geophysical and geological analyses and seismic and other information, the results of which are often
inconclusive and subject to various interpretations. These decisions could significantly reduce the Debtors’ ability to
generate Cash needed to service the Debtors’ debt and other working capital requirements.

                   7.       Contracted Revenues May Not Be Fully Realized and May Reduce Significantly in the
                            Future, Which May Have a Material Adverse Effect on the Debtors’ Financial Position,
                            Results of Operations, or Cash Flows.

         The Debtors’ expected revenues under existing contracts may not be fully realized due to a number of factors,
including rig or equipment downtime or suspensions of operations. Several factors could cause downtime or a
suspension of operations, many of which are beyond the Debtors’ control, including:

        breakdowns of equipment or the equipment of others necessary for continuation of operations;

        work stoppages, including labor strikes;

        shortages of material and skilled labor;

        severe weather or harsh operating conditions;

        the occurrence or threat of epidemic or pandemic diseases or any government response to such occurrence
         or threat (including the COVID-19 pandemic);

        the early termination of contracts; or

        force majeure events.

         Liquidity issues could lead the Debtors’ customers to file for bankruptcy and/or could encourage the Debtors’
customers to seek to repudiate, cancel, or renegotiate their contracts for various reasons. Some of the Debtors’
contracts permit early termination of the contract by the customer for convenience (without cause), generally
exercisable upon advance notice to the Debtors and in some cases without making an early termination payment to
the Debtors. There can be no assurance that the Debtors’ customers will be able or willing to fulfill their contractual
commitments.

          Significant declines in oil prices, the perceived risk of low oil prices for an extended period, and the resulting
downward pressure on utilization may cause some customers to consider early termination of select contracts despite
having to pay early termination fees in some cases. In addition, customers may request to re-negotiate the terms of
existing contracts. Furthermore, as the Debtors’ existing contracts roll off, the Debtors may be unable to secure
replacement contracts for the Debtors’ rigs, equipment, or services. The Debtors have been in discussions with some
of their customers regarding these issues. Therefore, revenues recorded in future periods could differ materially from
current contracted revenues, which could have a material adverse effect on the Debtors’ financial position, results of
operations, or cash flows.




                                                            40
               Case 20-11548-CSS               Doc 883         Filed 10/23/20        Page 45 of 99



                  8.       The Debtors’ Operations or Ability to Emerge from Bankruptcy May Be Impacted By
                           the Continuing COVID-19 Pandemic.

         The continued spread of COVID-19 could have a significant impact on the Debtors’ business, both in the
context of consumer demand and production capacity. On a macro level, this pandemic could dampen global growth
and ultimately lead to an economic recession. If this occurs, demand for oil, natural gas, or NGLs would likely decline,
as would commodity prices generally (including oil and natural gas). Such a scenario would negatively impact the
Debtors’ financial performance. In addition, government lockdowns and employee infections could both inhibit the
Debtors’ ability to extract and transport their hydrocarbon production. This diminished production capacity would
negatively affect the Debtors’ financial performance.

                  9.       The Debtors’ Business Is Subject to Complex Laws and Regulations that Can Adversely
                           Affect the Cost, Manner, or Feasibility of Doing Business.

          The Debtors’ oil and natural gas operations are subject to various federal, state and local governmental
regulations, including environmental laws and regulations that impose penalties and other sanctions for
noncompliance and that require measures to remediate or mitigate pollution and environmental impacts from current
and former operations. Significant expenditures may be required to comply with these laws and regulations. The
Debtors could be liable for costs of investigation, removal and remediation, damages to and loss of use of natural
resources, loss of profits or impairment of earning capacity, property damages, costs of increased public services, as
well as administrative, civil and criminal fines and penalties, and injunctive relief. Certain environmental statutes
impose strict, joint and several liability for costs required to investigate, clean up and restore sites where hazardous
substances or other waste products have been disposed of or otherwise released (i.e., liability may be imposed
regardless of whether the current owner or operator was responsible for the release or contamination or whether the
operations were in compliance with all applicable laws at the time the release or contamination occurred). In general,
oil and natural gas operations (including hydraulic fracturing operations) recently have been the subject of increased
legislative and regulatory attention with respect to public health and environmental matters, which could result in
increased costs for environmental compliance, such as emissions control, permitting, or waste handling, storage,
transport, remediation or disposal for the oil and natural gas industry and could have a significant impact on the
Debtors’ operating costs.

                  10.      The Debtors’ Operations Are Subject to Hazards Inherent in the E&P Sector.

          Risks inherent in the E&P sector, such as equipment defects, accidents, and explosions, can cause personal
injury, loss of life, suspension of operations, damage to formations, damage to facilities, business interruption and
damage to, or destruction of property, equipment and the environment. These risks could expose the Debtors to
substantial liability for personal injury, wrongful death, property damage, loss of oil and natural gas production,
pollution and other environmental damages and could result in a variety of claims, losses, and remedial obligations
that could have an adverse effect on the Debtors’ business and results of operations. The existence, frequency, and
severity of such incidents will affect operating costs, insurability and relationships with customers, employees,
independent contractors, and regulators.

                  11.      The Debtors Operate in a Highly-Competitive Industry with Significant Potential for
                           Excess Capacity.

         The E&P sector is highly competitive and fragmented and includes several large companies that compete in
many of the markets in which the Debtors operate, as well as numerous small companies that compete with the Debtors
on a local basis. The Debtors’ operations may be adversely affected if their current competitors or new market entrants
expand into service areas where the Debtors operate. Competitive pressures and other factors may result in significant
price competition, particularly during industry downturns, which could have a material adverse effect on the results
of operations and the Debtors’ financial condition.




                                                          41
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 46 of 99



                   12.      The Debtors May Be Adversely Affected by Potential Litigation, Including Litigation
                            Arising Out of the Chapter 11 Cases.

          In the future, the Debtors may become parties to litigation. In general, litigation can be expensive and time
consuming to bring or defend against. Such litigation could result in settlements or damages that could significantly
affect the Debtors’ financial results. It is also possible that certain parties will commence litigation with respect to the
treatment of their Claims under the Plan. It is not possible to predict the potential litigation that the Debtors may
become party to, nor the final resolution of such litigation. The impact of any such litigation on the Debtors’ businesses
and financial stability, however, could be material.

                   13.      The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations.

          The Debtors’ operations are dependent on a relatively small group of key management personnel and a
highly-skilled employee base. The Debtors’ recent liquidity issues and the Chapter 11 Cases have created distractions
and uncertainty for key management personnel and employees. Because competition for experienced personnel in the
oil and gas industry can be significant, the Debtors may be unable to find acceptable replacements with comparable
skills and experience and the loss of such key management personnel could adversely affect the Debtors’ ability to
operate their businesses. In addition, a loss of key personnel or material erosion of employee morale at the corporate
and/or field levels could have a material adverse effect on the Debtors’ ability to meet customer and counterparty
expectations, thereby adversely affecting the Debtors’ businesses and the results of operations.

                   14.      Certain Claims May Not Be Discharged and Could Have a Material Adverse Effect on
                            the Debtors’ Financial Condition and Results of Operations.

           The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor from
substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior to the Debtors’
filing of their Petitions or before Confirmation of the Plan (a) would be subject to compromise and/or treatment under
the Plan and/or (b) would be discharged in accordance with the terms of the plan of reorganization. Any Claims not
ultimately discharged through a Plan could be asserted against the reorganized entity and may have an adverse effect
on the Debtors’ financial condition and results of operations.

         D.        Miscellaneous Risk Factors and Disclaimers.

                   1.       The Financial Information Is Based on the Debtors’ Books and Records and, Unless
                            Otherwise Stated, No Audit Was Performed.

         In preparing this Disclosure Statement, the Debtors relied on financial data derived from their books and
records that was available at the time of such preparation. Although the Debtors have used their reasonable business
judgment to assure the accuracy of the financial information provided in this Disclosure Statement, and while the
Debtors believe that such financial information fairly reflects their financial condition, the Debtors are unable to
warrant or represent that the financial information contained in this Disclosure Statement (or any information in any
of the exhibits to the Disclosure Statement) is without inaccuracies.

                   2.       No Legal or Tax Advice Is Provided By This Disclosure Statement.

        This Disclosure Statement is not legal advice to any person or Entity. The contents of this Disclosure
Statement should not be construed as legal, business, or tax advice. Each reader should consult its own legal counsel
and accountant with regard to any legal, tax, and other matters concerning its Claim or Interest. This Disclosure
Statement may not be relied upon for any purpose other than to determine how to vote to accept or reject the Plan or
whether to object to Confirmation.

                   3.       No Admissions Made.

        The information and statements contained in this Disclosure Statement will neither (a) constitute an
admission of any fact or liability by any Entity (including the Debtors) nor (b) be deemed evidence of the tax or other


                                                            42
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 47 of 99



legal effects of the Plan on the Debtors, the Reorganized Debtors, Holders of Allowed Claims or Interests, or any
other parties in interest.

                  4.        Failure to Identify Litigation Claims or Projected Objections.

         No reliance should be placed on the fact that a particular litigation claim or projected objection to a particular
Claim is, or is not, identified in this Disclosure Statement. The Debtors may seek to investigate, file, and prosecute
Claims and may object to Claims after Confirmation and Consummation of the Plan, irrespective of whether this
Disclosure Statement identifies such Claims or objections to Claims.

                  5.        Information Was Provided by the Debtors and Was Relied Upon by the Debtors’
                            Advisors.

          Counsel to and other advisors retained by the Debtors have relied upon information provided by the Debtors
in connection with the preparation of this Disclosure Statement. Although counsel to and other advisors retained by
the Debtors have performed certain limited due diligence in connection with the preparation of this Disclosure
Statement and the exhibits to the Disclosure Statement, they have not independently verified the information contained
in this Disclosure Statement or the information in the exhibits to the Disclosure Statement.

                  6.        No Representations Outside This Disclosure Statement Are Authorized.

NO REPRESENTATIONS CONCERNING OR RELATING TO THE DEBTORS, THE CHAPTER 11
CASES, OR THE PLAN ARE AUTHORIZED BY THE BANKRUPTCY COURT OR THE BANKRUPTCY
CODE, OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.                ANY
REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE VOTING HOLDERS’ ACCEPTANCE
OR REJECTION OF THE PLAN THAT ARE OTHER THAN AS CONTAINED IN, OR INCLUDED WITH,
THIS DISCLOSURE STATEMENT, SHOULD NOT BE RELIED UPON BY VOTING HOLDERS IN
ARRIVING AT THEIR DECISION.       VOTING HOLDERS SHOULD PROMPTLY REPORT
UNAUTHORIZED REPRESENTATIONS OR INDUCEMENTS TO COUNSEL TO THE DEBTORS AND
THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF DELAWARE.

IX.      SOLICITATION AND VOTING PROCEDURES

         This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on the Plan, is
being distributed to the Holders of Claims in those Classes that are entitled to vote to accept or reject the Plan. The
procedures and instructions for voting and related deadlines are set forth in the Disclosure Statement Order attached
hereto as Exhibit D.

       THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN THIS
                       DISCLOSURE STATEMENT IS ONLY A SUMMARY.
      PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER ATTACHED HERETO FOR A MORE
           COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.

         A.       Classes Entitled to Vote on the Plan.

         The following Classes are entitled to vote to accept or reject the Plan (collectively, the “Voting Classes”):

              Class      Claim or Interest                                                     Status
              3          Revolving Credit Agreement Claims                                     Impaired
              4          Senior Notes Claims                                                   Impaired
              6          General Unsecured Claims                                              Impaired
              7          Existing Preferred Interests                                          Impaired
              8          Existing Common Interests                                             Impaired




                                                            43
               Case 20-11548-CSS               Doc 883          Filed 10/23/20       Page 48 of 99



         If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote and you will not
receive a Solicitation Package (as defined below). If you are a Holder of a Claim in one or more of the Voting Classes,
you should read your Ballot(s) and carefully follow the instructions included in the Ballot(s). Please use only the
Ballot(s) that accompanies this Disclosure Statement or the Ballot(s) that the Debtors, or the Notice and Claims Agent
on behalf of the Debtors, otherwise provided to you. If you are a Holder of a Claim in more than one of the Voting
Classes, you will receive a Ballot for each such Claim.

         B.       Votes Required for Acceptance by a Class.

          Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or interests is
determined by calculating the amount and, if a class of claims, the number, of claims and interests voting to accept,
as a percentage of the allowed claims or interests, as applicable, that have voted. Acceptance by a class of claims
requires an affirmative vote of more than one-half in number of total allowed claims that have voted and an affirmative
vote of at least two-thirds in dollar amount of the total allowed claims that have voted. Acceptance by a class of
interests requires an affirmative vote of at least two-thirds in amount of the total allowed interests that have voted.

         C.       Certain Factors to Be Considered Prior to Voting.

         There are a variety of factors that all Holders of Claims entitled to vote on the Plan should consider prior to
voting to accept or reject the Plan. These factors may impact recoveries under the Plan and include, among other
things:

             unless otherwise specifically indicated, the financial information contained in the Disclosure Statement
              has not been audited and is based on an analysis of data available at the time of the preparation of the
              Plan and the Disclosure Statement;

             although the Debtors believe that the Plan complies with all applicable provisions of the Bankruptcy
              Code, the Debtors can neither assure such compliance nor that the Bankruptcy Court will confirm the
              Plan;

             the Debtors may request Confirmation without the acceptance of all Impaired Classes in accordance with
              section 1129(b) of the Bankruptcy Code; and

             any delays of either Confirmation or Consummation could result in, among other things, increased
              Administrative Claims and Professional Fee Claims.

          While these factors could affect distributions available to Holders of Allowed Claims and Interests under the
Plan, the occurrence or impact of such factors will not necessarily affect the validity of the vote of the Voting Classes
or necessarily require a resolicitation of the votes of Holders of Claims in the Voting Classes.

        For a further discussion of risk factors, please refer to “Risk Factors” described in Article IX of this
Disclosure Statement.

         D.       Classes Not Entitled To Vote on the Plan.

         Under the Bankruptcy Code, holders of claims or interests are not entitled to vote if their contractual rights
are unimpaired by the proposed plan or if they will receive no property under the plan. Accordingly, the following
Classes of Claims against and Interests in the Debtors are not entitled to vote to accept or reject the Plan:




                                                           44
                Case 20-11548-CSS                  Doc 883          Filed 10/23/20         Page 49 of 99



     Class       Claim or Interest                                           Status
     1           Other Secured Claims                                        Presumed to Accept
     2           Other Priority Claims                                       Presumed to Accept
     5           Trade Claims                                                Presumed to Accept
     9           Other Equity Interests                                      Presumed to Reject
     10          Intercompany Claims                                         Deemed to Accept / Presumed to Reject
     11          Intercompany Interests                                      Deemed to Accept / Presumed to Reject
     12          Section 510(b) Claims                                       Deemed to Reject

         E.        Solicitation Procedures.

         1.        Notice and Claims Agent.

        The Debtors have applied to retain KCC to act, among other things, as the Notice and Claims Agent in
connection with the solicitation of votes to accept or reject the Plan.

         2.        Solicitation Package.

        The following materials constitute the solicitation package (the “Solicitation Package”) distributed to Holders
of Claims in the Voting Classes:

             a copy of the Solicitation and Voting Procedures (as defined in the Disclosure Statement Order);

             the applicable form of Ballot, together with detailed voting instructions and a pre-addressed, postage
              pre-paid return envelope;

             the Cover Letter (as defined in the Disclosure Statement Order);

             this Disclosure Statement (and exhibits thereto, including the Plan);

             the Disclosure Statement Order (without exhibits, except the Solicitation and Voting Procedures);

             the Confirmation Hearing Notice (as defined in the Disclosure Statement Order);

             the Equity Rights Offering Procedures13 ; and

             such other materials as the Bankruptcy Court may direct.

         3.        Distribution of the Solicitation Package and Plan Supplement.

        The Debtors are causing the Notice and Claims Agent to distribute the Solicitation Package to Holders of
Claims in the Voting Classes on November 9, 2020 (the “Solicitation Launch”).

         The Solicitation Package (without Ballots, unless you are an eligible voting party) may also be obtained from
the Notice and Claims Agent by: (a) calling the Notice and Claims Agent at (866) 571-1791 (U.S./Canada) or (781)
575-2049 (International) and asking for the “Solicitation Group” or (b) writing to the Notice and Claims Agent at
Extraction Oil & Gas Ballots Processing Center, c/o Kurtzman Carson Consultants LLC, 222 N. Pacific Coast
Highway, Suite 300, El Segundo, California 90245. You may also obtain copies of any pleadings filed with the
Bankruptcy Court for free by visiting the Debtors’ restructuring website, https://kccllc.net/extractionog, or the



13   The Equity Rights Offering Procedures will only be included in Solicitation Packages for Holders of Claims or Interests in
     Class 4, Class 7, and Class 8.


                                                               45
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 50 of 99



Bankruptcy Court’s website at http://www.deb.uscourts.gov (for a fee). Holders should choose only one method to
return their Ballot.

           By the earlier of (a) 14 days before the Confirmation Hearing or (b) 7 days prior to the Voting Deadline, or
such later date as may be approved by the Bankruptcy Court, the Debtors intend to file the Plan Supplement. If the
Plan Supplement is updated or otherwise modified, such modified or updated documents will be made available on
the Debtors’ restructuring website. The Debtors will not serve copies of the Plan Supplement; however, parties may
obtain a copy of the Plan Supplement from the Notice and Claims Agent by: (a) calling the Notice and Claims Agent
at the telephone number set forth above; (b) visiting the Debtors’ restructuring website, https://kccllc.net/extractionog;
or (c) writing to the Notice and Claims Agent at Extraction Oil & Gas Ballots Processing Center, c/o Kurtzman Carson
Consultants LLC, 222 N. Pacific Coast Highway, Suite 300, El Segundo, California 90245.

         F.        Voting Procedures

          [●], 2020 (the “Voting Record Date”), is the date that was used for determining which Holders of Claims are
entitled to vote to accept or reject the Plan and receive the Solicitation Package in accordance with the solicitation
procedures. Except as otherwise set forth herein, the Voting Record Date and all of the Debtors’ solicitation and
voting procedures shall apply to all of the Debtors’ creditors and other parties in interest.

          In order for the Holder of a Claim in the Voting Classes to have its Ballot counted as a vote to accept or reject
the Plan, such Holder’s Ballot must be properly completed, executed, and delivered by (i) using the enclosed pre-paid,
pre-addressed return envelope or (ii) via first class mail, overnight courier, or hand delivery to Extraction Oil & Gas
Ballots Processing Center, c/o Kurtzman Carson Consultants LLC, 222 N. Pacific Coast Highway, Suite 300, El
Segundo, California 90245, so that such Holder’s Ballot is actually received by the Notice and Claims Agent on or
before the Voting Deadline, i.e. twenty-eight (28) days after Solicitation Launch, but in no event later than [●] at 4:00
p.m. (prevailing Eastern Time).

         If a Holder of a Claim in a Voting Class transfers all of such Claim to one or more parties on or after the
Voting Record Date and before the Holder has cast its vote on the Plan, such Claim Holder is automatically deemed
to have provided a voting proxy to the purchaser(s) of the Holder’s Claim, and such purchaser(s) shall be deemed to
be the Holder(s) thereof as of the Voting Record Date for purposes of voting on the Plan, provided that the purchaser
and agent for the relevant facility provide satisfactory confirmation of the transfer to the Notice and Claims Agent.

          If you hold Claims in more than one Voting Class under the Plan, you should receive a separate Ballot for
each Class of Claims, coded by Class number, and a set of solicitation materials. You may also receive more than one
Ballot if you hold Claims through one or more affiliated funds, in which case the vote cast by each such affiliated fund
will be counted separately. Separate Claims held by affiliated funds in a particular Class shall not be aggregated, and
the vote of each such affiliated fund related to its Claims shall be treated as a separate vote to accept or reject the Plan
(as applicable). If you hold any portion of a single Claim, you and all other Holders of any portion of such Claim will
be (i) treated as a single creditor for voting purposes and (ii) required to vote every portion of such Claim collectively
to either accept or reject the Plan.

      IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT BE COUNTED
UNLESS THE DEBTORS DETERMINE OTHERWISE.

      ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A CLAIM BUT THAT DOES
NOT CLEARLY INDICATE AN ACCEPTANCE OR REJECTION OF THE PLAN OR ANY BALLOT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN WILL NOT BE COUNTED FOR
PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

      EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS WITHIN A PARTICULAR CLASS
EITHER TO ACCEPT OR REJECT THE PLAN AND MAY NOT SPLIT SUCH VOTES. BY SIGNING AND
RETURNING A BALLOT, EACH HOLDER OF A CLAIM OR INTEREST WILL CERTIFY TO THE
BANKRUPTCY COURT AND THE DEBTORS THAT NO OTHER BALLOTS WITH RESPECT TO SUCH
CLAIM HAVE BEEN CAST OR, IF ANY OTHER BALLOTS HAVE BEEN CAST WITH RESPECT TO SUCH
CLASS OF CLAIMS OR INTERESTS, SUCH OTHER BALLOTS INDICATED THE SAME VOTE TO ACCEPT
OR REJECT THE PLAN. IF A HOLDER CASTS MULTIPLE BALLOTS WITH RESPECT TO THE SAME

                                                            46
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 51 of 99



CLAIM AND THOSE BALLOTS ARE IN CONFLICT WITH EACH OTHER, SUCH BALLOTS WILL NOT BE
COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

       IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING CLASSES FOLLOW THE
SPECIFIC INSTRUCTIONS PROVIDED ON SUCH HOLDER’S BALLOT AND THE ACCOMPANYING
INSTRUCTIONS. NO BALLOT MAY BE WITHDRAWN OR MODIFIED AFTER THE VOTING DEADLINE
WITHOUT THE DEBTORS’ PRIOR CONSENT OR PERMISSION OF THE BANKRUPTCY COURT.

         G.       Voting Tabulation.

         Unless the Debtors decide otherwise, Ballots received after the Voting Deadline may not be counted.
A Ballot will be deemed delivered only when the Notice and Claims Agent actually receives the executed Ballot as
instructed in the applicable voting instructions. No Ballot should be sent to the Debtors, the Debtors’ agents (other
than the Notice and Claims Agent) or the Debtors’ financial or legal advisors.

         The Bankruptcy Code may require the Debtors to disseminate additional solicitation materials if the Debtors
make material changes to the terms of the Plan or if the Debtors waive a material condition to confirmation of the
Plan. In that event, the solicitation will be extended to the extent directed by the Bankruptcy Court.

          In the event a designation of lack of good faith is requested by a party in interest under section 1126(e) of the
Bankruptcy Code, the Bankruptcy Court will determine whether any vote to accept and/or reject the Plan cast with
respect to that Claim will be counted for purposes of determining whether the Plan has been accepted and/or rejected.

          The Debtors will file with the Bankruptcy Court, as soon as practicable after the Voting Deadline, the Voting
Report prepared by the Notice and Claims Agent. The Voting Report shall, among other things, delineate every Ballot
that does not conform to the voting instructions or that contains any form of irregularity (each an “Irregular Ballot”),
including those Ballots that are late or (in whole or in material part) illegible, unidentifiable, lacking signatures or
lacking necessary information, or damaged. The Voting Report also shall indicate the Debtors’ intentions with regard
to such Irregular Ballots. Neither the Debtors nor any other Person or Entity will be under any duty to provide
notification of defects or irregularities with respect to delivered Ballots other than as provided in the Voting Report,
nor will any of them incur any liability for failure to provide such notification.

                  H.        Ballots Not Counted.

          No Ballot will be counted toward Confirmation if, among other things: (1) it is illegible or contains
insufficient information to permit the identification of the Holder of the Claim; (2) it was transmitted by facsimile,
email, or other electronic means not specifically approved pursuant to the Disclosure Statement Order; (3) it was cast
by an entity that is not entitled to vote on the Plan; (4) it was sent to the Debtors, the Debtors’ agents/representatives
(other than the Notice and Claims Agent), an indenture trustee, or the Debtors’ financial or legal advisors instead of
the Notice and Claims Agent; (5) it is unsigned; or (6) it is not clearly marked to either accept or reject the Plan or is
marked both to accept and reject the Plan. Please refer to the Disclosure Statement Order for additional requirements
with respect to voting to accept or reject the Plan.

     IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING PROCESS,
 PLEASE CONTACT THE NOTICE AND CLAIMS AGENT TOLL-FREE NUMBER AT (866)-989-6149.
       ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR OTHERWISE NOT
        IN COMPLIANCE WITH THE SOLICITATION ORDER WILL NOT BE COUNTED.

X.       CONFIRMATION OF THE PLAN

         A.       Requirements of Section 1129(a) of the Bankruptcy Code.

           Among the requirements for Confirmation are the following: (i) the Plan is accepted by all impaired Classes
of Claims and Interests or, if the Plan is rejected by an Impaired Class, at least one Impaired Class of Claims or
Interests has voted to accept the Plan and a determination that the Plan “does not discriminate unfairly” and is “fair
and equitable” as to Holders of Claims or Interests in all rejecting Impaired Classes; (ii) the Plan is feasible; and
(iii) the Plan is in the “best interests” of Holders of Impaired Claims or Interests (i.e., Holders of Class 3 Revolving

                                                            47
                Case 20-11548-CSS                 Doc 883          Filed 10/23/20         Page 52 of 99



Credit Agreement Claims, Holders of Class 4 Senior Notes Claims, Holders of Class 5 Trade Claims, Holders of Class
6 General Unsecured Claims, Holders of Class 7 Existing Preferred Interests, Holders of Class 8 Existing Common
Interests, Holders of Class 9 Other Equity Interests, Holders of Class 10 Intercompany Claims, Holders of Class 11
Intercompany Interests, and and Holders of Class 12 Section 510(b) Claims).

         At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies the
requirements of section 1129 of the Bankruptcy Code. The Debtors believe that the Plan satisfies or will satisfy all of
the necessary requirements of chapter 11 of the Bankruptcy Code. Specifically, in addition to other applicable
requirements, the Debtors believe that the Plan satisfies or will satisfy the applicable Confirmation requirements of
section 1129 of the Bankruptcy Code set forth below.

             The Plan complies with the applicable provisions of the Bankruptcy Code.

             The Debtors, as the Plan proponents, have complied with the applicable provisions of the Bankruptcy
              Code.

             The Plan has been proposed in good faith and not by any means forbidden by law.

             Any payment made or promised under the Plan for services or for costs and expenses in, or in connection
              with, the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter 11 Cases, will be
              disclosed to the Bankruptcy Court, and any such payment: (i) made before Confirmation will be
              reasonable or (ii) will be subject to the approval of the Bankruptcy Court as reasonable, if it is to be fixed
              after Confirmation.

             Either each Holder of an Impaired Claim against or Interest in the Debtors will accept the Plan, or each
              non-accepting Holder will receive or retain under the Plan on account of such Claim or Interest, property
              of a value, as of the Effective Date, that is not less than the amount that the Holder would receive or
              retain if the Debtors were liquidated on that date under chapter 7 of the Bankruptcy Code.

             Except to the extent that the Holder of a particular Claim agrees to a different treatment of its Claim, the
              Plan provides that, to the extent an Allowed Administrative Claim has not already been paid in full or
              otherwise satisfied during the Chapter 11 Cases, Allowed Administrative Claims and Other Priority
              Claims will be paid in full on the Effective Date, or as soon thereafter as is reasonably practicable.

             At least one Class of Impaired Claims will have accepted the Plan, determined without including any
              acceptance of the Plan by any insider holding a Claim in that Class.

             Confirmation is not likely to be followed by liquidation or the need for further financial reorganization
              of the Debtors or any successors thereto under the Plan.

             All fees of the type described in 28 U.S.C. § 1930, including the fees of the U.S. Trustee, will be paid as
              of the Effective Date.

          Section 1126(c) of the Bankruptcy Code provides that a class of claims has accepted a plan of reorganization
if such plan has been accepted by creditors that hold at least two-thirds in amount and more than one-half in number
of the allowed claims of such class. Section 1126(d) of the Bankruptcy Code provides that a class of interests has
accepted a plan of reorganization if such plan has been accepted by holders of such interests that hold at least two-thirds
in amount of the allowed interests of such class.

         B.        Best Interests of Creditors—Liquidation Analysis.

          Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a bankruptcy
court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each class, that each holder
of a claim or an interest in such class either (i) has accepted the plan or (ii) will receive or retain under the plan property




                                                              48
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 53 of 99



of a value, as of the effective date of the plan, that is not less than the amount that such holder would receive or retain
if the debtors liquidated under chapter 7 of the Bankruptcy Code.

         To demonstrate compliance with the “best interests” test, the Debtors, with the assistance of their advisors,
prepared the Liquidation Analysis, attached hereto as Exhibit C, showing that the value of the distributions provided
to Holders of Allowed Claims and Interests under the Plan would be the same or greater than under a hypothetical
chapter 7 liquidation. Accordingly, the Debtors believe that the Plan is in the best interests of creditors.

         C.        Feasibility.

         The Bankruptcy Code requires that to confirm a chapter 11 plan, the Bankruptcy Court must find that
confirmation of such plan is not likely to be followed by the liquidation or the need for further financial reorganization
of the debtor(s) unless contemplated by the plan.

         The Plan provides for the deleveraging of the Debtors and the distribution of their assets. Moreover, the
Debtors believe that sufficient funds will exist to make all payments required by the Plan. Accordingly, the Debtors
believe that all Plan obligations will be satisfied without the need for further reorganization of the Debtors.

         D.        Acceptance by Impaired Classes.

         The Bankruptcy Code requires that, except as described in the following section, each impaired class of
claims or interests must accept a plan in order for it to be confirmed. A class that is not “impaired” under a plan is
deemed to have accepted the plan and, therefore, solicitation of acceptances with respect to the class is not required.
A class is “impaired” unless the plan: (i) leaves unaltered the legal, equitable, and contractual rights to which the
claim or the interest entitles the holder of the claim or interest; (ii) cures any default, reinstates the original terms of
such obligation, compensates the holder for certain damages or losses, as applicable, and does not otherwise alter the
legal, equitable, or contractual rights to which such claim or interest entitles the holder of such claim or interest; or
(c) provides that, on the consummation date, the holder of such claim or equity interest receives cash equal to the
allowed amount of that claim or, with respect to any equity interest, any fixed liquidation preference to which the
holder of such equity interest is entitled to any fixed price at which the debtor may redeem security.

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims as
acceptance by holders of at least two-thirds in dollar amount and more than one-half in number of allowed claims in
that class, counting only those claims that actually voted to accept or to reject the plan. Thus, a class of claims will
have voted to accept the plan only if two-thirds in amount and a majority in number of creditors actually voting cast
their ballots in favor of acceptance. For a class of impaired interests to accept a plan, section 1126(d) of the
Bankruptcy Code requires acceptance by interest holders that hold at least two-thirds in amount of the allowed interests
of such class, counting only those interests that actually voted to accept or reject the plan. Thus, a class of interests
will have voted to accept the plan only if two-thirds in amount actually voting cast their ballots in favor of acceptance.

         E.        Confirmation Without Acceptance by All Impaired Classes.

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all impaired
classes have not accepted the plan, provided that the plan has been accepted by at least one impaired class of claims.
Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class rejection or deemed rejection
of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure commonly known as
“cramdown,” so long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to each class
of claims or interests that is impaired under, and has not accepted, the plan.

           If any Impaired Class of Claims or Interests rejects the Plan, including Classes of Claims or Interests deemed
to reject the Plan, the Debtors will request Confirmation of the Plan, as it may be modified from time to time, utilizing
the “cramdown” provision under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to modify
the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant to section 1129(b)
of the Bankruptcy Code requires modification, including by modifying the treatment applicable to a Class of Claims
to render such Class of Claims Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules
or to withdraw the Plan as to such Debtor.



                                                            49
                Case 20-11548-CSS                  Doc 883        Filed 10/23/20         Page 54 of 99



          The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests under the Plan
satisfy the requirements for cramdown and the Debtors will be prepared to meet their burden to establish that the Plan
can be Confirmed pursuant to section 1129(b) of the Bankruptcy Code as part of Confirmation of the Plan.

                   1.        No Unfair Discrimination.

          The “unfair discrimination” test applies with respect to classes of claim or interests that are of equal priority
but are receiving different treatment under a proposed plan. The test does not require that the treatment be the same
or equivalent, but that the treatment be “fair.” In general, bankruptcy courts consider whether a plan discriminates
unfairly in its treatment of classes of claims of equal rank (e.g., classes of the same legal character). Bankruptcy courts
will take into account a number of factors in determining whether a plan discriminates unfairly. Under certain
circumstances, a proposed plan may treat two classes of unsecured creditors differently without unfairly discriminating
against either class.

         With respect to the unfair discrimination requirement, all Classes under the Plan are provided treatment that
is substantially equivalent to the treatment that is provided to other Classes that have equal rank. Accordingly, the
Debtors believe that the Plan meets the standard to demonstrate that the Plan does not unfairly discriminate and the
Debtors will be prepared to meet their burden to establish that there is no unfair discrimination as part of Confirmation
of the Plan.

                   2.        Fair and Equitable Test.

         The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100 percent of the amount of the
allowed claims in such class. As to each non-accepting class and as set forth below, the test sets different standards
depending on the type of claims or interests in such class. The Debtors believe that the Plan satisfies the “fair and
equitable” requirement, notwithstanding the fact that certain Classes are deemed to reject the Plan. There is no Class
receiving more than a 100 percent recovery and no junior Class is receiving a distribution under the Plan until all
senior Classes have received a 100 percent recovery or agreed to receive a different treatment under the Plan.

                             (a)      Secured Claims.

          The condition that a plan be “fair and equitable” to a non-accepting class of secured claims includes the
requirements that: (i) the holders of such secured claims retain the liens securing such claims to the extent of the
allowed amount of the claims, whether the property subject to the liens is retained by the debtor or transferred to
another entity under the plan; and (ii) each holder of a secured claim in the class receives deferred cash payments
totaling at least the allowed amount of such claim with a value, as of the effective date, at least equivalent to the value
of the secured claimant’s interest in the debtor’s property subject to the claimant’s liens.

                             (b)      Unsecured Claims.

         The condition that a plan be “fair and equitable” to a non-accepting class of unsecured claims includes the
requirement that either: (i) the plan provides that each holder of a claim of such class receive or retain on account of
such claim property of a value, as of the effective date, equal to the allowed amount of such claim; or (ii) the holder
of any claim or any interest that is junior to the claims of such class will not receive or retain any property under the
plan on account of such junior claim or junior interest, subject to certain exceptions.

                             (c)      Interests.

         The condition that a plan be “fair and equitable” to a non-accepting class of interests, includes the
requirements that either: (i) the plan provides that each holder of an interest in that class receives or retains under the
plan on account of that interest property of a value, as of the effective date, equal to the greater of: (a) the allowed
amount of any fixed liquidation preference to which such holder is entitled; (b) any fixed redemption price to which
such holder is entitled; or (c) the value of such interest; or (ii) the holder of any interest that is junior to the interests
of such class will not receive or retain any property under the plan on account of such junior interest.




                                                             50
                Case 20-11548-CSS                Doc 883          Filed 10/23/20        Page 55 of 99



XI.       IMPORTANT SECURITIES LAWS DISCLOSURES

         The Debtors believe the New Common Shares to be issued pursuant to the Plan to be “securities,” as defined
in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and any applicable state securities laws.

          A.      Issuance of Securities under the Plan; Registration Rights

          Section 1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under a plan of
reorganization from registration under section 5 of the Securities Act and state laws if three principal requirements are
satisfied: (i) the securities must be offered and sold under a plan of reorganization and must be securities issued by
the debtor, an affiliate participating in a joint plan with the debtor, or a successor to the debtor under the plan; (ii) the
recipients of the securities must hold prepetition or administrative expense claims against the debtor or interests in the
debtor; and (iii) the securities must be issued entirely in exchange for the recipient’s claim against or interest in the
debtor, or “principally” in exchange for such claim or interest and “partly” for cash or property. In general, securities
issued under section 1145 of the Bankruptcy Code may be resold without registration unless the recipient is an
“underwriter” with respect to those securities. In reliance upon this exemption, the Debtors believe that the offer and
sale of the New Common Shares and the New Warrants to be issued pursuant to the Plan (other than the New Common
Shares issued on account of the Backstop Obligations and the Backstop Commitment Premium (each as defined in the
Backstop Commitment Agreement and the Plan)) (collectively, the “1145 Securities”) will be exempt from registration
under the Securities Act and state securities laws with respect to any such holder who is not deemed to be an
“underwriter” as defined in section 1145(b) of the Bankruptcy Code.

          The Debtors and the Reorganized Debtors, as applicable, will use best efforts to promptly make the New
Common Shares eligible for deposit with the DTC and posted on Bloomberg. To the extent the Reorganized XOG
has not yet become an SEC registered reporting entity, any New Common Shares issued under the Plan will entitle
the beneficial owner of such securities to certain information rights, including the following: (1) quarterly unaudited
financials (with MD&A); (2) annual audited financials (with MD&A); (3) quarterly management calls with Q&A; (4)
prompt reporting of material acquisitions, dispositions, restructurings, mergers, issuances of debt or similar
transactions; (5) all other material publicly available reports; and (6) sufficient financial information about the
Reorganized Debtors shall be provided to market makers to allow the New Common Shares to be “pink sheets”
eligible. For the avoidance of doubt, the foregoing shall not be required with respect to such New Common Shares to
the extent that the Reorganized XOG is an SEC registered reporting entity.

         Furthermore, on the Effective Date, the Reorganized Debtors, each Consenting Senior Noteholder and any
other holders of 10% or more of the New Common Shares will be party to the Registration Rights Agreement..

          B.      Subsequent Transfers of Securities Issued under the Plan.

         Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as any entity who, except with respect
to ordinary trading transactions of an entity that is not an issuer:

         purchases a claim against, interest in, or claim for an administrative expense in the case concerning,
          the debtor, if such purchase is with a view to distribution of any security received or to be received
          in exchange for such a claim or interest;

         offers to sell securities offered or sold under the plan of reorganization for the holders of such
          securities;

         offers to buy securities offered or sold under the plan of reorganization from the holders of such
          securities, if the offer to buy is (i) with a view to distribution of such securities; and (ii) under an
          agreement made in connection with the plan of reorganization, with the consummation of the plan
          of reorganization, or with the offer or sale of securities under the plan of reorganization; or

         is an issuer with respect to the securities, as the term “issuer” is defined in section 2(a)(11) of the
          Securities Act.



                                                             51
               Case 20-11548-CSS               Doc 883         Filed 10/23/20        Page 56 of 99



        In addition, a person who receives a fee in exchange for purchasing an issuer’s securities could also be
considered an underwriter within the meaning of section 2(a)(11) of the Securities Act.

         You should confer with your own legal advisors to help determine whether or not you are an “underwriter.”

          To the extent that persons who receive the securities issued under the Plan that are exempt from registration
under the Securities Act or other applicable law by section 1145 of the Bankruptcy Code are deemed to be
“underwriters,” resales by those persons would not be exempted from registration under the Securities Act or other
applicable law by section 1145 of the Bankruptcy Code. Persons deemed to be “underwriters” may, however, be
permitted to sell such securities without registration pursuant to the provisions of Rule 144 under the Securities Act.
These rules generally permit the public sale of securities received by “underwriters” subject to certain holding periods
if current information regarding the issuer is publicly available and if volume limitations and certain other conditions
are met.

         Whether or not any particular person would be deemed to be an “underwriter” with respect to any securities
issued pursuant to the Plan would depend upon various facts and circumstances applicable to that person. Accordingly,
the Debtors express no view as to whether any particular person receiving securities under the Plan would be an
“underwriter” with respect to such securities.

      PERSONS WHO RECEIVE SECURITIES UNDER THE PLAN ARE URGED TO CONSULT
THEIR OWN LEGAL ADVISOR WITH RESPECT TO THE RESTRICTIONS APPLICABLE UNDER THE
FEDERAL OR STATE SECURITIES LAWS AND THE CIRCUMSTANCES UNDER WHICH
SECURITIES MAY BE SOLD IN RELIANCE ON SUCH LAWS.

      THE FOREGOING SUMMARY DISCUSSION IS GENERAL IN NATURE AND HAS BEEN
INCLUDED IN THIS DISCLOSURE STATEMENT SOLELY FOR INFORMATIONAL PURPOSES. WE
MAKE NO REPRESENTATIONS CONCERNING, AND DO NOT PROVIDE, ANY OPINIONS OR
ADVICE WITH RESPECT TO THE SECURITIES OR THE BANKRUPTCY MATTERS DESCRIBED IN
THIS DISCLOSURE STATEMENT. IN LIGHT OF THE UNCERTAINTY CONCERNING THE
AVAILABILITY OF EXEMPTIONS FROM THE RELEVANT PROVISIONS OF FEDERAL AND STATE
SECURITIES LAWS, WE ENCOURAGE EACH HOLDER AND PARTY-IN-INTEREST TO CONSIDER
CAREFULLY AND CONSULT WITH ITS OWN LEGAL ADVISORS WITH RESPECT TO ALL SUCH
MATTERS. BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF
WHETHER A SECURITY IS EXEMPT FROM THE REGISTRATION REQUIREMENTS UNDER THE
FEDERAL OR STATE SECURITIES LAWS OR WHETHER A PARTICULAR HOLDER MAY BE AN
UNDERWRITER, WE MAKE NO REPRESENTATION CONCERNING THE ABILITY OF A PERSON TO
DISPOSE OF THE SECURITIES ISSUED UNDER THE PLAN.

XII.     CERTAIN U.S. FEDERAL TAX CONSEQUENCES OF THE PLAN

         A.       Introduction.

         The following discussion summarizes certain United States ("U.S.") federal income tax consequences of the
implementation of the Plan to the Debtors, the Reorganized Debtors, and Holders of Claims and Interests entitled to
vote on the Plan (i.e., Holders of Revolving Credit Agreement Claims, Senior Notes Claims, General Unsecured
Claims, Existing Preferred Interests, and Existing Common Interests). It does not address the U.S. federal income tax
consequences to Holders of Claims or Interests not entitled to vote on the Plan. This summary is based on the Internal
Revenue Code of 1986, as amended (the "Tax Code"), the U.S. Treasury Regulations promulgated thereunder (the
"Treasury Regulations"), judicial decisions, and published administrative rules and pronouncements of the Internal
Revenue Service (the "IRS"), all as in effect on the date hereof (collectively, "Applicable Tax Law"). Changes in the
rules or new interpretations of the rules may have retroactive effect and could significantly affect the U.S. federal
income tax consequences described below. The Debtors have not requested, and do not intend to request, any ruling
or determination from the IRS or any other taxing authority with respect to the tax consequences discussed herein,
and the discussion below is not binding upon the IRS or the courts. No assurance can be given that the IRS or any
other taxing authority would not assert, or that a court would not sustain, a different position than any position
discussed herein.


                                                          52
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 57 of 99



          This summary does not address non-U.S., state, local or non-income tax consequences of the Plan (including
such consequences with respect to the Debtors or the Reorganized Debtors), nor does it purport to address all aspects
of U.S. federal income taxation that may be relevant to a Holder in light of its individual circumstances or to a Holder
that may be subject to special tax rules, such as persons who are related to the Debtors or Reorganized Debtors within
the meaning of section 267 of the Tax Code, persons liable for alternative minimum tax, the so-called "Medicare tax"
or the base erosion and anti-abuse tax, persons subject to special tax accounting rules as a result of preparing an
"applicable financial statement" (as defined in section 451 of the Tax Code), persons whose functional currency is not
the U.S. dollar, U.S. expatriates, broker-dealers, banks, mutual funds, insurance companies, financial institutions,
small business investment companies, regulated investment companies, tax exempt organizations, controlled foreign
corporations, passive foreign investment companies, partnerships (or other entities treated as partnerships or other
pass-through entities), subchapter S corporations, persons who hold Claims or Interests or who will hold the New
Common Shares, New Warrants or Exit Facility as part of a straddle, hedge, conversion transaction, or other integrated
investment, persons using a mark-to-market method of accounting, and persons who are themselves in bankruptcy.
Furthermore, this summary assumes that a Holder of a Claim or an Interest holds only Claims or Interests in a single
Class and holds such Claim or Interest only as a "capital asset" (within the meaning of section 1221 of the Tax Code).
This summary also assumes that the various debt and other arrangements to which any of the Debtors or Reorganized
Debtors are a party will be respected for U.S. federal income tax purposes in accordance with their form, and that the
Revolving Credit Agreement Claims, Senior Note Claims and Exit Facility constitute or will constitute interests in the
Debtors or Reorganized Debtors "solely as a creditor" for purposes of section 897 of the Tax Code. This summary
does not discuss differences in tax consequences to Holders of Claims or Interests that act as backstop parties or
otherwise act or receive consideration in a capacity other than any other holder of a Claim or Interest, and the tax
consequences for such Holders may differ materially from those described below. The U.S. federal income tax
consequences of the implementation of the Plan to the Debtors, the Reorganized Debtors and Holders of Claims or
Interests described below also may vary depending on the nature of any restructuring transactions that the Debtors
and/or Reorganized Debtors engage in.

          For purposes of this discussion, a "U.S. Holder" is a Holder of a Claim or Interest that is: (1) an individual
citizen or resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other entity treated
as a corporation for U.S. federal income tax purposes) created or organized under the laws of the United States, any
state thereof or the District of Columbia; (3) an estate the income of which is subject to U.S. federal income taxation
regardless of the source of such income; or (4) a trust (A) if a court within the United States is able to exercise primary
supervision over the trust's administration and one or more United States persons (within the meaning of
section 7701(a)(30) of the Tax Code) have authority to control all substantial decisions of the trust or (B) that has a
valid election in effect under applicable Treasury Regulations to be treated as a United States person. For purposes
of this discussion, a "non-U.S. Holder" is any Holder of a Claim or Interest that is neither a U.S. Holder nor a
partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal income tax purposes).

         If a partnership (or other entity treated as a partnership or other pass-through entity for U.S. federal income
tax purposes) is a Holder of a Claim or Interest, the tax treatment of the partner (or other beneficial owner) generally
will depend upon the status of the partner and the activities of the partnership and the partner. Partnerships and
partners of such partnerships that are Holders of Claims or Interests are urged to consult their tax advisors regarding
the U.S. federal income tax consequences of the Plan.

       THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS
FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING
AND ADVICE BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER OF A
CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO CONSULT THEIR
OWN TAX ADVISORS AS TO THE FEDERAL, STATE, LOCAL, NON-U.S., NON-INCOME, AND OTHER
TAX CONSEQUENCES OF THE PLAN.

B.       Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized Debtors.

         1.       Effects of Restructuring on Tax Attributes of Debtors.

         As of December 31, 2019, the Debtors estimate they had approximately $1.1 billion of federal NOL
carryforwards, $400 million of capitalized intangible drilling costs, and $1.6 billion of tax basis in their oil and gas


                                                            53
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 58 of 99



assets. They further estimate that they may generate additional NOLs and potentially other tax attributes, including
capitalized intangible drilling costs, in the 2020 tax year.

         2.       COD Income.

           In general, absent an exception, a taxpayer will realize and recognize cancellation of indebtedness income
("COD Income") upon satisfaction of its outstanding indebtedness for total consideration less than the amount of such
indebtedness. The amount of COD Income, in general, is the excess of (a) the adjusted issue price of the indebtedness
satisfied, over (b) the sum of (i) the amount of any cash (e.g., any proceeds from a new reserve-based lending facility
or the Equity Rights Offering), (ii) the issue price of any new indebtedness of the taxpayer (e.g., the Exit Facility),
and (iii) the fair market value of any other consideration (e.g., New Common Shares), in each case, given in satisfaction
of such indebtedness at the time of the exchange.

          Under section 108 of the Tax Code, a taxpayer is not required to include COD Income in gross income (a) if
the taxpayer is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the discharge
of debt occurs pursuant to that case, or (b) to the extent that the taxpayer is insolvent immediately before the discharge.
Instead, as a consequence of such exclusion, a taxpayer must reduce its tax attributes by the amount of COD Income
that it excluded from gross income. In general, tax attributes will be reduced in the following order: (a) NOLs and
NOL carryforwards; (b) general business tax credits; (c) capital loss carryovers; (d) tax basis in assets (including, in
the case of a partner in a partnership such partner's outside basis in its partnership interest), but not below the amount
of liabilities to which the debtor remains subject; (e) passive activity loss and credit carryovers; and (f) foreign tax
credits. Alternatively, the taxpayer can elect first to reduce the basis of its depreciable assets pursuant to section
108(b)(5) of the Tax Code. The reduction in tax attributes occurs only after the debtor's net income or loss for the
taxable year of the debt discharge has been determined. Any COD Income over the amount of available tax attributes
will generally not give rise to U.S. federal income tax and will generally have no other U.S. federal income tax impact.

          No determination has yet been made as to whether the Reorganized Debtors would elect first to reduce tax
basis in their property or to first reduce NOLs. At this time, regardless of whether the Reorganized Debtors make this
election, no assurance can be given that the Reorganized Debtors would have NOLs or other tax attributes remaining
after reduction for COD income.

         The amount of COD Income that may result in a reduction of the Debtors' tax attributes will depend on the
fair market value (or issue price as determined for U.S. federal income tax purposes, in the case of new debt) of the
consideration received by holders of Claims against the Debtors. The fair market value and issue price, as applicable,
of such consideration cannot be known with certainty until after the Effective Date.

         3.       Limitation on Utilization of NOLs and Other Tax Attributes.

          After giving effect to the reduction in tax attributes pursuant to excluded COD Income described above, the
Reorganized Debtors anticipate that the ability to use any remaining tax attributes post-emergence will be subject to
certain limitations under Section 382 and Section 383 of the Tax Code.

          Under Sections 382 and 383 of the Tax Code, if a corporation undergoes an "ownership change," the amount
of its NOLs, tax credit carryforwards, net unrealized built-in losses, and possibly certain other attributes allocable to
periods prior to the ownership change (collectively, the "Pre-Change Losses") that may be utilized to offset future
taxable income generally are subject to an annual limitation. For this purpose, if a corporation has a net unrealized
built-in loss at the time of an ownership change (taking into account most assets and items of "built-in" income and
deductions), then generally built-in losses (including depletion, amortization, or depreciation deductions attributable
to such built-in losses) recognized during the following five years (up to the amount of the original net unrealized
built-in loss) will be treated as Pre-Change Losses and similarly will be subject to the annual limitation. In general, a
corporation's (or consolidated group's) net unrealized built-in loss will be deemed to be zero unless it is greater than
the lesser of (a) $10,000,000 or (b) 15 percent of the fair market value of its assets (with certain adjustments) before
the ownership change.

        The rules of section 382 of the Tax Code are complicated, but as a general matter, the Debtors anticipate that
the Plan will result in an "ownership change" of XOG on the Effective Date for these purposes, and that the


                                                            54
                Case 20-11548-CSS                  Doc 883          Filed 10/23/20         Page 59 of 99



Reorganized Debtors' use of any available Pre-Change Losses will be subject to limitation unless an exception to the
general rules of section 382 of the Tax Code applies.

                   (a)       General Section 382 Annual Limitation.

          In general, the amount of the annual limitation to which a corporation that undergoes an "ownership change"
would be subject is equal to the product of (a) the fair market value of the stock of the corporation immediately before
the ownership change (with certain adjustments), and (b) the "long-term tax-exempt rate" (which is the highest of the
adjusted federal long-term rates in effect for any month in the 3-calendar-month period ending with the calendar month
in which the ownership change occurs).14 The annual limitation may be increased to the extent that the Reorganized
Debtors recognize certain built-in gains in their assets during the five-year period following the ownership change, or
are treated as recognizing built-in gains pursuant to the safe harbors provided in IRS Notice 2003-65.15 Section 383
of the Tax Code applies a similar limitation to capital loss carryforwards and tax credits. Any unused limitation may
be carried forward, thereby increasing the annual limitation in the subsequent taxable year. As discussed below,
however, special rules may apply in the case of a corporation that experiences an ownership change as the result of a
bankruptcy proceeding.

         Notwithstanding the rules described above, if post-ownership change a debtor corporation and its subsidiaries
do not continue the debtor corporation's historic business or use a significant portion of its historic business assets in
a new business for two years after the ownership change, the annual limitation resulting from the ownership change
is zero.

                   (b)       Special Bankruptcy Exceptions.

          An exception to the foregoing annual limitation rules generally applies when former equity holders and so-
called "qualified creditors" of a debtor corporation in chapter 11 receive, in respect of their Interests or Claims, at least
50 percent of the vote and value of the stock of the debtor corporation (or a controlling corporation if also in chapter
11) as reorganized pursuant to a confirmed chapter 11 plan (the "382(l)(5) Exception"). Under the 382(l)(5) Exception,
a debtor's Pre-Change Losses are not limited on an annual basis, but, instead, NOL carryforwards will be reduced by
the amount of any interest deductions claimed during the three taxable years preceding the effective date of the plan
of reorganization, and during the part of the taxable year prior to and including the effective date of the plan of
reorganization, in respect of all debt converted into stock in the reorganization. If the 382(l)(5) Exception applies and
the Reorganized Debtors were to undergo another "ownership change" within two years after the Effective Date, then
the Reorganized Debtors' Pre-Change Losses thereafter would be effectively eliminated in their entirety.

          Under the exception in Section 382(l)(6) of the Tax Code (the "382(l)(6) Exception"), the annual limitation
is calculated by reference to the lesser of (a) the value of the debtor corporation's new stock (with certain adjustments)
immediately after the ownership change or (b) the value of such debtor corporation's assets (determined without regard
to liabilities) immediately before the ownership change. This differs from the ordinary rule that requires the fair
market value of a debtor corporation that undergoes an "ownership change" to be determined before the events giving
rise to the change. The 382(l)(6) Exception also differs from the 382(l)(5) Exception in that, under it, a debtor
corporation is not required to reduce its NOL carryforwards by the amount of interest deductions claimed within the
prior three-year period, and a debtor corporation may undergo a change of ownership within two years without
automatically triggering the elimination of its Pre-Change Losses. The resulting limitation from any such subsequent
change of ownership would be determined under the regular rules for ownership changes.


14   The applicable rate is 0.85 percent in October 2020, 0.76 percent in September 2020 and 0.85 percent in August 2020; as
     such, an ownership change occurring in October 2020, would utilize a 0.85 percent rate. The Debtors cannot estimate what
     the applicable rate will be on the Effective Date (or on any other date on which an ownership change might occur).

15   The IRS issued proposed regulations in September 2019 that would make substantial changes to these rules. However, the
     IRS has also issued proposed regulations that would cause any company that has an ownership change pursuant to a plan of
     reorganization in a bankruptcy case filed before the proposed regulations are finalized to be "grandfathered." Accordingly,
     the September 2019 proposed regulations are not expected to have an impact on the Debtors with respect to the ownership
     change that will occur pursuant to the Plan.


                                                               55
                Case 20-11548-CSS                Doc 883         Filed 10/23/20         Page 60 of 99



          It is possible that the Debtors will not qualify for the 382(l)(5) Exception. Additionally, as discussed above,
no assurance can be given that the Reorganized Debtors would have NOLs allocable to periods prior to the Effective
Date remaining after giving after reduction for COD Income. Even if the 382(l)(5) Exception could apply, the
Reorganized Debtors may decide to elect out of the 382(l)(5) Exception, particularly if it appears likely that another
ownership change may occur within two years after emergence. Given the uncertainty regarding whether the 382(l)(5)
Exception may apply or be elected out of, the Debtors anticipate that their use of the Pre-Change Losses (if any) after
the Effective Date likely will be subject to limitation based on the rules discussed above, but taking into account the
382(l)(6) Exception. Regardless of whether the Reorganized Debtors take advantage of the 382(l)(6) Exception or the
382(l)(5) Exception, the Reorganized Debtors' use of their Pre Change Losses after the Effective Date may be
adversely affected if an "ownership change" within the meaning of section 382 of the U.S. Tax Code were to occur
after the Effective Date.

C.       Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Claims and Interests
Entitled to Vote.

                   1.       Consequences to Holders of Allowed Revolving Credit Agreement Claims.

          Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release, and
discharge of Allowed Revolving Credit Agreement Claims, each holder thereof will receive the revolving loans, letter-
of-credit participations, and other fees under the Exit Facility and may also receive term loans.

          Although the matter is not free from doubt, we believe and intend to take the position that the Revolving
Credit Agreement Claims should not be treated as “securities” for U.S. federal income tax purposes, and the remainder
of this discussion assumes that the Revolving Credit Agreement Claims are not treated as “securities” for U.S. federal
income tax purposes. Additionally, although the treatment of the Exit Facility cannot be known with certainty at this
time, the discussion assumes that the Exit Facility will not be treated as a “security” for U.S. federal income tax
purposes. The exchange of Allowed Revolving Credit Agreement Claims for the Exit Facility is expected to be treated
as a taxable exchange under Section 1001 of the Tax Code. In that case, a U.S. Holder of an Allowed Revolving Credit
Agreement Claim would generally recognize gain or loss in an amount equal to (a) the issue price of the Exit Facility,
as applicable, received for such Revolving Credit Agreement Claim (other than any Exit Facility treated as received
in satisfaction of accrued but untaxed interest on the Allowed Revolving Credit Agreement Claims as discussed below
under “Accrued Interest”) less (b) such U.S. Holder's adjusted tax basis in such Revolving Credit Agreement Claim.
A U.S. Holder's initial aggregate tax basis in the Exit Facility would generally equal the issue price of the Exit Facility.
A U.S. Holder's holding period for the Exit Facility would begin the day following the exchange. Any gain or loss
recognized by a U.S. Holder from the exchange will be capital gain or loss, except to the extent described below under
“Market Discount.” Capital gain will generally be taxable at preferential rates to any non-corporate U.S. Holder whose
holding period in its Allowed Revolving Credit Agreement Claim is greater than one year at the time of the exchange.
The deductibility of capital losses is subject to limitations.

                   2.       Consequences to Holders of Allowed Senior Notes Claims.

         Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release and discharge
of Allowed Senior Note Claims, each holder thereof will receive its Pro Rata share of the Claims Equity Allocation
and the Senior Noteholders Subscription Rights.

          The extent to which a U.S. Holder of Allowed Senior Note Claims will recognize gain or loss pursuant to the
Plan will depend upon whether the receipt of New Common Shares and Subscription Rights in respect of its Claims
qualifies as a recapitalization within the meaning of Section 368(a)(1)(E) of the Tax Code. In general, receipt of New
Common Shares in respect of its Claims will qualify as a recapitalization if the Senior Notes are treated as "securities"
for U.S. federal income tax purposes. Whether an instrument constitutes a "security" is determined based on all the
facts and circumstances, but most authorities have held that the length of the original term of a debt instrument is an
important factor in determining whether a debt instrument is a security for U.S. federal income tax purposes. These
authorities have indicated that a term of less than five years is evidence that the instrument generally is not a security,
whereas a term of ten years or more is evidence that the instrument generally is a security. The 2024 Senior Notes had
a term to maturity of 7 years when issued and the 2026 Senior Notes had a term to maturity of 8 years when issued.
There are numerous other factors that could be taken into account in determining whether a debt instrument is a

                                                            56
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 61 of 99



security, including the security for payment, the creditworthiness of the obligor, the subordination or lack thereof to
other creditors, the right to vote or otherwise participate in the management of the obligor, convertibility of the
instrument into an equity interest of the obligor, whether payments of interest are fixed, variable or contingent, and
whether such payments are made on a current basis or accrued. Although the matter is not free from doubt, we believe
and intend to take the position that (i) the 2024 Notes and 2026 Notes should each be treated as securities and (ii) the
receipt of New Common Shares and Subscription Rights by a U.S. Holder in respect of its Senior Notes Claims should
be treated as a transaction that qualifies as a recapitalization for U.S. federal income tax purposes.

         Assuming the receipt of New Common Shares and Subscription Rights in respect of Senior Notes Claims is
treated as a transaction that qualifies as a recapitalization for U.S. federal income tax purposes, a U.S. Holder will
generally not recognize gain or loss on the exchange except to the extent that New Common Shares or Subscription
Rights are treated as received in satisfaction of accrued but untaxed interest on Senior Notes (see the "Accrued Interest"
discussion below). In addition, any market discount on the Senior Notes would carry over to the New Common Share
or Subscription Rights (see "Market Discount" discussion below). A U.S. Holder's aggregate tax basis in its New
Common Shares and Subscription Rights should be equal to the tax basis of the Senior Notes surrendered therefor,
and a U.S. Holder's holding period for its New Common Shares and Subscription Rights should include the holding
period for Senior Notes exchanged therefor.

          If any of the Senior Notes are not treated as securities for U.S. federal income tax purposes, an exchange of
such Senior Notes for New Common Shares and Subscription Rights would be treated as a taxable exchange under
Section 1001 of the Tax Code. In that case, a U.S. Holder would generally recognize gain or loss in an amount equal
to (a) the fair market value of New Common Shares and Subscription Rights received for such Senior Notes (other
than any New Common Shares or Subscription Rights treated as received in satisfaction of accrued but untaxed interest
on Senior Notes as discussed below under "Accrued Interest") less (b) such U.S. Holder's adjusted tax basis in such
Senior Notes. A U.S. Holder's initial aggregate tax basis in the New Common Shares and Subscription Rights received
would generally equal their respective fair market values. A U.S. Holder's holding period for such New Common
Shares and Subscription Rights would begin the day following the exchange. Any such gain or loss recognized by a
U.S. Holder will be capital gain or loss, except to the extent described below under "Accrued Interest" or "Market
Discount". Capital gain will generally taxable at preferential rates to non-corporate U.S. Holders whose holding period
in the Senior Notes is greater than one year at the time of such exchange. The deductibility of capital losses is subject
to limitations.

                  3.        Consequences to Holders of Allowed General Unsecured Claims.

         Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release and discharge
of Allowed General Unsecured Claims, each holder thereof will receive its Pro Rata share of the Claims Equity
Allocation.

          A U.S. Holder of a General Unsecured Claim will be treated as receiving its distributions under the Plan in a
taxable exchange pursuant to Section 1001 of the Code. Such a U.S. Holder should recognize gain or loss equal to the
difference between (a) the Cash or the fair market value of the New Common Shares, as applicable, to be received by
such U.S. Holder (other than any Cash or New Common Shares treated as received in satisfaction of accrued interest
on Senior Notes as discussed below under "Accrued Interest") and (b) such U.S. Holder's adjusted tax basis in its
Claim. Such gain or loss should be capital in nature (except to the extent described below under "Market Discount")
and should be long-term capital gain or loss if the debts constituting the surrendered Claim were held for more than
one year. U.S. Holders of Allowed General Unsecured Claims that receive New Common Shares should obtain a tax
basis in the New Common Shares equal to the fair market value thereof as of the date such property is distributed to
the U.S. Holder. The holding period for any such New Common Shares should begin on the day following the
Effective Date.

                  4.        Consequences to Holders of Allowed Existing Preferred Interests.

          Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release and discharge
of Allowed Existing Preferred Interests, each holder thereof will receive its Pro Rata share of 50% of the Existing
Interests Equity Allocation, the Existing Preferred Interest Subscription Rights, 50% of the Tranche A Warrants and
50% of the Tranche B Warrants.


                                                           57
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 62 of 99



          A U.S. holder will be treated as receiving its distributions under the Plan in a transaction that qualifies as a
recapitalization for U.S. federal income tax purposes. Therefore, a U.S. Holder will generally not recognize loss on
the exchange but will recognize gain to the extent of the lesser of (i) the amount of gain realized from the exchange
and (ii) the aggregate fair market value of the New Warrants and Subscription Rights received. A U.S. Holder's
aggregate tax basis in its New Common Shares should equal the tax basis of the Existing Preferred Interests
surrendered therefor, decreased by the fair market value of the New Warrants and Subscription Rights received and
increased by the amount of any gain recognized and the tax basis in its New Warrants and Subscription Rights should
equal their respective fair market values. A U.S. Holder's holding period for its New Common Shares should include
the holding period for Existing Preferred Interests surrendered therefor and the tax basis in its New Warrants and
Subscription Rights should begin on the day following the Effective Date.

                  5.        Consequences to Holders of Allowed Existing Common Interests.

          Pursuant to the Plan, in exchange for full and final satisfaction, compromise, settlement, release and discharge
of Allowed Existing Common Interests, each holder thereof will receive its Pro Rata share of 50% of the Existing
Interests Equity Allocation, the Existing Common Interest Subscription Rights, 50% of the Tranche A Warrants and
50% of the Tranche B Warrants.

          A U.S. holder will be treated as receiving its distributions under the Plan in a transaction that qualifies as a
recapitalization for U.S. federal income tax purposes. Therefore, a U.S. Holder will generally not recognize loss on
the exchange but will recognize gain to the extent of the lesser of (i) the amount of gain realized from the exchange
and (ii) the aggregate fair market value of the New Warrants and Subscription Rights received. A U.S. Holder's
aggregate tax basis in its New Common Shares should equal the tax basis of the Existing Common Interests
surrendered therefor, decreased by the fair market value of the New Warrants and Subscription Rights received and
increased by the amount of any gain recognized and the tax basis in its New Warrants and Subscription Right should
equal their respective fair market values. A U.S. Holder's holding period for its New Common Shares should include
the holding period for Existing Common Interests surrendered therefor and the tax basis in its New Warrants and
Subscription Rights should begin on the day following the Effective Date.

                  6.        Accrued Interest.

          A portion of the consideration received by U.S. Holders of Claims may be attributable to accrued but untaxed
interest on such Claims. Such amount should be taxable to that U.S. Holder as ordinary interest income if such accrued
interest has not been previously included in the holder's gross income for U.S. federal income tax purposes.
Conversely, U.S. Holders of Claims may be able to recognize a deductible loss to the extent that any accrued interest
on the Claims was previously included in the holder's gross income but was not paid in full by the Debtors. Such loss
may be ordinary, but the tax law is unclear on this point. The tax basis of any property determined to be received in
satisfaction of accrued but untaxed interest should equal the amount of such accrued but untaxed interest, and the
holding period for any such property should begin on the day following the Effective Date.

          If the fair value of the consideration is not sufficient to fully satisfy all principal and interest on Allowed
Claims, the extent to which such consideration will be attributable to accrued but untaxed interest is unclear. Under
the Plan, the aggregate consideration to be distributed to U.S. Holders of Allowed Claims in each Class will be
allocated first to the principal amount of Allowed Claims, with any excess allocated to untaxed interest that accrued
on such Claims, if any. Certain legislative history indicates that an allocation of consideration as between principal
and interest provided in a chapter 11 plan of reorganization is binding for U.S. federal income tax purposes, while
certain Treasury Regulations treat payments as allocated first to any accrued but untaxed interest. The IRS could take
the position that the consideration received by the U.S. Holder should be allocated in some way other than as provided
in the Plan. Holders of Claims are urged to consult their respective tax advisors regarding the proper allocation of the
consideration received by them under the Plan between principal and accrued but untaxed interest in such event. U.S.
Holders of Claims are urged to consult their own tax advisors regarding the proper allocation of the consideration
received by them under the Plan.




                                                           58
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 63 of 99



                  7.        Market Discount.

          Under the "market discount" provisions of the Tax Code, some or all of any gain realized by a U.S. Holder
of a Claim may be treated as ordinary income (instead of capital gain), to the extent of the amount of "market discount"
on the debt instruments constituting the exchanged Claim. In general, a debt instrument is considered to have been
acquired with "market discount" if it is acquired other than on original issue and if the U.S. Holder's adjusted tax basis
in the debt instrument is less than (a) the stated redemption price on the debt instrument at maturity or (b) in the case
of a debt instrument issued with OID, its "revised issue price," in each case, by at least a de minimis amount (equal to
0.25 percent of the stated redemption price of the debt instrument at maturity, multiplied by the number of remaining
whole years to maturity).

          Any gain recognized by a U.S. Holder on the taxable disposition of a Claim that had been acquired with
market discount should be treated as ordinary income to the extent of the market discount that accrued thereon while
such Claim was considered to be held by the holder (unless the holder elected to include market discount in income
as it accrued). In addition, in the event of recapitalization treatment (as described above), the Tax Code indicates that,
under Treasury regulations to be issued, any accrued market discount in respect of the Allowed Senior Notes Claims
should not be currently includable in income. However, such accrued market discount should carry over to any non-
recognition property received in exchange therefor (i.e., to the New Common Shares and the Subscription Rights).
Any gain recognized by a U.S. Holder upon a subsequent disposition of such property would be treated as ordinary
income to the extent of any accrued market discount carried over not previously included in income. To date, specific
Treasury regulations implementing this rule have not been issued. U.S. Holders are urged to consult their own tax
advisors concerning the application of the market discount rules to their Claims.

                  8.        Subscription Rights.

         A U.S. Holder that elects to exercise its Subscription Rights should be treated as purchasing, in exchange for
its Subscription Rights and the amount of cash paid by the U.S. Holder to exercise such Subscription Rights, New
Common Shares. Such a purchase should generally be treated as the exercise of an option under general tax principles,
and such U.S. Holder should not recognize income, gain, or loss for U.S. federal income tax purposes when it exercises
the Subscription Rights. A U.S. Holder's aggregate tax basis in the New Common Shares should equal the sum of (i)
the amount of cash paid by the U.S. Holder to exercise the Subscription Rights plus (ii) such U.S. Holder's tax basis
in the Subscription Rights immediately before the Subscription Rights are exercised. A U.S. Holder's holding period
for the New Common Shares received pursuant to such exercise should begin on the day following the Effective Date.

          A U.S. Holder that elects not to exercise the Subscription Rights may be entitled to claim a (likely short-term
capital) loss equal to the amount of tax basis allocated to such Subscription Rights, subject to any limitation on such
U.S. Holder's ability to utilize capital losses. U.S. Holders electing not to exercise their Subscription Rights are urged
to consult with their own tax advisors as to the tax consequences of such decision.

                  9.        Exercise or Lapse of a New Warrant.

          Except as discussed below with respect to the cashless exercise of a New Warrant, a U.S. Holder generally
will not recognize taxable gain or loss on the acquisition of New Common Shares upon exercise of a New Warrant
for cash. The U.S. Holder's tax basis in the share of our New Common Shares received upon exercise of the New
Warrant generally will be an amount equal to the sum of the U.S. Holder's initial tax basis in the New Warrant and
the exercise price of such New Warrant. The U.S. Holder's holding period for the New Common Shares received upon
exercise of the New Warrants will begin on the date following the date of exercise (or possibly the date of exercise)
of the New Warrants and will not include the period during which the U.S. Holder held the Warrants. If a New Warrant
is allowed to lapse unexercised, a U.S. Holder generally will recognize a capital loss equal to such U.S. Holder's tax
basis in the New Warrant.

         The tax consequences of a cashless exercise of a New Warrant are not clear under current tax law. A cashless
exercise may be tax-free, either because the exercise is not a gain realization event or because the exercise is treated
as a recapitalization for U.S. federal income tax purposes. In either tax-free situation, a U.S. Holder's basis in the New
Common Shares received would equal the U.S. Holder's basis in the New Warrant. If the cashless exercise was treated
as not being a gain realization event (and not a recapitalization), a U.S. Holder's holding period in the New Common


                                                           59
                Case 20-11548-CSS                Doc 883          Filed 10/23/20        Page 64 of 99



Shares would be treated as commencing on the date following the date of exercise (or possibly the date of exercise)
of the New Warrant. If the cashless exercise was treated as a recapitalization, the holding period of the New Common
Shares would include the holding period of the New Warrant.

         It is also possible that a cashless exercise could be treated in part as a taxable exchange in which gain or loss
would be recognized. In such event, a U.S. Holder could be deemed to have surrendered New Warrants equal to the
number of shares of New Common Shares having a value equal to the exercise price for the total number of New
Warrants to be exercised. The U.S. Holder would recognize capital gain or loss in an amount equal to the difference
between the fair market value of the New Common Shares represented by the New Warrants deemed surrendered and
the U.S. Holder's adjusted tax basis in the New Warrants deemed surrendered. In this case, a U.S. Holder's tax basis
in the New Common Shares received would equal the sum of the fair market value of the New Common Shares
represented by the New Warrants deemed surrendered and the U.S. Holder's adjusted tax basis in the New Warrants
exercised. A U.S. Holder's holding period for the New Common Shares would commence on the date following the
date of exercise (or possibly the date of exercise) of the New Warrant.

         Due to the absence of authority on the U.S. federal income tax treatment of a cashless exercise, there can be
no assurance which, if any, of the alternative tax consequences and holding periods described above would be adopted
by the IRS or a court of law. Accordingly, U.S. Holders are urged to consult their tax advisors regarding the tax
consequences of a cashless exercise.

                   10.      Possible Constructive Distributions.

          The terms of each New Warrant provide for an adjustment to the number of shares of New Common Shares
for which the New Warrant may be exercised or to the exercise price of the New Warrant in certain events. An
adjustment which has the effect of preventing dilution generally is not taxable. The U.S. Holders of the New Warrants
would, however, be treated as receiving a constructive distribution from us if, for example, the adjustment increases
the New Warrant holders' proportionate interest in our assets or earnings and profits (e.g., through an increase in the
number of shares of New Common Shares that would be obtained upon exercise) as a result of a distribution of cash
to the holders of shares of our New Common Shares which is taxable to the U.S. Holders of such shares. Such
constructive distribution would be subject to tax as described under that section in the same manner as if the U.S.
Holders of the New Warrants received a cash distribution from us equal to the fair market value of such increased
interest. Generally, a U.S. Holder's adjusted tax basis in its New Warrant would be increased to the extent any such
constructive distribution is treated as a dividend.

                   11.      Distributions on New Common Shares.

          Any distributions made on account of the New Common Shares will generally constitute dividends for U.S.
federal income tax purposes to the extent of the current or accumulated earnings and profits of Reorganized XOG as
determined under U.S. federal income tax principles. Such income will be includable in the gross income of a U.S.
Holders as ordinary income on the day actually or constructively received by such U.S. Holder. "Qualified dividend
income" received by an individual U.S. Holder is subject to preferential tax rates. To the extent that a U.S. Holder
receives distributions that would otherwise constitute dividends for U.S. federal income tax purposes but that exceed
such current and accumulated earnings and profits, such distributions will be treated first as a non-taxable return of
capital reducing the U.S. Holder's basis in its shares of the New Common Shares. Any such distributions in excess of
the U.S. Holder's basis in its shares (determined on a share-by-share basis) generally will be treated as capital gain.

          Subject to applicable limitations, distributions treated as dividends paid to U.S. Holders that are corporations
generally will be eligible for the dividends-received deduction. However, the dividends-received deduction is only
available if certain holding period requirements are satisfied. The length of time that a shareholder has held its stock
is reduced for any period during which the shareholder's risk of loss with respect to the stock is diminished by reason
of the existence of certain options, contracts to sell, short sales, or similar transactions. In addition, to the extent that
a corporation incurs indebtedness that is directly attributable to an investment in the stock on which the dividend is
paid, all or a portion of the dividends received deduction may be disallowed.




                                                             60
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 65 of 99



                  12.       Sale, Redemption or Repurchase of New Common Shares or New Warrants.

          Unless a non-recognition provision applies and except as discussed below, U.S. Holders generally will
recognize capital gain or loss upon the sale, redemption, or other taxable disposition of the New Common Shares or
New Warrants. Such capital gain or loss will be long-term capital gain or loss if at the time of the sale, exchange,
retirement, or other taxable disposition, the U.S. Holder's holding period in the New Common Shares or New Warrants
is more than one year. Long-term capital gains of an individual taxpayer generally are taxed at preferential rates. The
deductibility of capital losses is subject to certain limitations as described below. Under the recapture rules of section
108(e)(7) of the Tax Code, a U.S. Holder may be required to treat gain recognized on the taxable disposition of the
New Common Share or New Warrants as ordinary income if such U.S. Holder took a bad debt deduction with respect
to its Allowed Claim or recognized an ordinary loss on the exchange of its Allowed Claim for New Common Shares
or New Warrants. In addition, in the event the Allowed Senior Notes Claims are subject to recapitalization treatment,
any gain recognized by a U.S. Holder upon a subsequent disposition of the New Common Shares (or any stock or
property received for it in a later tax-free exchange) received will be treated as ordinary income for U.S. federal income
tax purposes to the extent of any accrued market discount carried over to the New Common Shares not previously
included in income (see "Market Discount" above).

                  13.       Consequences of Owning and Disposing of the Exit Facility.

                            (a)      Interest on the Exit Facility.

          This discussion assumes that the Exit Facility will be issued with no more than a de minimis amount of
original issue discount (if any) for U.S. federal income tax purposes. Stated interest on the Exit Facility generally will
be taxable to a U.S. Holder of the Exit Facility as ordinary income at the time it is paid or accrued in accordance with
the U.S. Holder’s usual method of accounting for tax purposes.

                            (b)      Sale, Redemption, or Repurchase of the Exit Facility.

          Unless a non-recognition provision applies, a U.S. Holder of the Exit Facility generally will recognize capital
gain or loss upon the sale, redemption, or other disposition of the Exit Facility. Such capital gain or loss will be long-
term capital gain or loss if at the time of the sale, exchange, retirement, or other taxable disposition, the U.S. Holder's
holding period in the Exit Facility is more than one year. Long-term capital gain of an individual taxpayer generally
is taxed at preferential rates. The deductibility of capital losses is subject to certain limitations as discussed in
“Limitations on Use of Capital Losses” below.

                  14.       Limitation on Use of Capital Losses.

          U.S. Holders who recognize capital losses as a result of the distributions under the Plan will be subject to
limits on their use of capital losses. For non-corporate U.S. Holders, capital losses may be used to offset any capital
gains (without regard to holding periods) plus ordinary income to the extent of the lesser of (a) $3,000 ($1,500 for
married individuals filing separate returns) or (b) the excess of the capital losses over the capital gains. U.S. Holders,
other than corporations, may carry over unused capital losses and apply them to capital gains and a portion of their
ordinary income for an unlimited number of years. For corporate U.S. Holders, losses from the sale or exchange of
capital assets may only be used to offset capital gains. U.S. Holders who have more capital losses than can be used
in a tax year may be allowed to carry over the excess capital losses for use in succeeding tax years. Corporate U.S.
Holders may only carry over unused capital losses for the five years following the capital loss year, but are also
allowed to carry back unused capital losses to the three years preceding the capital loss year.

D.                Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed Claims or
Interests Entitled to Vote.

        The following discussion assumes that the Debtors will pursue the Stand-Alone Restructuring currently
contemplated by the Plan. Non-U.S. Holders of Claims or Interests are urged to consult their tax advisors regarding
the tax consequences of the Stand-Alone Restructuring. The discussion does not include any non-U.S. tax
considerations. The rules governing the U.S. federal income tax consequences to non-U.S. Holders are complex. Each
non-U.S. Holder is urged to consult its own tax advisor regarding the U.S. federal, state, and local and the non-U.S.


                                                            61
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 66 of 99



tax consequences of the consummation of the Plan to such Non-U.S. Holder and the ownership and disposition of the
New Common Shares, the New Warrants and the Exit Facility.

                  1.        Gain Recognition.

         Any gain realized by a non-U.S. Holder on the exchange of its Claim or Interest generally will not be subject
to U.S. federal income taxation unless (i) the non-U.S. Holder is an individual who was present in the United States
for 183 days or more during the taxable year in which the restructuring transactions occur and certain other conditions
are met (ii) such gain is effectively connected with the conduct by such non-U.S. Holder of a trade or business in the
United States (and if an income tax treaty applies, such gain is attributable to a permanent establishment maintained
by such non-U.S. Holder in the United States) or (iii) in the case of Existing Interests, XOG is a "United States real
property holding corporation" ("USRPHC") for U.S. federal income tax purposes at any time within the shorter of the
five-year period preceding the disposition or the non-U.S. Holder's holding period for the Existing Interest.

         If the first exception applies, the non-U.S. Holder generally will be subject to U.S. federal income tax at a
rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax treaty) on the amount
by which such non-U.S. Holder's capital gains allocable to U.S. sources exceed capital losses allocable to U.S. sources
during the taxable year of the exchange. If the second exception applies, the non-U.S. Holder generally will be subject
to U.S. federal income tax with respect to any gain realized on the exchange. In order to claim an exemption from
withholding tax, such non-U.S. Holder will be required to provide a properly executed IRS Form W-8ECI (or such
successor form as the IRS designates). In addition, if such a non-U.S. Holder is a corporation, it may be subject to a
branch profits tax equal to 30 percent (or such lower rate provided by an applicable treaty) of its effectively connected
earnings and profits for the taxable year, subject to certain adjustments.

          If the exception in the third bullet applies, a non-U.S. Holder generally will be subject to U.S. federal income
tax on any gain recognized on the disposition of all or a portion of its Existing Interests under the Foreign Investment
in Real Property Tax Act ("FIRPTA"). Taxable gain from the disposition of an interest in a USRPHC (generally equal
to the difference between the amount realized and such non-U.S. Holder's adjusted tax basis in such Existing Interest)
will constitute effectively connected income. A non-U.S. Holder will also be subject to withholding tax equal to 15%
of the amount realized on the sale and the non-U.S. Holder generally will be required to file a U.S. federal income tax
return. The amount of any such withholding would be allowed as a credit against the non-U.S. Holder's federal income
tax liability and may entitle the non-U.S. Holder to a refund, provided that the non-U.S. Holder properly and timely
files a tax return with the IRS.

          The Debtors expect that Reorganized XOG will be a USRPHC. However, currently, the Debtors believe that
the Existing Common Interests are, but the Existing Preferred Interests are not, treated as "regularly traded" on an
established securities market. Therefore, in general, the FIRPTA provisions will not apply upon a disposition of
Existing Common Interests if (x) such the Existing Common Interests continue to be regularly traded on an established
securities market and (y) the non-U.S. Holder did not directly or indirectly own more than 5% of the value of the
Existing Common Interests during a specified testing period. Additionally, the FIRPTA provisions generally will not
apply upon a disposition of Existing Preferred Interests if (i) the Existing Preferred Interests continue to not be
regularly traded on an established securities market, (ii) the Existing Common Interests continue to be regularly traded
on an established securities market and (iii) the non-U.S. Holder did not own Existing Preferred Interests with a value
greater than 5% of the value of the Existing Common Interests during a specified testing period. In general, a
corporation is a USRPHC as to a non-U.S. Holder if the fair market value of the corporation's U.S. real property
interests (as defined in the Tax Code and applicable Treasury Regulations) equals or exceeds 50% of the aggregate
fair market value of its worldwide real property interests and its other assets used or held for use in a trade or business
(applying certain look-through rules to evaluate the assets of subsidiaries) at any time within the shorter of the 5-year
period ending on the effective time of the applicable disposition or such non-U.S. Holder's holding period.

                  2.        Interest.

          Payments made to a non-U.S. Holder pursuant to the Plan that are attributable to accrued but untaxed interest
and interest payments made in respect of the Exit Facility generally will not be subject to U.S. federal income or
withholding tax, provided that (i) such non-U.S. Holder does not actually or constructively own 10 percent or more
of the total combined voting power of all classes of the stock of XOG or Reorganized XOG, as applicable, (ii) such


                                                            62
               Case 20-11548-CSS               Doc 883         Filed 10/23/20        Page 67 of 99



non-U.S. Holder is not a "controlled foreign corporation" that is a "related person" with respect to XOG or Reorganized
XOG, as applicable (each, within the meaning of the Tax Code) and (iii) the withholding agent has received or
receives, prior to payment, appropriate documentation (generally, IRS Form W-8BEN or W-8BEN-E) establishing
that the non-U.S. Holder is not a U.S. person (the "Portfolio Interest Exception"), unless such interest is effectively
connected with the conduct by the non-U.S. Holder of a trade or business within the United States (in which case,
provided the non-U.S. Holder provides a properly executed IRS Form W-8ECI (or successor form) to the withholding
agent, the non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will be subject to U.S. federal
income tax in the same manner as a U.S. Holder (unless an applicable income tax treaty provides otherwise), and a
non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be subject to a branch profits tax
with respect to such non-U.S. Holder's effectively connected earnings and profits that are attributable to the accrued
but untaxed interest at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax
treaty)). A non-U.S. Holder that does not qualify for the Portfolio Interest Exception to withholding tax with respect
to accrued but untaxed interest that is not effectively connected income generally will be subject to withholding of
U.S. federal income tax at a 30 percent rate (or at a reduced rate or exemption from tax under an applicable income
tax treaty) on payments that are attributable to accrued but untaxed interest. For purposes of providing a properly
executed IRS Form W-8BEN or W-8BEN-E, special procedures are provided under applicable Treasury Regulations
for payments through qualified foreign intermediaries or certain financial institutions that hold customers' securities
in the ordinary course of their trade or business.

                  3.       Distributions on New Common Shares.

          Distributions made (or deemed made) on the New Common Shares and distributions deemed made on the
New Warrants (see "Certain U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Claims and Interests
Entitled to Vote--Possible Constructive Distributions) will generally constitute dividends for U.S. federal income tax
purposes to the extent paid out of Reorganized XOG's accumulated earnings and profits, as determined under U.S.
federal income tax principles. Distributions in excess of Reorganized XOG's current and accumulated earnings and
profits will generally constitute a return of capital, which generally would be subject to withholding under FIRPTA
(as defined below) at a rate of 15%, and will first be applied against and reduce a non-U.S. Holder's adjusted tax basis
in its New Common Shares or New Warrants, but not below zero. Distributions not treated as dividends and in excess
of a Holder's adjusted basis will generally be treated as capital gain subject to the rules discussed under "--Gain on
Disposition of New Common Shares or New Warrants".

          Dividends paid to a non-U.S. Holder of New Common Shares or New Warrants will generally be subject to
withholding of U.S. federal income tax at a 30% rate or such lower rate as may be specified by an applicable income
tax treaty. However, dividends that are effectively connected with the conduct of a trade or business by the non-U.S.
Holder within the United States (and, if required by an applicable income tax treaty, are attributable to a U.S.
permanent establishment of the non-U.S. Holder) are not subject to withholding, provided certain certification and
disclosure requirements are satisfied. Instead, such dividends are generally subject to U.S. federal income tax on a
net income basis in the same manner as if the non-U.S. Holder were a United States person as defined under the Tax
Code. Any such effectively connected dividends received by a foreign corporation may be subject to an additional
"branch profits tax" at a 30% rate or such lower rate as may be specified by an applicable income tax treaty.

          A non-U.S. Holder of New Common Shares or New Warrants who wishes to claim the benefit of an
applicable income tax treaty and avoid backup withholding, as discussed below, for dividends, will be required (a) to
complete the applicable IRS Form W-8BEN or Form W-8BEN-E and certify under penalty of perjury that such Holder
is not a United States person as defined under the Tax Code and is eligible for treaty benefits or (b) if the New Common
Share or New Warrants are held through certain foreign intermediaries, to satisfy the relevant certification
requirements of applicable U.S. Treasury regulations. Special certification and other requirements apply to certain
non-U.S. Holders that are pass-through entities rather than corporations or individuals. A non-U.S. Holder of New
Common Shares or New Warrants eligible for a reduced rate of U.S. withholding tax pursuant to an income tax treaty
may obtain a refund of any excess amounts withheld by timely filing an appropriate claim for refund with the IRS.

                  4.       Gain on Disposition of New Common Shares, New Warrants or the Exit Facility.

         Any gain realized on the sale, exchange or other taxable disposition of New Common Shares, New Warrants
or the Exit Facility generally will not be subject to U.S. federal income tax unless:


                                                          63
                Case 20-11548-CSS               Doc 883          Filed 10/23/20        Page 68 of 99



                            (i)      the gain is effectively connected with a trade or business of the non-U.S. Holder
                                     in the United States (and, if required by an applicable income tax treaty, is
                                     attributable to a U.S. permanent establishment of the non-U.S. Holder);

                            (ii)     the non-U.S. Holder is an individual who is present in the United States for 183
                                     days or more in the taxable year of that disposition, and certain other conditions
                                     are met; or

                            (iii)    in the case of a disposition of New Common Shares or New Warrants,
                                     Reorganized XOG is a USRPHC for U.S. federal income tax purposes at any time
                                     within the shorter of the five-year period preceding the disposition or the non-U.S.
                                     Holder's holding period for New Common Shares or New Warrants.

          A non-U.S. Holder described in the first bullet point above will generally be subject to tax on the net gain
derived from the sale or other disposition under regular graduated U.S. federal income tax rates applicable to such
Holder as if it were a United States person as defined under the Tax Code. In addition, if a non-U.S. Holder described
in the first bullet point above is a corporation for U.S. federal income tax purposes, it may be subject to a "branch
profits tax" equal to 30% of its effectively connected earnings and profits (subject to adjustments) or at such lower
rate as may be specified by an applicable income tax treaty.

          An individual non-U.S. Holder described in the second bullet point above will generally be subject to a flat
30% (or such lower rate as may be specified by an applicable income tax treaty) tax on the gain derived from the sale
or other disposition, which may be offset by its U.S. source capital losses, even though the individual is not considered
a resident of the United States, provided such non-U.S. Holder has timely filed U.S. federal income tax returns with
respect to such losses.

          If the exception in the third bullet applies, a non-U.S. Holder generally will be subject to U.S. federal income
tax on any gain recognized on the disposition of all or a portion of its New Common Shares or New Warrants under
FIRPTA. If the FIRPTA provisions apply with respect to a non-U.S. Holder, taxable gain from the disposition of an
interest in a USRPHC (generally equal to the difference between the amount realized and such non-U.S. Holder's
adjusted tax basis in such interest) will constitute effectively connected income. Further the buyer of the New
Common Shares or New Warrants may be required to withhold tax equal to 15% of the amount realized on the sale
and the non-U.S. Holder generally will be required to file a U.S. federal income tax return. The amount of any such
withholding would be allowed as a credit against the non-U.S. Holder's federal income tax liability and may entitle
the non-U.S. Holder to a refund, provided that the non-U.S. Holder properly and timely files a tax return with the IRS.
In general, the FIRPTA provisions will not apply (a) upon a disposition of a New Warrant if, either (1) (x) our common
stock is "regularly traded" as defined by applicable Treasury Regulations, on an established securities market, (y) the
New Warrants are not "regularly traded" and (z) the fair market value of the New Warrants owned, actually or
constructively, by the non-U.S. Holder on the date the New Warrants were acquired was equal to or less than the fair
market value of 5% of our outstanding shares of common stock or (2) the New Warrants are considered regularly
traded and, at all times during the shorter of the five-year period preceding the disposition date or the non-U.S. Holder's
holding period, the non-U.S. Holder owns, actually or constructively, 5% or less of the outstanding New Warrants or
(b) upon a disposition of New Common Shares if (x) the non-U.S. Holder does not directly or indirectly own more
than 5% of the value of such interests during a specified testing period and (y) such interest is regularly traded on an
established securities market.

         The Debtors expect that Reorganized XOG will be a USRPHC. At this time the Reorganized Debtors have
not determined whether it is likely that its New Common Shares or New Warrants will be treated as "regularly traded"
for U.S. federal income tax purposes.

E.       FATCA.

         Under the Foreign Account Tax Compliance Act ("FATCA"), foreign financial institutions and certain other
foreign entities must report certain information with respect to their U.S. account holders and investors or be subject
to withholding at a rate of 30 percent on the receipt of "withholdable payments." For this purpose, "withholdable
payments" are generally U.S. source payments of fixed or determinable, annual or periodical income (including


                                                            64
               Case 20-11548-CSS                Doc 883         Filed 10/23/20        Page 69 of 99



dividends, if any, on shares of New Common Shares and interest payments on the Exit Facility). FATCA withholding
will apply even if the applicable payment would not otherwise be subject to U.S. federal nonresident withholding.

         Previously, withholding with respect to gross proceeds from the disposition of certain property like the New
Common Shares and Exit Facility was scheduled to begin on January 1, 2019, however, such withholding has been
eliminated under proposed U.S. Treasury regulations, which can be relied on until final regulations become effective.

        Each non-U.S. Holder is urged to consult its own tax advisor regarding the possible impact of these rules on
such non-U.S. Holder.

F.       Information Reporting and Backup Withholding.

           The Debtors or any other applicable withholding agent will withhold all amounts required by law to be
withheld from payments of interest, dividends and other amounts payable under the Plan or in connection with
payments made on account of consideration received pursuant to the Plan. The Debtors will comply with all applicable
reporting requirements of the Tax Code. In general, information reporting requirements may apply to distributions or
payments made to a holder of a Claim or Interest under the Plan or in connection with payments made on account of
consideration received pursuant to the Plan. Additionally, under the backup withholding rules, a holder of a Claim or
Interest may be subject to backup withholding with respect to distributions or payments made pursuant to the Plan or
in connection with payments made on account of consideration received pursuant to the Plan unless, in the case of a
U.S. Holder, such U.S. Holder provides a properly executed IRS Form W-9 and, in the case of non-U.S. Holder, such
non-U.S. Holder provides a properly executed applicable IRS Form W-8 (or otherwise establishes such non-U.S.
Holder's eligibility for an exemption). The current backup withholding rate is 24 percent. Backup withholding is not
an additional tax but is, instead, an advance payment that may entitle the holder to a refund from the IRS to the extent
it results in an overpayment of tax, provided that the required information is provided to the IRS.

         In addition, from an information reporting perspective, the Treasury Regulations generally require disclosure
by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer's claiming a loss in excess
of specified thresholds. Holders are urged to consult their tax advisors regarding these regulations and whether the
transactions contemplated by the Plan would be subject to these regulations and require disclosure on the holders' tax
returns.

      THE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF UNITED STATES FEDERAL
INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER OF A CLAIM OR
INTEREST IN LIGHT OF SUCH HOLDER'S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL
HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO CONSULT WITH THEIR TAX ADVISORS AS TO
THE PARTICULAR TAX CONSEQUENCES TO THEM UNDER THE PLAN, INCLUDING THE
APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, NON-US, OR OTHER TAX LAWS, AND OF ANY
CHANGE IN APPLICABLE TAX LAWS.




                                                           65
                Case 20-11548-CSS                Doc 883          Filed 10/23/20         Page 70 of 99



XIII.    RECOMMENDATION OF THE DEBTORS

          In the opinion of the Debtors, the Plan is preferable to the alternatives described in this Disclosure Statement
because it provides for a larger distribution to Holders of Allowed Claims and Interests than would otherwise result
in a liquidation under chapter 7 of the Bankruptcy Code. In addition, any alternative other than Confirmation could
result in extensive delays and increased administrative expenses resulting in smaller distributions to Holders of
Allowed Claims and Interests than proposed under the Plan. Accordingly, the Debtors recommend that Holders of
Claims and Interests entitled to vote to accept or reject the Plan support Confirmation and vote to accept the Plan.

                                                                               Extraction Oil & Gas, Inc. on behalf of
                                                                               itself and each of the other Debtors
                                                                     By:       /s/ Matthew R. Owens
                                                                     Name:     Matthew R. Owens
                                                                     Title:    President and Chief Executive Officer
                                                                               Extraction Oil & Gas, Inc.
Prepared By:

Dated: October 23, 2020                       /s/ Richard W. Riley
Wilmington, Delaware                          WHITEFORD, TAYLOR & PRESTON LLC16
                                              Marc R. Abrams (DE No. 955)
                                              Richard W. Riley (DE No. 4052)
                                              Stephen B. Gerald (DE No. 5857)
                                              The Renaissance Centre
                                              405 North King Street, Suite 500
                                              Wilmington, Delaware 19801
                                              Telephone:       (302) 353-4144
                                              Facsimile:       (302) 661-7950
                                              Email:           mabrams@wtplaw.com
                                                               rriley@wtplaw.com
                                                               sgerald@wtplaw.com
                                              - and -
                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              Christopher Marcus, P.C. (admitted pro hac vice)
                                              Allyson Smith Weinhouse (admitted pro hac vice)
                                              Ciara Foster (admitted pro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone:       (212) 446-4800
                                              Facsimile:       (212) 446-4900
                                              Email:           christopher.marcus@kirkland.com
                                                               allyson.smith@kirkland.com
                                                               ciara.foster@kirkland.com

                                              Co-Counsel to the Debtors and Debtors in Possession




16   Whiteford, Taylor & Preston LLC operates as Whiteford Taylor & Preston L.L.P. in jurisdictions outside of Delaware.


                                                             66
Case 20-11548-CSS          Doc 883       Filed 10/23/20       Page 71 of 99



                                  Exhibit A

                   Chapter 11 Plan (See Docket No. 881)

    (Will be attached to the Solicitation Version of Disclosure Statement)
Case 20-11548-CSS          Doc 883       Filed 10/23/20       Page 72 of 99



                                  Exhibit B

                     Restructuring Support Agreement

                       (See Docket No. 338, Exhibit B)

    (Will be attached to the Solicitation Version of Disclosure Statement)
Case 20-11548-CSS   Doc 883     Filed 10/23/20   Page 73 of 99



                         Exhibit C

                    Liquidation Analysis
                      Case 20-11548-CSS             Doc 883        Filed 10/23/20        Page 74 of 99




                                                  Liquidation Analysis

      THE DEBTORS MAKE NO REPRESENTATIONS OR WARRANTIES REGARDING THE
      ACCURACY OF THE ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN. THERE
      CAN BE NO ASSURANCE THAT THE VALUES REFLECTED IN THIS LIQUIDATION
      ANALYSIS WOULD BE REALIZED IF THE DEBTORS WERE, IN FACT, TO UNDERGO
      SUCH A LIQUIDATION UNDER CHAPTER 7, AND ACTUAL RESULTS COULD VARY
      MATERIALLY FROM THOSE ESTIMATED HEREIN.

           1. Introduction

              Extraction Oil & Gas, Inc., 7N, LLC, 8 North, LLC, Axis Exploration, LLC, Extraction
      Finance Corp., Mountaintop Minerals, LLC, Northwest Corridor Holdings, LLC, Table Mountain
      Resources, LLC, XOG Services, LLC, and XTR Midstream, LLC (each a “Debtor” and,
      collectively, the “Debtors”), with the assistance of their restructuring, legal, and financial advisors,
      have prepared this hypothetical liquidation analysis (the “Liquidation Analysis”) in connection
      with the Joint Plan of Reorganization of Extraction Oil & Gas, Inc. and Its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or modified from
      time to time, the “Plan”)1 and related disclosure statement (as amended, supplemented, or
      modified from time to time, the “Disclosure Statement”). This Liquidation Analysis indicates the
      estimated recoveries that may be obtained by Holders of Claims and Interests in a hypothetical
      liquidation pursuant to chapter 7 of the Bankruptcy Code as an alternative to the Plan.

              Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires
      that the Bankruptcy Court find, as a condition to confirmation of the Plan, that each Holder of a
      Claim or Interest in each Impaired Class: (a) has accepted the Plan; or (b) will receive or retain
      under the Plan property of a value, as of the Effective Date, that is not less than the amount that
      such holder would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.
      To demonstrate compliance with section 1129(a)(7) of the Bankruptcy Code, this Liquidation
      Analysis: (1) estimates the cash proceeds (the “Liquidation Proceeds”) that a chapter 7 trustee
      (the “Trustee”) would generate if each of the Chapter 11 Cases were converted to a chapter 7 case
      on the Effective Date and the assets of each Debtor’s Estate were liquidated; (2) determines the
      distribution (the “Liquidation Distribution”) that each Holder of a Claim or Interest would receive
      from the Liquidation Proceeds under the priority scheme dictated under chapter 7 of the
      Bankruptcy Code; and (3) compares each Holder’s Liquidation Distribution to the distribution
      under the Plan that such Holder would receive if the Plan were confirmed and consummated.
      Accordingly, asset values discussed herein may be different than amounts referred to in the Plan.
      This Liquidation Analysis is based upon certain assumptions discussed herein and in the
      Disclosure Statement.

           2. Basis of Presentation

              This Liquidation Analysis has been prepared assuming that the Debtors would convert their
      cases from chapter 11 cases to chapter 7 cases on January 31, 2021 (the “Conversion Date”) and
      would be liquidated thereafter pursuant to chapter 7 of the Bankruptcy Code. The Debtors believe


1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan or Disclosure
    Statement, as applicable.
                                                               1
             Case 20-11548-CSS         Doc 883      Filed 10/23/20     Page 75 of 99

that the Conversion Date is a reasonable proxy for the Effective Date of the Plan. This Liquidation
Analysis was prepared on a legal entity basis for each Debtor and summarized into a consolidated
report. The pro forma values referenced herein are as of August 31, 2020 and include a roll-
forward amount representative of activity between August 31, 2020 and January 31, 2021. This
Liquidation Analysis is summarized in the table contained herein.

        This Liquidation Analysis represents an estimate of recovery values and percentages based
upon a hypothetical liquidation of the Debtors. It is assumed that, on the Conversion Date, the
Bankruptcy Court would appoint a Trustee who would sell the assets of the Debtors during the
course of a three-month period following the Conversion Date (the “Marketing Period”) and
distribute the cash proceeds, net of liquidation-related costs, to Holders of Claims and Interests in
accordance with the priority scheme set forth in chapter 7 of the Bankruptcy Code. Following the
three-month Marketing Period, a transition of service and wind-down of the Estates is assumed to
occur over a three-month period (the “Wind-Down Period”). It is assumed that the Trustee will
retain counsel and other necessary advisors to assist in the liquidation and wind-down of the
Estates.

       The determination of the hypothetical proceeds from the liquidation of assets is a highly
uncertain process involving the extensive use of estimates and assumptions which, although
considered reasonable by the Debtors’ managing officers (“Management”) and the Debtors’
advisors, are inherently subject to significant business, economic, and competitive uncertainties
and contingencies beyond the control of the Debtors and Management.

       The cessation of business in a liquidation is likely to trigger certain Claims that otherwise
would not exist under a Plan absent a liquidation. Examples of these kinds of Claims include
various potential employee Claims (including any severance Claims or Claims related to the
WARN Act), new bonding or letters of credit for plugging and abandonment liabilities, litigation,
and Claims related to rejection of Executory Contracts and Unexpired Leases, in addition to other
potential Claims. Some of these Claims could be significant and might be entitled to priority in
payment over General Unsecured Claims. Those priority Claims would be paid before any
Liquidation Proceeds would be made available to pay General Unsecured Claims.

       In preparing this Liquidation Analysis, the Debtors have estimated an amount of Allowed
Claims for each Class of claimants based upon a review of the Debtors’ balance sheets as of
August 31, 2020, adjusted for estimated balances as of the Conversion Date where applicable.
The estimate of all Allowed Claims in this Liquidation Analysis is generally based on the par value
of those Claims. The estimate of the amount of Allowed Claims set forth in this Liquidation
Analysis should not be relied upon for any other purpose, including, without limitation, any
determination of the value of any distribution to be made on account of Allowed Claims under the
Plan. The actual amount of Allowed Claims could be materially different from the amount of
Claims estimated in this Liquidation Analysis.            NOTHING CONTAINED IN THIS
LIQUIDATION ANALYSIS IS INTENDED TO BE OR CONSTITUTES A CONCESSION OR
ADMISSION OF THE DEBTORS.

        No recovery or related litigation costs have been attributed to any potential avoidance
actions under the Bankruptcy Code, including potential preferences or fraudulent transfer actions
due to, among other issues, the cost of such litigation, the uncertainty of the outcome, and
anticipated disputes regarding these matters.

       Professional fees, Trustee fees, administrative expenses, priority Claims, and other such
                                                2
             Case 20-11548-CSS         Doc 883      Filed 10/23/20     Page 76 of 99

Claims that may arise in a liquidation scenario would have to be paid in full from the Liquidation
Proceeds before any proceeds are made available to holders of General Unsecured Claims. Under
the priority scheme dictated under chapter 7 of the Bankruptcy Code, no junior creditor would
receive any distributions until all senior creditors are paid in full, and no equity holder would
receive any distribution until all creditors are paid in full. The assumed distributions to creditors
as reflected in this Liquidation Analysis are estimated in accordance with the priority scheme
dictated under chapter 7 of the Bankruptcy Code.

       This Liquidation Analysis does not include comprehensive estimates for the tax
consequences that may be triggered upon the liquidation and sale of assets in the manner described
above. Such tax consequences could be material.

   3. Liquidation Process

        For purposes of this Liquidation Analysis, the Debtors’ hypothetical liquidation would be
conducted in a chapter 7 environment with the Trustee managing the bankruptcy estate of each
Debtor to maximize recoveries in an expedited process. The Trustee’s initial step would be to
develop a liquidation plan to generate proceeds from the sale of entity-specific assets for
distribution to creditors. The three major components of the liquidation are as follows:

       •   generation of cash proceeds from remaining assets;

       •   costs related to the liquidation process, such as Estate wind-down costs and Trustee,
           professional, broker, and other administrative fees; and

       •   distribution of net proceeds generated from asset sales to the Holders of Claims and
           Interests in accordance with the priority scheme under chapter 7 of the Bankruptcy
           Code.

   4. Distribution of Net Proceeds to Claimants

        Any available net proceeds would be allocated to the applicable Holders of Claims and
Interests in strict priority in accordance with section 726 of the Bankruptcy Code:
       •   Chapter 7 Liquidation Adjustments – wind-down costs, estimated fees paid to the
           Trustee, and certain professional and/or broker fees;

       •   DIP Claims – includes estimated DIP Claims and DIP Professional Fee Carve-Out
           Claims (as defined below);

       •   Administrative Claims and Priority Tax Claims – includes estimated Claims for
           postpetition accounts payable, accrued expenses, accrued and unpaid professional fees
           excluded from any carveout, estimated Claims arising under section 503(b)(9) of the
           Bankruptcy Code and certain estimated unsecured Claims entitled to priority under
           section 507 of the Bankruptcy Code;

       •   Other Secured Claims and Other Priority Claims – includes Other Secured Claims
           (Class 1) related to accrued and unpaid expenses that could become subject to
           mechanic’s and materialman’s liens and Other Priority Claims (Class 2) related to
           accrued and unpaid production and ad valorem taxes;

                                                3
                      Case 20-11548-CSS             Doc 883        Filed 10/23/20        Page 77 of 99

               •    Revolving Credit Agreement Claims – includes Revolving Credit Agreement Claims
                    (Class 3) arising under the RBL Credit Agreement;

               •    Unsecured Claims – includes the principal and accrued and unpaid prepetition interest
                    on the Senior Notes Claims (Class 4), estimated Trade Claims (Class 5), and General
                    Unsecured Claims (Class 6). It is also assumed that any Deficiency Claims (as defined
                    herein) are assumed to be asserted at each Debtor entity and are entitled to pari passu
                    treatment with General Unsecured Claims; and

               •    Other Claims and Interests – to the extent any available net proceeds remain available
                    for distribution after satisfaction in full of the foregoing classes of Claims, distributions
                    would be made to Holders of Existing Preferred Interests (Class 7), Existing Common
                    Interests (Class 8), Other Equity Interests (Class 9), Intercompany Claims (Class 10),
                    Intercompany Interests (Class 11), and Section 510(b) Claims (Class 12).

              Pursuant to the distribution scheme under chapter 7 of the Bankruptcy Code, no junior
      creditor would receive any distribution until all senior creditors are paid in full, and no equity
      holder would receive any distribution until all creditors are paid in full. The assumed distributions
      to creditors as reflected in this Liquidation Analysis are estimated in accordance with the
      applicable provisions of chapter 7.

           5. Conclusion

             The amount of the final Allowed Claims against the Debtors’ Estates may differ from the
      Claim amounts used in this Liquidation Analysis. Additionally, asset values discussed herein may
      be different than amounts referred to in the Plan, which presumes the reorganization of the
      Debtors’ assets and liabilities as a going concern under chapter 11 of the Bankruptcy Code.

             The Debtors have determined, as summarized in the following analysis (the “Projected
      Liquidation Recovery”), that upon the Effective Date, the Plan will provide all Holders of Claims
      and Interests with a recovery (if any) that is not less than what they would otherwise receive
      pursuant to a liquidation of the Debtors under chapter 7 of the Bankruptcy Code. Accordingly,
      the Debtors believe that the Plan satisfies the requirement of section 1129(a)(7) of the Bankruptcy
      Code.2
       Summary of Projected Midpoint Claims & Recoveries - USD in Thousands

                                                     Projected Claims in       Estimated Plan    Projected Liquidation
       Class          Claims / Equity Interests      Liquidation Analysis        Recovery             Recovery
         1     Other Secured Claims                 $            40,000.0                 100.0%               100.0%
         2     Other Priority Claims                                   -                  100.0%                     NA
         3     Revolving Credit Agreement Claims                387,356.1                 100.0%                 63.8%
         4     Senior Note Claims                             1,131,866.2                  26.9%                  0.0%
         5     Trade Claims                                       1,369.5                 100.0%                  0.0%
         6     General Unsecured Claims                         529,801.9                  17.6%                  0.0%
         7     Existing Preferred Claims                        198,659.7                   3.2%                  0.0%
         8     Existing Common Interests              138,135,046 shares                      NA                    NA
         9     Other Equity Interests                                  NA                   0.0%                  0.0%
        10     Intercompany Claims                                     -            0% / 100.0%                   0.0%
        11     Intercompany Interests                                  -            0% / 100.0%                   0.0%
        12     Section 510(b) Claims                                   NA                     NA                    NA


2
    This Liquidation Analysis was prepared on a legal entity basis for each Debtor and the Projected Liquidation Recovery
    assumes that the Debtors would be liquidated in jointly administered chapter 7 cases, but on a nonconsolidated basis.
                                                               4
                                      Case 20-11548-CSS                                Doc 883                Filed 10/23/20                       Page 78 of 99

                    The following table summarizes this Liquidation Analysis for the aggregated Debtor
            entities. This Liquidation Analysis should be reviewed with the accompanying notes.

                                                                                            Assets                     Pro Forma     Estimated Recovery - %                  Estimated Liquidation Value
Aggregated Legal Entities - USD $000s                                Notes         8/31/2020       Adjustments         1/31/2021      Low       Mid      High          Low                    Mid                High
Gross Liquidation Proceeds
Liquidated Balance Sheet
   Cash And Cash Equivalents                                          [A]      $              - $             - $          -               -         -         -   $          - $                   - $                 -
   Accounts Receivable, Net                                           [B]              121,599.4       (20,099.3)   101,500.2         83.2%     88.2%     93.2%         84,459.5              89,534.5            94,609.5
   Inventory, prepaid expenses and other                              [C]               31,834.0              -      31,834.0         15.4%     16.1%     16.9%          4,899.5               5,137.9             5,376.4
   Oil And Gas Properties, Net                                        [D]            1,994,285.5              -   1,994,285.5         28.6%     31.1%     34.3%        570,000.0             620,000.0           685,000.0
   Commodity derivative asset                                         [E]               24,590.9              -      24,590.9          0.0%      0.0%      0.0%               -                     -                   -
   Other non-current assets                                           [E]               16,298.0              -      16,298.0          0.0%      0.0%      0.0%               -                     -                   -
Total Assets                                                                   $ 2,188,607.8 $         (20,099.3) $ 2,168,508.5      30.4%     33.0%      36.2%    $   659,359.0 $           714,672.4 $         784,985.9

Chapter 7 Liquidation Adjustments
  Wind Down Costs                                                     [F]                                                                                          $   (42,039.8) $           (42,039.8) $       (42,039.8)
  Chapter 7 Trustee Fees                                              [G]                                                                                              (19,780.8)             (21,440.2)         (23,549.6)
  Chapter 7 Professional and Broker Fees                              [H]                                                                                              (16,662.5)             (17,412.5)         (18,387.5)
Total Chapter 7 Liquidation Adjustments                                                                                                                            $   (78,483.0)
                                                                                                                                                                              - $             (80,892.4)
                                                                                                                                                                                                     - $         (83,976.9)
                                                                                                                                                                                                                        -
Net Estimated Proceeds from Liquidation Available for Distribution                                                                                                 $   580,876.0 $           633,780.0 $         701,009.0

Claims and Recoveries
                                                                                               Total Estimated Claim                   Total Recovery - %                              Total Recovery - $
                                                                                      Low               Mid              High         Low     Mid     High             Low                    Mid                High
DIP Claims
  New DIP Loan Claims                                                 [I]      $       32,624.0 $       32,624.0 $        32,624.0   100.0%    100.0%    100.0%    $    32,624.0 $            32,624.0 $          32,624.0
  Prepetition Roll-Up Loan Claims                                     [I]              78,299.5         78,299.5          78,299.5   100.0%    100.0%    100.0%         78,299.5              78,299.5            78,299.5
  DIP Professional Fee Carve-Out Claims                               [I]              13,775.0         13,775.0          13,775.0   100.0%    100.0%    100.0%         13,775.0              13,775.0            13,775.0
  Other DIP Claims                                                    [I]               1,700.0          1,700.0           1,700.0   100.0%    100.0%    100.0%          1,700.0               1,700.0             1,700.0
Total DIP Claims                                                               $      126,398.5 $      126,398.5 $       126,398.5   100.0%    100.0%    100.0%    $   126,398.5 $           126,398.5 $         126,398.5
Remaining Distributable Value after DIP Claims                                                                                                                     $   454,477.5 $           507,381.5 $         574,610.5
Administrative Expense and Priority Tax Claims
  Administrative Expense and Priority Tax Claims                                      220,061.5        220,061.5         220,061.5   100.0% 100.0% 100.0%              220,061.5             220,061.5           220,061.5
Total Administrative Expense and Priority Tax Claims                  [J]      $      220,061.5 $      220,061.5 $       220,061.5   100.0% 100.0% 100.0%          $   220,061.5 $           220,061.5 $         220,061.5
Remaining Distributable Value after Administrative Expense and Priority Tax Claims                                                                                 $   234,416.0 $           287,320.0 $         354,549.1
Other Secured Claims, Other Priority Claims, and RCA Claims
  Class 1 - Other Secured Claims                                               $       40,000.0 $       40,000.0 $        40,000.0   100.0% 100.0% 100.0%          $    40,000.0 $            40,000.0 $          40,000.0
  Class 2 - Other Priority Claims                                                            -                -                 -      0.0%   0.0%   0.0%                     -                     -                   -
  Class 3 - RCA Claims                                                                387,356.1        387,356.1         387,356.1    50.2% 63.8% 81.2%                194,416.0             247,320.0           314,549.1
Total Other Secured Claims, Other Priority Claims, and RCA Claims     [K]      $      427,356.1 $      427,356.1 $       427,356.1    54.9% 67.2% 83.0%            $   234,416.0 $           287,320.0 $         354,549.1
Remaining Distributable Value after Other Secured Claims, Other Priority Claims, and RCA Claims                                                                    $           -        $            -       $          -
Unsecured Claims
Net Remaining Distributable Unencumbered Property Value                                                                                                            $           -        $            -       $          -
  Class 4 - Senior Notes Claims                                       [L]        1,131,866.2    1,131,866.2    1,131,866.2             0.0%      0.0%      0.0%                -                     -                  -
    7.375% Senior Notes Claims                                                     417,126.4      417,126.4      417,126.4             0.0%      0.0%      0.0%                -                     -                  -
    5.625% Senior Notes Claims                                                     714,739.8      714,739.8      714,739.8             0.0%      0.0%      0.0%                -                     -                  -
  Class 5 - Trade Claims                                              [M]            1,369.5        1,369.5        1,369.5             0.0%      0.0%      0.0%                -                     -                  -
  Class 6 - General Unsecured Claims                                  [N]          722,742.0      669,837.9      602,608.9             0.0%      0.0%      0.0%                -                     -                  -
    RCA Deficiency Claims                                                          192,940.1      140,036.1       72,807.0             0.0%      0.0%      0.0%                -                     -                  -
    General Unsecured Claims                                                         8,876.7        8,876.7        8,876.7             0.0%      0.0%      0.0%                -                     -                  -
    Rejected Executory Contracts & Unexpired Leases                                520,925.2      520,925.2      520,925.2             0.0%      0.0%      0.0%                -                     -                  -
Total Unsecured Claims                                                         $ 1,855,977.7- $ 1,803,073.6- $ 1,735,844.6-            0.0%      0.0%      0.0%    $           -        $            -       $          -
Remaining Distributable Value after Unsecured Claims                                                                                                               $           -        $            -       $          -
Other Claims and Interests
  Class 7 - Existing Preferred Interests                                              198,659.7        198,659.7         198,659.7     0.0%      0.0%      0.0%                    -                     -                  -
  Class 8 - Existing Common Interests                                                         -                -                 -     0.0%      0.0%      0.0%                    -                     -                  -
  Class 9 - Other Equity Interests                                                            -                -                 -     0.0%      0.0%      0.0%                    -                     -                  -
  Class 10 - Intercompany Liabilities                                                         -                -                 -     0.0%      0.0%      0.0%                    -                     -                  -
  Class 11 - Intercompany Interests                                                           -                -                 -     0.0%      0.0%      0.0%                    -                     -                  -
  Class 12 - Section 510(b) Claims                                                            -                -                 -     0.0%      0.0%      0.0%                    -                     -                  -
Total Other Claims and Interests                                      [O]      $      198,659.7 $      198,659.7 $       198,659.7     0.0%      0.0%      0.0%    $           -        $            -       $          -
Remaining Distributable Value after Other Claims and Interests                                                                                                     $           -        $            -       $          -

Total Claims (excl. Deficiency Claims) / Total Recovery                        $ 2,635,513.3 $ 2,635,513.3 $ 2,635,513.3             22.0%     24.0%      26.6%    $   580,876.0 $           633,780.0 $         701,009.0




                                                                                                        5
      Case 20-11548-CSS         Doc 883       Filed 10/23/20   Page 79 of 99




Specific Notes to this Liquidation Analysis

Total Liquidated Assets

   A. Cash and Cash Equivalents: Cash and Cash Equivalents consists of cash held in
      bank accounts. As of the conversion date, cash is estimated at $130.2 million. Cash
      is reduced by $52.4 million of Revenue Suspense obligations estimated to be
      outstanding as of the Conversion Date. The remaining projected cash balance of
      $77.8 million is netted against the RBL Facility balance at the Conversion Date.

   B. Accounts Receivable, Net: Includes proceeds from oil and gas production, along
      with other receivables related to joint interest billing partners, netting, and
      miscellaneous receivables. Accounts receivable is primarily comprised of oil and
      gas production receipts, which is expected to have a relatively high overall recovery.

          a. A/R – Trade: Trade amounts are assumed to be highly collectible based on
             counterparty credit quality and payment history. Receipts are related to sale
             of produced oil, natural gas, and natural gas liquids, typically due within
             30 days of receipt. Outstanding receipts are assumed recoverable at a
             recovery range of 90 percent to 100 percent.

          b. A/R – Other: Other accounts receivable include joint interest billings after
             netting of payments owed to non-operated working interest owners and
             miscellaneous receivables, which have an expected recovery range of
             75 percent to 85 percent of net book value.

   C. Inventory, Prepaid Expenses, and Other: Includes prepaid deposits, retainers, and
      insurance with an assumed recovery rate of 15 percent to 17 percent of net book
      value.

          a. Primarily includes prepayments made on account of insurance, lease
             deposits, utility deposits, inventory, and prepaid service providers.

   D. Oil & Gas Properties, Net: This Liquidation Analysis assumes that the Trustee sells
      or otherwise monetizes the reserves and associated equipment owned by the Debtors,
      in logical regional or geological packages, or on a piecemeal basis, with sales to
      buyers after the Marketing Period and Wind-Down Period.

          a. This Liquidation Analysis assumes the divestiture will be directed by a
             qualified investment bank or firm that specializes in managing oil and gas
             acquisitions and divestitures. It also assumes that the Trustee will not incur
             additional risk or have access to capital necessary to continue development,
             drilling, or completion of the oil and gas assets. The estimated values
             realized for such assets reflect, among other things, the following factors:

                  i. long-term supply and demand fundamentals for oil and natural gas;

                                          6
      Case 20-11548-CSS         Doc 883       Filed 10/23/20   Page 80 of 99




                  ii. projected oil and natural gas prices;

                  iii. projected production and operating performance for each asset;

                  iv. increasing regulatory restrictions on the development of oil and gas
                      reserves in Colorado;

                  v. projected operating and maintenance costs for each asset; and

                  vi. assumed capital and environmental expenditure requirement

          b. After a review of the assets, the Debtors and their advisors concluded that the
             forced sale of the Debtors’ assets through a chapter 7 liquidation would likely
             result in a valuation discount relative to “fair value.” The liquidation value
             of reserves is stratified based on probability of recovery and consists of
             proved developed producing (“PDP”) and proved developed not-producing
             (“PDNP”), in addition to valuing the Debtors’ non-producing acreage.
             This Liquidation Analysis assumes a net recovery range of 29 percent to
             34 percent of net book value for such assets.

   E. Other Assets: Represents deferred transaction costs, investments, right of use assets,
      and intangibles that are assumed to have no recovery value.

Chapter 7 Liquidation Adjustments

   F. Wind Down Costs: The total wind-down costs are estimated to be approximately
      $42.0 million, which include personnel and overhead costs. In addition, wind-down
      costs include payments owed to royalty interest owners as property held by Debtors
      for a third party (such as funds held on account of a resulting trust) is not property
      of the estate.


   G. Chapter 7 Trustee Fee: This would be limited to the fee guidelines in section 326(a)
      of the Bankruptcy Code. The Debtors assumed that Trustee fees are 3 percent of
      entity gross Liquidation Proceeds, excluding cash.


   H. Chapter 7 Professional and Broker Fees: This includes the estimated cost for
      advisors, attorneys, and other professionals retained by the Trustee. In the
      Liquidation Analysis, chapter 7 professional fees are estimated to be $16.7 million
      – $18.4 million. These fees are applied on a pro-rata basis across Debtor entities
      based on the estimated Liquidation Proceeds available to each Estate. However, this
      amount can fluctuate based on length and complexity of wind-down process and
      could be substantially greater than the amounts assumed herein.



                                          7
              Case 20-11548-CSS              Doc 883         Filed 10/23/20       Page 81 of 99




       Claims and Recoveries

       DIP Claims

           I. DIP Claims3

                    a. Holders of DIP Claims, totaling approximately $78.3 million of Prepetition
                       Roll-Up Loan Claims and $32.6 million of New DIP Loan Claims, in
                       addition to certain fees and expenses based on adequate protection
                       commitments approved pursuant to the DIP Orders, are projected to be
                       unimpaired. The DIP Claim amounts assume six months of interest at the
                       default rate for the post-Conversion Date wind-down period for both
                       Prepetition Roll-Up Loan Claims and New DIP Loan Claims.

                    b. The DIP Orders grant superpriority status to Allowed Professional Fee
                       Claims incurred prior to notice of conversion to a Chapter 7 liquidation for
                       each professional retained by the court pursuant to sections 327, 328, or 363
                       of the Bankruptcy Code plus any Professional Fee Claims incurred after such
                       notice of conversion (collectively, the “DIP Professional Fee Carve-Out
                       Claims”). This Liquidation Analysis assumes $13.8 million in DIP
                       Professional Fee Carve-Out Claims and $1.7 million in other DIP Claims at
                       the Conversion Date and that the Liquidation Proceeds would be sufficient
                       to satisfy 100% of the DIP Claims, DIP Professional Fee Carve-Out Claims,
                       and other DIP Claims.


       Structurally Senior Claims

           J. Administrative and Priority Tax Claims:

                    a. The Debtors estimate that there will be approximately $220.1 million in
                       Administrative Claims and Priority Tax Claims as of the Conversion Date
                       and assume that Administrative and Priority Tax Claims are asserted pro-rata
                       among the Debtors based on the August 31, 2020 balance sheet.
                       The Administrative Claims and Priority Tax Claims include amounts
                       necessary for the preservation of the Debtors’ Estates, incurred after the
                       Petition Date but unpaid at the Conversion Date.

                    b. Based on the assumptions herein, this Liquidation Analysis assumes 100
                       percent recovery on account of Administrative Claims and Priority Tax
                       Claims.




3
    Capitalized terms used but not otherwise defined in this section have the meanings ascribed to such terms in the
    DIP Orders.

                                                         8
      Case 20-11548-CSS         Doc 883       Filed 10/23/20     Page 82 of 99




Other Secured, Other Priority, Revolving Credit Agreement Claims

   K. Other Secured, Other Priority, Revolving Credit Agreement Claims

          a. Other Secured Claims (Class 1)

                   i. This Liquidation Analysis assumes that Other Secured Claims
                      (Class 1) are Allowed in the amount of $40.0 million as of the
                      Conversion Date.

                   ii. Based on these assumptions, recoveries to Holders of Class 1 Other
                       Secured Claims are unimpaired.

          b. Other Priority Claims (Class 2)

                   i. The Debtors’ assume all Other Priority Claims (Class 2) will be
                      satisfied before the Conversion Date. As such, this Liquidation
                      Analysis assumes there will be no Other Priority Claims (Class 2) as
                      of the Conversion Date.

          c. Revolving Credit Agreement Claims (Class 3)

                   i. This Liquidation Analysis assumes that Revolving Credit Agreement
                      Claims (Class 3) are Allowed in the amount of $387.4 million as of
                      the Petition Date, net of the roll up of $75 million of Prepetition Roll-
                      Up Loan Claims pursuant to the DIP Orders. Revolving Credit
                      Agreement Claims are further reduced by $77.8 million in cash
                      balance at the Conversion Date. Revolving Credit Agreement Claims
                      recover from the remaining Liquidation Proceeds available after
                      satisfaction of the DIP Claims, Professional Fee Carve-Out Claims,
                      Administrative Expense and Priority Tax Claims.

                   ii. Based on these assumptions, implied Liquidation Proceeds
                       distributed on account of Revolving Credit Agreement Claims (Class
                       3) would range from $194.4 million to $314.5 million, which
                       represents 50 percent and 81 percent recoveries to Holders of Class 3
                       Claims.


Unsecured Claims

   L. Senior Notes Claims (Class 4)

          a. The Liquidation Analysis assumes approximately $1,131.9 million of Senior
             Notes Claims, including accrued and unpaid interest as of the Petition Date.
             This includes estimated non-Debtor Claim amounts of $417.1 million for the

                                          9
  Case 20-11548-CSS         Doc 883       Filed 10/23/20   Page 83 of 99




          7.375% Senior Notes due 2024 and $714.7 million for 5.625% Senior Notes
          due 2026.

      b. Extraction Oil & Gas, Inc. has agreed under the Plan that it will not receive
         a distribution on account of its Senior Notes Claims, and the proposed pro
         rata distribution to be made to Holders of Senior Notes Claims under the Plan
         shall not account for the Senior Notes Claims held by Extraction Oil & Gas,
         Inc. In a liquidation scenario, it is assumed that Extraction Oil & Gas, Inc.
         would have the right to share in any Class 4 recovery on account of its Senior
         Notes Claims.

      c. Based on the assumptions herein, this Liquidation Analysis assumes no
         recovery on account of Class 4 Claims.

M. Trade Claims (Class 5)

      a. Trade Claims consist of any Claim held by an ordinary course trade vendor
         of the Debtors against any of the Debtors on account of ordinary course goods
         and/or services provided to any of the Debtors. For the avoidance of doubt,
         Trade Claims do not include any Claim arising from or based upon rejection
         of any Executory Contract or Unexpired Lease, nor any Claim that is not
         Secured resulting from litigation against one or more of the Debtors

      b. Based on the assumptions herein, this Liquidation Analysis assumes no
         recovery on account of Class 5 Claims.

N. General Unsecured Claims (Class 6)

       a. All existing General Unsecured Claims are assumed to be asserted at Debtor
          entities where liabilities are recorded in the Debtors’ books and records, or
          where they would be recorded in the case of liabilities that only exist in a
          hypothetical liquidation scenario. Such Claims may consist of prepetition
          unpaid and accrued unsecured obligations owed to litigants and other parties
          as well as Claims on account of rejection of Executory Contracts or
          Unexpired Claims, and may not be exhaustive of Claims that exist under the
          Plan or that may arise on account of a liquidation.

       b. “Deficiency Claims” means any Claims that result from a shortfall of the
          value of the secured lenders’ collateral when applied to the Revolving Credit
          Agreement Claims. The Deficiency Claim amount asserted at any given
          Debtor may vary from other Debtors, based on the recovery of the value of
          the secured lenders’ collateral at a specific Debtor. In addition, Holders of
          Administrative Claims may also have a Deficiency Claim based on the
          Liquidation Proceeds available against the Debtor at which they have their
          Administrative Claim. These Deficiency Claims are assumed to be asserted



                                     10
      Case 20-11548-CSS       Doc 883       Filed 10/23/20   Page 84 of 99




              at each Debtor borrower and guarantor entity and are pari passu with the
              General Unsecured Claims and Senior Notes Claims.

          c. General Unsecured Claims also include an estimate of Rejected Executory
             Contracts and Unexpired Leases Claims, where impaired parties could assert
             claims for damages as a result of a premature contract termination. Such
             Claims are unsecured and applied against any remaining Liquidation
             Proceeds at the respective Debtor, if available.

          d. Based on the assumptions herein, this Liquidation Analysis assumes no
             recovery on account of Class 6 Claims.
Other Claims and Interests

   O. Other Claims and Interests

          a. Existing Preferred Interests (Class 7), Existing Common Interests (Class 8),
             Other Equity Interests (Class 9), Intercompany Liabilities (Class 10),
             Intercompany Interests (Class 11), Intercompany Interests (Class 11), and
             Section 510(b) Claims (Class 12)

                  i. This Liquidation Analysis assumes that there would be no recovery
                     on account of Existing Preferred Interests (Class 7), Existing
                     Common Interests (Class 8), Other Equity Interests (Class 9),
                     Intercompany Liabilities (Class 10), Intercompany Interests (Class
                     11), and Section 510(b) Claims (Class 12) as of the Conversion Date.




                                       11
Case 20-11548-CSS     Doc 883     Filed 10/23/20   Page 85 of 99



                            Exhibit D

                    Disclosure Statement Order
Case 20-11548-CSS   Doc 883     Filed 10/23/20   Page 86 of 99



                         Exhibit E

                    Financial Projections
                  Case 20-11548-CSS                     Doc 883           Filed 10/23/20              Page 87 of 99



                                                   FINANCIAL PROJECTIONS

The Debtors believe that the Plan1 meets the feasibility requirement set forth in section 1129(a)(11) of the
Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Debtors or any successor thereto under the Plan. In connection with the planning and
development of a plan of reorganization and for the purposes of determining whether such plan would satisfy this
feasibility standard, the Debtors analyzed their ability to satisfy their post-Effective Date financial obligations while
maintaining sufficient liquidity and capital resources.

The Debtors do not, as a matter of course, publish their business plans or strategies, projections or anticipated
financial position. Accordingly, the Debtors do not anticipate that they will, and disclaim any obligation to, furnish
updated business plans or the Financial Projections to holders of Claims or Interests or other parties in interest going
forward, or to include such information in documents required to be filed with the SEC or otherwise make such
information public, unless required to do so by the SEC or other regulatory bodies pursuant to the provisions of the
Plan.

In connection with the Disclosure Statement, the Debtors’ management team (“Management”) prepared the
Financial Projections for the years 2021 through 2025. The Financial Projections were prepared by Management and
are based on several assumptions made by Management with respect to the future performance of the Reorganized
Debtors’ operations.

The Debtors have prepared the Financial Projections based on information available to them, including information
derived from public sources that have not been independently verified. No representation or warranty, expressed or
implied, is provided in relation to fairness, accuracy, correctness, completeness, or reliability of the information,
opinions, or conclusions expressed herein.

THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD COMPLIANCE
WITH PUBLISHED GUIDELINES OF THE SEC OR GUIDELINES ESTABLISHED BY THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR PREPARATION AND PRESENTATION OF
PROSPECTIVE FINANCIAL INFORMATION. THE PRO FORMA BALANCE SHEET HEREIN REFLECTS A
PRELIMINARY HIGH-LEVEL PRESENTATION OF WHAT A FRESH START ACCOUNTING ESTIMATE
MAY LOOK LIKE, BUT IS SUBJECT TO MATERIAL CHANGE AND DOES NOT REFLECT A FULL FRESH
START ACCOUNTING ANALYSIS, WHICH COULD RESULT IN MATERIAL CHANGE TO ANY OF THE
PROJECTED VALUES HEREIN.

ALTHOUGH MANAGEMENT HAS PREPARED THE FINANCIAL PROJECTIONS IN GOOD FAITH AND
BELIEVES THE UNDERLYING ASSUMPTIONS TO BE REASONABLE, IT IS IMPORTANT TO NOTE
THAT NEITHER THE DEBTORS NOR THE REORGANIZED DEBTORS CAN PROVIDE ANY ASSURANCE
THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN DETAIL IN THE DISCLOSURE
STATEMENT, A VARIETY OF RISK FACTORS COULD AFFECT THE REORGANIZED DEBTORS’
FINANCIAL RESULTS AND MUST BE CONSIDERED. ACCORDINGLY, THE FINANCIAL PROJECTIONS
SHOULD BE REVIEWED IN CONJUNCTION WITH A REVIEW OF THE DISCLOSURE STATEMENT AND
THE ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL RELEVANT QUALIFICATIONS AND
FOOTNOTES.

The Financial Projections contain certain forward-looking statements, all of which are based on various estimates
and assumptions. Such forward looking statements are subject to inherent uncertainties and to a wide variety of
significant business, economic, and competitive risks, including those summarized herein. When used in the
Financial Projections, the words, “anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” “expect,” and similar
expressions should be generally identified as forward-looking statements. Although the Debtors believe that their
plans, intentions, and expectations reflected in the forward-looking statements are reasonable, the Debtors cannot be
sure that such plans, intentions and expectations will be achieved. These statements are only predictions and are not
guarantees of future performance or results. Forward-looking statements are subject to risks and uncertainties that

1
 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Disclosure Statement, to which these
Financial Projections are attached.
                Case 20-11548-CSS               Doc 883        Filed 10/23/20          Page 88 of 99



could cause actual results to differ materially from those contemplated by a forward-looking statement. All forward
looking statements attributable to the Debtors or Persons or Entities acting on their behalf are expressly qualified in
their entirety by the cautionary statements set forth herein. Forward looking statements speak only as of the date on
which they are made. Except as required by law, the Debtors expressly disclaim any obligation to update any
forward-looking statement, whether because of new information, future events, or otherwise.

The Financial Projections should be read in conjunction with the assumptions, qualifications, and explanations set
forth in the Disclosure Statement and the Plan in their entirety as well as the notes and assumptions set forth below.

The Financial Projections are subject to inherent risks and uncertainties, most of which are difficult to predict and
many of which are beyond Management’s control. Although Management believes these assumptions are reasonable
under the circumstances, such assumptions are subject to significant uncertainties, including, but not limited to: (a)
fluctuations in oil and natural gas prices and the Reorganized Debtors’ ability to hedge against movements in prices;
(b) the uncertainty inherent in estimating reserves, future net revenues, and discounted future cash flows; (c) the
timing and amount of future production of oil and natural gas; (d) changes in the availability and cost of capital; (e)
environmental, drilling, regulatory and other operating risks, including liability claims as a result of oil and natural
gas operations; (f) proved and unproved drilling locations and future drilling plans; and (g) the effects of existing
and future laws and governmental regulations, including environmental, hydraulic fracturing, set-back, and climate
change regulation. The Debtors believe, based on preliminary tax and accounting analyses, that it may incur income
taxes over the forecast horizon. To the extent it is later determined that these accounting and tax analyses are
incorrect, the Reorganized Debtors’ projections could change materially. Additional information regarding these
uncertainties are described in the Disclosure Statement. Should one or more of the risks or uncertainties referenced
in the Disclosure Statement occur, or should underlying assumptions prove incorrect, actual results and plans could
differ materially from those expressed in the Financial Projections. Further, new factors could cause actual results to
differ materially from those described in the Financial Projections, and it is not possible to predict all such factors, or
to the extent to which any such factor or combination of factors may cause actual results to differ from those
contained in the Financial Projections. The Financial Projections herein are not, and must not be viewed as, a
representation of fact, prediction or guaranty of the Reorganized Debtors’ future performance.

OVERVIEW
Actual balances may vary from those reflected in the opening balance sheet due to variances in projections. The
reorganized pro forma balance sheets for the periods ending December 31, 2021 through December 31, 2025 contain
certain pro forma adjustments as a result of consummation of the Plan. The estimated pro forma adjustments
regarding the equity value of the Reorganized Debtors, their assets, or estimates of their liabilities as of the Effective
Date will be based upon the fair value of its assets and liabilities as of that date, which could be materially different
than the values assumed in the estimates.

I. METHODOLOGY
The Financial Projections were prepared using a bottoms-up approach incorporating multiple sources of detailed
information including well-level analyses. Key personnel from all of the Debtors’ operating areas and across various
functions provided input in the development of the Financial Projections. In preparation of the Financial Projections,
the Debtors considered the current commodity price environment, historical operating/production performance and
operating costs. The projections should be read in conjunction with the significant assumptions, qualifications and
notes set forth herein.

II. ASSUMPTIONS

A. Overview
The Reorganized Debtors are an independent energy company focused on the acquisition, production, exploration
and development of onshore oil and natural gas assets in the United States.

B. Presentation
The Projections are presented on a consolidated basis, including estimates of operating results for the Reorganized
Debtor entities in the aggregate.

C. Plan Consummation
                    Case 20-11548-CSS         Doc 883        Filed 10/23/20        Page 89 of 99



The Financial Projections include projected financial statements for 2021-2025 and an Assumed
Effective Date of January 31, 2021.

D. Accounting Policies
The Projections have been prepared using accounting policies that are materially consistent with those applied in the
Debtors’ historical financial statements. The Projections do not reflect all of the adjustments necessary to implement
fresh-start accounting pursuant to Accounting Standards Certification (“ASC”) 852-10, as issued by the Financial
Accounting Standards Board.

E. Average Daily Net Production
Average daily net production represents the oil, natural gas and NGL production volumes assumed in the plan.
               73                               78
                               72                                 69               70
               17                               18                                                  NGL Production (Mboe/d)
                               17                                 16               16
               29              28               30                                                  Gas Production (Mboe/d)
                                                                  28               27
                                                                                                    Oil Production (Mbo/d)
               27              27               31                25               26

           11M 2021E         2022E             2023E            2024E             2025E


F. Commodity Pricing
Commodity pricing is based on October 14, 2020 New York Mercantile Exchange (“NYMEX”) forward pricing for
crude oil and natural gas Management estimates realized pricing based on forecasted differentials for these
commodities and estimates NGL realizations based on a differential to benchmark oil prices.

BENCHMARK PRICING            11M 2021E            2022E                2023E              2024E                   2025E
WTI Oil ($/Bbl)                $42.85            $43.47                $43.96             $44.48               $45.16
Henry Hub Gas ($/MMBtu)         3.00                 2.67               2.49               2.45                    2.46

DIFFERENTIALS                11M 2021E            2022E                2023E              2024E                   2025E
WTI Oil ($/Bbl)                ($6.55)           ($6.55)               ($6.55)            ($6.55)               ($6.55)
NGLs ($/Bbl)                   (32.14)           (32.61)               (32.97)            (33.36)               (33.87)
Henry Hub Gas ($/MMBtu)        (0.31)             (0.34)               (0.36)             (0.36)                  (0.36)


G. Total Revenue
Total revenue is calculated by applying the commodity pricing to the production volume less deductions for specific
transportation and marketing costs and consists of production revenue and hedging revenue. Production revenue is
generated from the exploration for and development, production, gathering, and sale of oil, natural gas, and natural
gas liquids.


H. Operating Expenses
Operating expenses consist of lease operating expenses, production and ad valorem taxes and gathering,
transportation and marketing expense.


                                                                   $7.80                  $8.47
                             $6.78              $7.57
           $6.62
                                                                                          $1.34             Production Taxes
                                                $1.39              $1.34
           $1.46             $1.42
                                                                   $4.12                  $4.81             T&M
           $2.98             $3.13              $4.11
                                                                                                            LOE
           $2.18             $2.22              $2.08              $2.35                  $2.32
         11M 2021E           2022E              2023E              2024E                2025E



I. Cash General and Administrative Expenses
Cash general and administrative (“G&A”) expenses primarily consists of personnel costs, rent, insurance, and other
corporate overhead costs necessary to manage operations and comply with regulatory and public company
                          Case 20-11548-CSS   Doc 883              Filed 10/23/20          Page 90 of 99



requirements. The Reorganized Debtors’ projected G&A expenses are based on the Debtors’ current development
and operational plans.


                  $1.10           $1.12                                  $1.16                   $1.16
                                                $1.02

                                                                                                                    Cash G&A
                  $27              $29          $29                      $29                     $29
                                                                                                                    $ / Boe


              11M 2021E           2022E         2023E                    2024E                   2025E


J. Exploration Expense
Exploration expense reflects costs incurred in connection with the Reorganized Debtors’ exploration activities.

K. Capital Expenditures
Capital expenditures consist primarily of drilling and completion costs associated with running a one rig
development program throughout the projection period as well as leasehold payments made to maintain acreage
positions.

L. Interest Expense
Post-emergence interest expense is forecasted based on the Reorganized Debtors’ anticipated pro forma capital
structure.

Income Statement (presented for the post-Effective Date period)
($ in millions)                                       11M 2021E          2022E           2023E           2024E                2025E


Net Production
Crude Oil (MMbbl)                                                   9              10              11               9                   10
Natural Gas (Bcf)                                                  59              62              65              61                   60
NGLs (MMbbl)                                                        6               6               6               6                    6
  Total Net Production (Mmboe)                                     25              26              29              25                   25
  Daily Net Production (Mboe/d)                                   73              72              78              69                   70


Revenue:
Oil Revenue                                                   $320               $356            $420            $348                 $370
Gas Revenue                                                       138             126             123             113                  113
NGL Revenue                                                        62              66              70              65                   65
Hedge Settlements                                                  18               0               0               0                    0
Total Revenue                                                 $538               $548            $613            $525                 $548


Lease Operating Expenses                                          (53)            (58)            (59)            (59)                 (59)
Transportation & Marketing                                        (73)            (82)           (118)           (104)                (122)
Production Taxes                                                  (36)            (37)            (40)            (34)                 (34)
Cash G&A                                                          (27)            (29)            (29)            (29)                 (29)
EBITDAX                                                       $349               $341            $367            $299                 $303
Exploration Expense                                                (5)             (5)             (6)             (5)                  (5)
EBITDA                                                        $344               $336            $362            $294                 $298
                      Case 20-11548-CSS                 Doc 883            Filed 10/23/20          Page 91 of 99



Summary Cash Flow Build (presented for the post-Effective Date period)
($ in millions)                             Pro Forma 2/1     11M 2021E          2022E           2023E           2024E           2025E


EBITDA                                                                $344               $336            $362            $294            $298
(-) Cash Interest Expense                                                 (16)            (11)             (6)             (3)             (3)
(-) Cash Taxes Paid                                                        (8)              0              (3)            (10)            (20)
(-) CapEx                                                             (146)              (213)           (147)           (122)           (147)
(+/-) Change in Net Working Capital1                                  (129)               (12)             (6)             (7)             13
Total Cash Flow                                                           $45            $100            $200            $154            $141


Total Debt²:
Beginning Debt                                                        $318               $273            $173              $0              $0
Debt (Paydown) / Drawn                                                    (45)           (100)           (173)              0               0
Ending Debt                                           $318            $273               $173              $0              $0              $0


Cash Balance:
Beginning Cash Balance                                                    $10             $10             $10             $37            $191
Cash (Decrease) / Increase                                                 (0)              0              27             154             141
Ending Cash Balance                                    $10                $10             $10             $37            $191            $333


Liquidity:
RBL Availability²                                     $182            $227               $327            $500            $500            $500
Cash                                                    10                 10              10              37             191             333
Total Liquidity                                       $192            $237               $337            $537            $691            $833


1.Includes approximately $140 million of ad valorem tax payments made post Effective Date through April 2021
2. Assumes the RBL is refinanced upon maturity and the Borrowing Base is maintained at $500 million
Case 20-11548-CSS   Doc 883     Filed 10/23/20   Page 92 of 99



                         Exhibit F

                     Valuation Analysis
             Case 20-11548-CSS              Doc 883        Filed 10/23/20        Page 93 of 99




THE VALUATION INFORMATION CONTAINED HEREIN DOES NOT PURPORT TO BE OR
CONSTITUTE (I) A RECOMMENDATION TO ANY HOLDER OF CLAIMS AGAINST OR
INTERESTS IN THE DEBTORS AS TO HOW TO VOTE ON, OR OTHERWISE ACT WITH
RESPECT TO, THE PLAN, (II) AN OPINION AS TO THE FAIRNESS FROM A FINANCIAL POINT
OF VIEW OF THE CONSIDERATION TO BE RECEIVED UNDER THE PLAN OR OF THE TERMS
AND PROVISIONS OF THE PLAN OR OF ANY TRANSACTION OFFERED PURSUANT TO THE
PLAN OR OTHERWISE DESCRIBED THEREIN, OR (III) AN APPRAISAL OF THE ASSETS OF
THE REORGANIZED DEBTORS.

THE VALUATION INFORMATION CONTAINED HEREIN IS PRESENTED SOLELY FOR THE
PURPOSE OF PROVIDING “ADEQUATE INFORMATION” UNDER BANKRUPTCY CODE
SECTION 1125 TO ENABLE HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE
DEBTORS (AND, IF APPLICABLE, OTHER STAKEHOLDERS) ENTITLED TO VOTE TO ACCEPT
OR REJECT THE PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN, AND,
OTHER THAN WITH RESPECT TO THE FOREGOING, WAS NOT PREPARED FOR THE
PURPOSE OF PROVIDING THE BASIS FOR AN INVESTMENT DECISION BY ANY HOLDER OR
ANY OTHER PERSON OR ENTITY WITH RESPECT TO ANY TRANSACTION OFFERED
PURSUANT TO THE PLAN OR OTHERWISE DESCRIBED THEREIN, AND SHOULD NOT BE
USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING WITHOUT LIMITATION
THE PURCHASE OR SALE OF CLAIMS AGAINST THE DEBTORS. THE VALUATION
INFORMATION CONTAINED HEREIN SHOULD ALSO BE CONSIDERED IN CONJUNCTION
WITH THE RISK FACTORS DESCRIBED IN ARTICLE VIII OF THE DISCLOSURE STATEMENT.

                                       VALUATION ANALYSIS1

The Debtors have been advised by Moelis & Company LLC (“Moelis”) with respect to the
enterprise value of the Reorganized Debtors (the “Enterprise Value”) on a going concern basis.

The valuation analysis set forth herein (this “Valuation Analysis”) is based on information as of
the date hereof and is based on the business plan prepared by and provided by the Debtors’
management to Moelis (the “Business Plan”). For purposes of this Valuation Analysis, Moelis
has assumed that no material changes that would affect value occur between the date hereof and
January 31, 2021 (the “Assumed Effective Date”).

For purposes of the Plan, and as a result of the Valuation Analysis described herein, Moelis
estimates that the range of Enterprise Value of the Reorganized Debtors is approximately $875
million to $1.275 billion, with a mathematical mid-point of $1.075 billion, as of the Assumed
Effective Date. The implied mid-point total equity value, which takes into account Moelis’ mid-
point estimate of Enterprise Value less estimated pro forma net debt and other cash obligations
outstanding as of the Effective Date2, was estimated at approximately $641 million (the “Plan


1
       Capitalized terms used but not defined in this Valuation Analysis shall have the meanings ascribed to such
       terms in the Joint Chapter 11 Plan of Reorganization of Extraction Oil & Gas Corporation and Its Debtor
       Affiliates (the “Plan”).
2
       Includes pro forma estimated net debt of $308 million as of the Effective Date, after giving effect to the
       equity investment on account of the Rights Offering and after deducting certain exit-related obligations and
             Case 20-11548-CSS              Doc 883        Filed 10/23/20        Page 94 of 99




Equity Value”). Moelis’ estimate of the range of Enterprise Value and the Plan Equity Value
does not constitute an opinion as to fairness from a financial point of view of the consideration to
be received under the Plan, the terms and provisions of the Plan, or any other matter with respect
to the Debtors and the Chapter 11 Cases.

THE ESTIMATED ENTERPRISE VALUE AND ESTIMATED PLAN EQUITY VALUE, AS
OF THE ASSUMED EFFECTIVE DATE, REFLECTS WORK PERFORMED BY MOELIS
ON THE BASIS OF INFORMATION REGARDING THE BUSINESS AND ASSETS OF THE
DEBTORS THAT WAS AVAILABLE TO MOELIS AS OF OCTOBER 22, 2020. IT
SHOULD BE UNDERSTOOD THAT, ALTHOUGH SUBSEQUENT DEVELOPMENTS
MAY AFFECT MOELIS’ CONCLUSIONS, MOELIS DOES NOT HAVE ANY
OBLIGATION TO UPDATE, REVISE, OR REAFFIRM ITS ESTIMATES OF THE
REORGANIZED DEBTORS’ ENTERPRISE VALUE AND PLAN EQUITY VALUE SET
FORTH HEREIN. AS YOU ARE AWARE, THE CREDIT, FINANCIAL AND STOCK
MARKETS HAVE BEEN EXPERIENCING UNUSUAL VOLATILITY, AND WE EXPRESS
NO OPINION OR VIEW AS TO ANY POTENTIAL EFFECTS OF SUCH VOLATILITY ON
THE REORGANIZED DEBTORS.

MOELIS DID NOT INDEPENDENTLY VERIFY THE PROJECTIONS IN CONNECTION
WITH MOELIS’ ESTIMATES OF THE ENTERPRISE VALUE AND PLAN EQUITY
VALUE, AND NO INDEPENDENT VALUATIONS OR APPRAISALS OF THE DEBTORS
OR THEIR ASSETS WERE SOUGHT OR OBTAINED IN CONNECTION HEREWITH.
MOELIS’ ESTIMATES OF THE ENTERPRISE VALUE AND PLAN EQUITY VALUE DO
NOT PURPORT TO BE APPRAISALS OR NECESSARILY REFLECT THE VALUES THAT
MAY BE DIRECTLY OR INDIRECTLY REALIZED IF ANY OF THE DEBTORS’ ASSETS
ARE SOLD AS A GOING CONCERN, IN LIQUIDATION, OR OTHERWISE, IN CHAPTER
11 OR AN OUT-OF-COURT BASIS. IN THE CASE OF THE REORGANIZED DEBTORS,
THE ESTIMATES OF THE ENTERPRISE VALUE AND PLAN EQUITY VALUE
PREPARED BY MOELIS REPRESENT THE HYPOTHETICAL ENTERPRISE VALUE AND
PLAN EQUITY VALUE OF THE REORGANIZED DEBTORS. SUCH ESTIMATES WERE
DEVELOPED SOLELY FOR PURPOSES OF THE FORMULATION OF THE PLAN AND
THE ANALYSIS OF IMPLIED RELATIVE RECOVERIES TO CREDITORS
THEREUNDER. SUCH ESTIMATES REFLECT COMPUTATIONS OF THE ESTIMATED
ENTERPRISE VALUE OR PLAN EQUITY VALUE OF THE REORGANIZED DEBTORS
THROUGH THE APPLICATION OF VARIOUS VALUATION TECHNIQUES AND DO
NOT PURPORT TO REFLECT OR CONSTITUTE APPRAISALS, LIQUIDATION VALUES,
OR ESTIMATES OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED
THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT TO THE PLAN,
WHICH MAY BE SIGNIFICANTLY DIFFERENT THAN THE AMOUNTS SET FORTH
HEREIN.

THE VALUE OF AN OPERATING BUSINESS IS SUBJECT TO NUMEROUS
UNCERTAINTIES AND CONTINGENCIES WHICH ARE DIFFICULT TO PREDICT AND

       professional fees. Also includes $126 million deduction for net working capital obligations as of the
       Effective Date adjusted for normalized net working capital over the projection period.
             Case 20-11548-CSS         Doc 883     Filed 10/23/20     Page 95 of 99




WILL FLUCTUATE WITH CHANGES IN FACTORS AFFECTING THE FINANCIAL
CONDITION AND PROSPECTS OF SUCH A BUSINESS. AS A RESULT, THE ESTIMATE
OF THE ENTERPRISE VALUE OR PLAN EQUITY VALUE OF THE REORGANIZED
DEBTORS SET FORTH HEREIN IS NOT NECESSARILY INDICATIVE OF ACTUAL
OUTCOMES, WHICH MAY BE SIGNIFICANTLY MORE OR LESS FAVORABLE THAN
THOSE SET FORTH HEREIN. BECAUSE SUCH ESTIMATES ARE INHERENTLY
SUBJECT TO UNCERTAINTIES, NEITHER THE DEBTORS, MOELIS, NOR ANY OTHER
PERSON ASSUMES RESPONSIBILITY FOR THEIR ACCURACY. IN ADDITION, THE
VALUATION OF NEWLY-ISSUED SECURITIES IS SUBJECT TO ADDITIONAL
UNCERTAINTIES AND CONTINGENCIES, ALL OF WHICH ARE DIFFICULT TO
PREDICT. ACTUAL MARKET PRICES OF SUCH SECURITIES AT ISSUANCE WILL
DEPEND UPON, AMONG OTHER THINGS, PREVAILING INTEREST RATES,
CONDITIONS IN THE FINANCIAL MARKETS, THE ANTICIPATED INITIAL
SECURITIES HOLDINGS OF PREPETITION CREDITORS, SOME OF WHICH MAY
PREFER TO LIQUIDATE THEIR INVESTMENT RATHER THAN HOLD IT ON A LONG-
TERM BASIS, AND OTHER FACTORS THAT GENERALLY INFLUENCE THE PRICES
OF SECURITIES.

Moelis assumed the Business Plan was reasonably prepared in good faith and on a basis
reflecting the Debtors’ most accurate, currently-available estimates, and judgments as to the
future operating and financial performance of the Reorganized Debtors. The estimated range of
Enterprise Value and the Plan Equity Value assume the Reorganized Debtors will achieve their
projections in all material respects, including revenue, EBITDA margins, and cash flows. If the
business performs at levels below or above those set forth in the Business Plan, such
performance may have a materially negative or positive impact, respectively, on Enterprise
Value and Plan Equity Value. In estimating the range of Enterprise Value and the Plan Equity
Value, Moelis: (a) reviewed certain historical financial information of the Debtors for recent
years and interim periods; (b) reviewed certain internal financial, reserves and operating data of
the Debtors; (c) discussed the Debtors’ operations and future prospects with the Debtors’ senior
management team; (d) reviewed certain publicly-available financial data for, and considered the
market value of, public companies that Moelis deemed generally relevant in analyzing the value
of the Reorganized Debtors; (e) considered certain economic and industry information relevant
to the Debtors’ operating businesses; and (f) conducted such other analyses, inquiries and
investigations as Moelis deemed appropriate. Moelis assumed and relied on the accuracy and
completeness of all financial and other information furnished to it by the Debtors’ management
as well as publicly-available information. Moelis does not offer an opinion as to the
reasonableness of the Business Plan or the attainability of the Business Plan, as future results are
dependent on various factors, many of which are beyond the control or knowledge of the
Reorganized Debtors and Moelis, and thus are difficult to project.

The following is a brief summary of analyses performed by Moelis to arrive at its estimated
estimated range of Enterprise Value and the Plan Equity Value for the Reorganized Debtors and
does not purport to be a complete description of all of the analyses and factors undertaken. The
preparation of a valuation is a complex process involving various determinations as to the most
appropriate analyses and factors to consider, and the application of those analyses and factors
under the particular circumstances.
             Case 20-11548-CSS         Doc 883      Filed 10/23/20     Page 96 of 99




In performing its analysis, Moelis applied the following valuation methodologies as applicable to
the operations of the Debtors: (a) a net asset valuation analysis; and (b) a selected publicly-traded
companies analysis. In addition, Moelis considered a precedent transactions analysis but because
the precedent transactions occurred in different commodity pricing environments and other
market conditions, and involved companies with differences in financial and operating
characteristics, diversity of business operations, diversity of geographic locations, size and other
factors, Moelis believed that the inclusion of this approach was of limited applicability.

Net Asset Valuation Analysis

The value of the Debtors’ oil and gas reserves was estimated using a net asset value (“NAV”)
approach. The Debtors’ reserve report associated with its Business Plan calculates the estimated
sum of net cash flows directly attributable to the Debtors’ oil and gas properties. Future
production volumes attributable to the properties are estimated and multiplied by the projected
realized price, which incorporates the projected market price less an expected differential
between the market price and the price at which the Debtors can sell their production. Projected
severance, production and ad valorem taxes, lease operating expenses, gathering, processing,
transportation and marketing expenses, and capital expenditures are then subtracted from
revenue to calculate net cash flows. Moelis then risk adjusted the reserve values by reserve
category using both reserve adjustment factors and risk adjusted discount rates as detailed by the
Society of Petroleum Evaluation Engineers in its 39th annual survey dated June 2020. These
values were then adjusted for other non-reserve assets and liabilities, including general and
administrative expenses, non-drilling and completion capital expenditures of the Debtors not
reflected in the reserve report, and income taxes to determine the net asset value of the Debtors.
Moelis relied on the Debtors’ and their tax professionals’ assumptions to estimate the impact of
future income taxes. Given that the Debtors anticipate an ownership change in connection with
the Plan, the ability to use pre-change tax attributes to offset the Reorganized Debtors’ future
taxable income is expected to be limited.

Selected Publicly-Traded Companies Analysis

A selected publicly-traded companies analysis estimates the value of a company based on a
comparison with certain other publicly-traded companies in lines of business and operating
characteristics similar in certain respects to the company being valued. Under this methodology,
certain financial multiples and ratios that measure financial performance and value are calculated
for each selected company and then applied to certain of the Debtors’ financial metrics to imply
an enterprise value for the Debtors. Moelis used enterprise value as a multiple of each selected
company’s publicly-available consensus projected 2021 and 2022 EBITDAX. This implies a
range of EV/EBITDAX multiples that Moelis then applied to the Debtors’ Business Plan
projections to determine the Enterprise Value and Plan Equity Value. Although the selected
companies were compared to the Debtors for purposes of this analysis, no entity used in this
analysis is identical to the Reorganized Debtors. The selection of public entities for this purpose
was based upon characteristics that were deemed relevant based on Moelis’ professional
judgment. The selection of appropriate companies is a matter of judgment and subject to
limitations due to sample size and the availability of meaningful market-based information.
            Case 20-11548-CSS          Doc 883     Filed 10/23/20     Page 97 of 99




Accordingly, Moelis’ comparison of the selected companies to the business of the Reorganized
Debtors and analysis of the results of such comparisons was not purely mathematical, but instead
necessarily involved complex considerations and judgments concerning differences in financial
and operating characteristics, diversity of business operations, diversity of geographic locations,
size and other factors that could affect the relative values of the selected companies and the
Debtors.

Moelis did not consider any one analysis or factor to the exclusion of any other analyses or
factors. Moelis believes that its analysis and views must be considered as a whole and that
selecting portions of its analysis and factors could create a misleading or incomplete view of the
processes underlying the preparation of this Valuation Analysis. Reliance on only one of the
methodologies used or portions of the analysis performed could create a misleading or
incomplete conclusion.

The estimated range of Enterprise Value and the Plan Equity Value do not constitute a
recommendation to any Holder of Allowed Claims or Interests as to how such Holder should
vote or otherwise act with respect to the Plan. Moelis has not been asked to and does not express
any view as to what the trading value of the Reorganized Debtors’ securities would be on
issuance or at any time. The estimated range of Enterprise Value and the Plan Equity Value of
the Reorganized Debtors set forth herein does not constitute an opinion as to fairness from a
financial point of view to any person of the consideration to be received by such person under
the Plan or of the terms and provisions of the Plan.


Moelis relied on the Debtors’ and their tax professionals’ assumptions and estimates regarding
the availability of tax attributes and the impact of any cancellation of indebtedness income on the
Reorganized Debtors. Any changes to the assumptions on the availability of tax attributes or the
impact of cancellation of indebtedness income on the Reorganized Debtors’ projections could
materially impact Moelis’ valuation analysis.

THE ESTIMATES OF THE ENTERPRISE VALUE AND PLAN EQUITY VALUE
DETERMINED BY MOELIS REPRESENT ESTIMATED ENTERPRISE VALUES AND
PLAN EQUITY VALUES AND DO NOT REFLECT VALUES THAT COULD BE
ATTAINABLE IN PUBLIC OR PRIVATE MARKETS. THE IMPUTED ESTIMATE OF THE
PLAN EQUITY VALUE OF THE REORGANIZED DEBTORS ASCRIBED IN THE
ANALYSIS DOES NOT PURPORT TO BE AN ESTIMATE OF THE POST-
REORGANIZATION MARKET TRADING VALUE. ANY SUCH TRADING VALUE MAY
BE MATERIALLY DIFFERENT FROM THE IMPUTED ESTIMATE OF THE EQUITY
VALUE FOR THE REORGANIZED DEBTORS ASSOCIATED WITH MOELIS’
VALUATION ANALYSIS.

MOELIS IS ACTING AS FINANCIAL ADVISER AND INVESTMENT BANKER TO THE
DEBTORS, AND WILL NOT BE RESPONSIBLE FOR AND WILL NOT PROVIDE ANY
TAX, ACCOUNTING, ACTUARIAL, OR LEGAL ADVICE.
Case 20-11548-CSS          Doc 883       Filed 10/23/20       Page 98 of 99



                                  Exhibit G

                        Rights Offering Procedures

    (Will be attached to the Solicitation Version of Disclosure Statement)

                           (See Docket No. 880-3)
Case 20-11548-CSS   Doc 883       Filed 10/23/20   Page 99 of 99



                           Exhibit H

                    Exit Facility Term Sheet
